         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 1 of 227




 1                                                      THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9

10    UNITED STATES OF AMERICA,                      No. 2:18-cv-00747-TSZ

11                           Plaintiff,

12            v.                                            CONSENT DECREE

13    BOBBY WOLFORD TRUCKING &
      SALVAGE, INC., and KARL FREDERICK
14    KLOCK PACIFIC BISON, LLC,
                             Defendants,
15
              and
16
      THE TULALIP TRIBES OF
17
      WASHINGTON,
18
                             Intervenor.
19

20          WHEREAS, the Plaintiff, the United States of America, on behalf of the United States

21   Environmental Protection Agency (“EPA”), filed the Complaint herein against Defendants

22   Bobby Wolford Trucking & Salvage, Inc., (“Wolford Trucking”) and Karl Frederick Klock

23   Pacific Bison, LLC, (“KFKPB”) (collectively, “Defendants”), alleging that Defendants violated

24   Section 301(a) of the Clean Water Act (“CWA”), 33 U.S.C. § 1311(a);

25


     Consent Decree                             1
     No. 2:18-cv-00747-TSZ
           Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 2 of 227




 1           WHEREAS, the Complaint alleges that Defendants violated CWA Section 301(a) by

 2   discharging dredged or fill material and/or controlling and directing the discharge of dredged or

 3   fill material into waters of the United States at a site located in Snohomish County, Washington,

 4   (the “Site”) and more fully described in the Complaint, without authorization by the United

 5   States Department of the Army (“the Corps”);

 6           WHEREAS, the Complaint seeks (1) to enjoin the discharge of pollutants into waters of

 7   the United States in violation of CWA Section 301(a), 33 U.S.C. § 1311(a); (2) to require

 8   Defendants, at their own expense and at the direction of EPA, to restore and/or mitigate the

 9   damages caused by their unlawful activities; and (3) to require Defendants to pay civil penalties

10   as provided in 33 U.S.C. § 1319(d);

11           WHEREAS, the Tulalip Tribes of Washington (“Tulalip Tribes”), which has no liability

12   for the alleged violations of the CWA in the Complaint filed herein, has been joined as a party in

13   this matter for the purpose of facilitating the restoration and preservation of the Site by accepting

14   transfer of property subject to the conditions herein and conducting restoration actions on that

15   property as described herein;

             WHEREAS, this Consent Decree is intended to constitute a complete and final settlement
16
     of the United States’ claims under the CWA set forth in the Complaint regarding the Site;
17
             WHEREAS, the United States, Defendants, and the Tulalip Tribes agree that settlement
18
     of this case is in the public interest and that entry of this Consent Decree is the most appropriate
19
     means of resolving the United States’ claims under the CWA against Defendants in this case;
20
     and
21
             WHEREAS, the Court finds that this Consent Decree is a reasonable and fair settlement
22
     of the United States’ claims against Defendants in this case, and that this Consent Decree
23
     adequately protects the public interest in accordance with the CWA and all other applicable
24
     federal law.
25


     Consent Decree                                2
     No. 2:18-cv-00747-TSZ
          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 3 of 227




 1           THEREFORE, without further adjudication of any issue of fact or law, and upon consent

 2   of the parties hereto by their authorized representatives, it is hereby ORDERED, ADJUDGED

 3   and DECREED as follows:

 4                                   I. JURISDICTION AND VENUE

 5           1.      This Court has jurisdiction over the subject matter of these actions and over the

 6   parties pursuant to 28 U.S.C. §§ 1331, 1345, and 1355, and CWA Section 309(b), 33 U.S.C.

 7   § 1319(b).

 8           2.      Venue is proper in the Western District of Washington pursuant to CWA Section

 9   309(b), 33 U.S.C. § 1319(b), and 28 U.S.C. § 1391(b) and (c), because Defendants conduct

10   business in this District, the subject property is located in this District, and the causes of action

11   alleged herein arose in this District.

12           3.      The Complaint states claims upon which relief can be granted pursuant to CWA

13   Sections 301, 309, and 404, 33 U.S.C. §§ 1311, 1319, and 1344.

14                                            II. APPLICABILITY
15           4.      The obligations of this Consent Decree shall apply to and be binding upon
16   Defendants and Tulalip Tribes, their officers, directors, agents, employees and servants, and their
17   successors and assigns and any person, firm, association, or corporation who is, or will be, acting
18   in concert or participation with any of the Defendants or the Tulalip Tribes whether or not such
19   person has notice of this Consent Decree. In any action to enforce this Consent Decree against a
20   Defendant and/or the Tulalip Tribes, neither the Defendant nor the Tulalip Tribes shall raise as a
21   defense the failure of any of its officers, directors, agents, employees, successors or assigns or
22   any person, firm, or corporation acting in concert or participation with a Defendant and/or the
23   Tulalip Tribes, to take any actions necessary to comply with the provisions hereof.
24

25


     Consent Decree                                 3
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 4 of 227




 1                                III. SCOPE OF CONSENT DECREE

 2          5.      This Consent Decree shall constitute a complete and final settlement of all civil

 3   claims for injunctive relief and civil penalties alleged in the Complaint against Defendants and

 4   their officers, directors, shareholders, members, employees, and agents under CWA Section 301

 5   concerning the Site.

 6          6.      It is the express purpose of the parties in entering this Consent Decree to further

 7   the objectives set forth in CWA Section 101, 33 U.S.C. § 1251. All plans, studies, construction,

 8   remedial maintenance, monitoring programs, and other obligations in this Consent Decree or

 9   resulting from the activities required by this Consent Decree shall have the objective of causing

10   Defendants to achieve and maintain full compliance with, and to further the purposes of, the

11   CWA.

12          7.      Defendants’ and the Tulalip Tribes’ obligations under this Consent Decree are

13   independent and set forth as to each Defendant and the Tulalip Tribes below.

14          8.      Except as in accordance with this Consent Decree, Defendants, and Defendants’
15   agents, successors, and assigns are enjoined from discharging any pollutant on or from the Site
16   into waters of the United States, unless such discharge complies with the provisions of the CWA
17   and its implementing regulations.
18          9.      The parties acknowledge that Nationwide Permit 32, found at 82 Fed. Reg. 1,860
19   (Jan. 6, 2017), authorizes any fill that was placed as of the date of entry of this Consent Decree in
20   the areas identified in Appendix A appended hereto, to remain in place, subject to the conditions
21   provided in the Nationwide Permit and this Consent Decree. The parties further acknowledge
22   that Nationwide Permit 32 authorizes the discharge of dredged or fill material insofar as such
23   discharge is necessary to complete the work required to be performed pursuant to this Consent
24   Decree. Any such discharge of dredged or fill material necessary for work required by this
25   Consent Decree shall be subject to the conditions of the Nationwide Permit and this Consent


     Consent Decree                               4
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 5 of 227




 1   Decree. No later than thirty (30) days after entry of this Consent Decree, Wolford Trucking shall

 2   apply to the Corps for authorization under Nationwide Permit 32, and will timely respond to all

 3   requests for information by the Corps.

 4          10.     This Consent Decree is not and shall not be interpreted to be a permit or

 5   modification of any existing permit issued pursuant to CWA Sections 402 or 404, 33 U.S.C.

 6   §§ 1342 or 1344, or any other law. Nothing in this Consent Decree shall limit the ability of the

 7   Corps to issue, modify, suspend, revoke, or deny any individual permit or any nationwide or

 8   regional general permit, nor shall this Consent Decree limit EPA’s ability to exercise its

 9   authority pursuant to Section 404(c) of the CWA, 33 U.S.C. § 1344(c).

10          11.     This Consent Decree in no way affects or relieves Defendants or the Tulalip

11   Tribes of their responsibility to comply with any applicable federal, state, or local law,

12   regulation, or permit.

13          12.     This Consent Decree in no way affects the rights of the United States as against

14   any person not a party to this Consent Decree.
15          13.     The United States reserves any and all legal and equitable remedies available to
16   enforce the provisions of this Consent Decree and applicable law.
17          14.     With the exception of Paragraphs 1 and 2, nothing in this Consent Decree shall
18   constitute an admission of fact or law by any party.
19                                    IV. SPECIFIC PROVISIONS
20                                       Environmental Covenant
21          15.     KFKPB shall, within thirty (30) days of completion of the survey and lot line
22   adjustment pursuant to Paragraph 19 of this Consent Decree, execute an Environmental
23
     Covenant in the form of Appendix B attached hereto and incorporated by reference, and shall
24

25


     Consent Decree                                5
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 6 of 227




 1   submit the Environmental Covenant to the Snohomish County Auditor for recording in the real

 2   property records of Snohomish County.

 3          16.     KFKPB shall comply with the terms and conditions of the Environmental
 4   Covenant as a requirement of this Consent Decree.
 5
                                            Transfer of Property
 6          17.     KFKPB shall transfer by quit claim deed the following real property (collectively
 7   “the Property”), free of any leasehold interest, together with any and all structures,
 8   improvements, and fixtures thereon to the Tulalip Tribes following the determination by the

 9   Tulalip Tribes that title is acceptable and that there are no hazardous substances on the property

10   requiring removal or remediation:

11                  A. All of Snohomish County Tax Parcel No. 27071000100100 consisting
                       of 34.22 acres.
12
                    B. All of Snohomish County Tax Parcel No. 27071000100300 consisting
                       of 2.4 acres.
13
                    C. All of Snohomish County Tax Parcel No. 27071000100200 consisting
14                     of 37.6 acres.
15                  D. That portion of Snohomish County Tax Parcel No. 27071000200100
                       east of line starting approximately 500 feet East from the Northwest
16                     corner of the parcel running south to a point approximately 500 feet
                       East from the Southwest corner of the parcel consisting of 39.46 acres
17                     less that portion of the parcel west of said line.

18                  E. That portion of Snohomish County Tax Parcel No. 27070300300500
                       east of line starting approximately 800 feet East from the Northwest
                       corner of the parcel running south to a point approximately 500 feet
19                     East from the Southwest corner of the parcel consisting of 84 acres
                       less that portion of the parcel west of said line.
20
                    F. That portion of Snohomish County Tax Parcel No. 27070300300300
21                     east of line starting approximately 800 feet East from the Southwest
                       corner of the parcel running North south to a point intersecting the
22                     North boundary of the parcel consisting of 26.75 acres less that portion
                       of the parcel west of said line.
23

24          18.     KFKPB shall within a reasonable time after entry of this Consent Decree, and at

     its own cost and expense, contract to have a survey performed to delineate the western boundary
25


     Consent Decree                                6
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 7 of 227




 1   of the parcels described in Paragraph 17 subparagraphs D, E, and F as illustrated in Appendix A

 2   to be transferred and to prepare a property description of the property to be transferred.

 3          19.     KFKPB shall within thirty (30) days of receiving a survey report and property

 4   description apply to Snohomish County to segregate and otherwise establish new tax parcels for

     the portions of Tax Parcel Nos 27070300300300, 27070300300500, and 27071000200100 that
 5
     will be transferred to the Tulalip Tribes.
 6
            20.     KFKPB reserves its water right under Certificate No. 6 Page 2999 dated March
 7
     24, 1948 (Certificate S1-*06508CWRIS) which currently includes a portion of the real property
 8
     to be transferred as an authorized place of use. Historic beneficial use of the water right has not
 9
     occurred on the property to be transferred.
10
            21.     The Tulalip Tribes agrees that the transfer of property shall exclude and except
11   any interest or right in the water right under Certificate No. 6 Page 2999 dated March 24, 1948
12   (Certificate S1-*06508CWRIS), which has never been exercised or applied for the beneficial use
13   of water on the property described in Paragraph 17.

14          22.     Under this Consent Decree, the Tulalip Tribes and its representatives (including

15   environmental consultants, architects, and engineers) have been or will be afforded the right and

16   opportunity to enter upon the property and to make inspections of the property that the Tulalip

17   Tribes determines are necessary or desirable after consultation and agreement with KFKPB,

     which agreement shall not be unreasonably withheld, including the conduct of soil, water,
18
     environmental, and engineering tests. The Tulalip Tribes represents that it is knowledgeable in
19
     real estate matters and that, upon completion of the inspections contemplated or permitted by this
20
     Consent Decree, the Tulalip Tribes will have made all of the investigations and inspections the
21
     Tulalip Tribes determines are necessary in connection with its acceptance of the Property.
22
     KFKPB shall pay all real property taxes on the property up to the date of conveyance to the
23
     Tulalip Tribes. Any outstanding taxes will be prorated on an annual basis.
24          23.     The Tulalip Tribes acknowledges that notwithstanding any prior or
25   contemporaneous oral or written representations, statements, documents, or understandings, this


     Consent Decree                                7
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 8 of 227




 1   Consent Decree constitutes the entire understanding of the parties with respect to the subject

 2   matter hereof and supersedes any prior or contemporaneous oral or written representations,

 3   statements, documents, or understandings.

 4          24.     The Tulalip Tribes agrees that it is acquiring the Property to be transferred in

     wholly an “AS-IS” condition, at no cost to the Tulalip Tribes beyond the obligations undertaken
 5
     in this Consent Decree and subject to the conditions in paragraph 26 below.
 6
            25.     The parties agree that the Property shall be transferred in the form of a quit claim
 7
     deed attached hereto as Appendix D subject to determination of the property description
 8
     determined from the survey and lot segregation application described above.
 9
            26.     KFKPB shall place the quit claim deed in escrow within thirty (30) days of
10
     receiving a property description and obtaining a lot line adjustment from Snohomish County.
11   The escrow will be subject to instruction that the quit claim deed shall be recorded upon the
12   Tulalip Tribes’ written approval of title and acceptance of the deed, and a determination by the
13   Tulalip Tribes that it has identified no hazardous substances on the Property requiring removal or

14   remediation or that the Tribe has decided to accept ownership despite the presence of hazardous

15   substances. KFKPB shall provide the United States with written notice of closing, at the

16   addresses specified in Section IX of this Consent Decree. If the Tulalip Tribes determines that

17   title is objectionable and title objections are not cleared, or that hazardous substances may be

     present on the Property, the Tulalip Tribes, in its sole discretion, may accept or reject ownership
18
     of the property. If the Tulalip Tribes has not accepted ownership of the Property within sixty
19
     (60) days from and after the date Wolford Trucking has completed its Restoration Obligations
20
     under Paragraph 29 of this Consent Decree and EPA has approved all Wolford Trucking
21
     Completion Reports pursuant to Paragraph 32, the escrow shall be terminated and the quit claim
22
     deed to the Tulalip Tribe shall be null and void.
23
            27.     The Tulalip Tribes agrees that it is acquiring title to the Property subject to the
24   Environmental Covenant.
25


     Consent Decree                                8
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 9 of 227




 1          28.     The Tulalip Tribes shall comply with the terms and conditions of the

 2   Environmental Covenant as a requirement of this Consent Decree.

 3                                   Restoration and Rehabilitation

 4          29.     Wolford Trucking shall fully perform the restoration projects identified as

 5   Wolford Trucking’s Restoration Obligations as set forth in Appendix C, appended hereto and

 6   incorporated herein by reference. For purposes of the identification requirement of Section

 7   162(f)(2)(A)(ii) of the Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of

 8   restoration projects pursuant to this Paragraph is restitution or required to come into compliance

 9   with law.

10          30.     The Tulalip Tribes shall oversee Wolford Trucking’s restoration projects as set

11   forth in Appendix C. The Tulalip Tribes shall fully perform the restoration projects identified as

12   Tulalip Tribes’ Restoration Obligations as set forth in Appendix C, appended hereto and

13   incorporated herein by reference, subject to the conditions in paragraph 26. Under no

14   circumstance shall the Tulalip Tribes be responsible for completing Wolford Trucking’s

15   obligations under this Consent Decree or the costs associated therewith, either before or after

16   transfer of the property.

17          31.     KFKPB shall allow Wolford Trucking and the Tulalip Tribes limited access to the

18   Property for the sole and exclusive purpose of implementing restoration work set forth in

19   Appendix C and performing any other activities undertaken to comply with federal, state, or

20   county law. The Tulalip Tribes agrees that it shall not access the Property for any other purpose

21   including access to conduct environmental site assessments in accordance with paragraph 22 of

22   this Consent Decree without prior notice to and consent by KFKPB. Access for Tulalip Tribes

23   consultants to conduct environmental site assessments in accordance with paragraph 22 of this

24   Consent Decree shall not be unreasonably withheld. The Tulalip Tribes agrees that it assumes all

25   risk of injury or damage resulting from access to the property and waives and releases KFKPB


     Consent Decree                               9
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 10 of 227




 1   from any and all claims that result from its access to the Property. Wolford Trucking shall

 2   provide proof of insurance within minimum coverage of $1 million per instance and $3 million

 3   for total coverage naming KFKPB as an additional insured for any damages, claims or injuries

 4   resulting from site investigation and implementing restoration work. Wolford Trucking assumes

 5   all risk of damages and liability incurred during access to the property for the purposes of

 6   implementing the restoration work set forth in Appendix C and further agree to waive,

 7   indemnify, and defend KFKPB from any and all claims against KFKB related to the restoration

 8   work. The scope of Wolford Trucking’s defense and indemnity obligations to KFKPB shall be

 9   limited to the insurance coverage required under this paragraph.

10          32. Within thirty (30) days of completing the restoration activities described in Appendix

11   C, Wolford Trucking and the Tulalip Tribes shall each provide EPA with a separate Completion
12   Report, which shall include photographs of the Site conditions before and after implementation
13
     of Wolford Trucking and the Tulalip Tribes’ respective restoration activities described in
14
     Appendix C. EPA will review and, if appropriate, approve each Completion Report. If EPA
15
     determines that Wolford Trucking and/or the Tulalip Tribes have not fully satisfied the
16
     requirements of the restoration activities described in Appendix C, EPA will provide Wolford
17
     Trucking and/or the Tulalip Tribes with a written description of the actions necessary to fully
18
     satisfy the requirements of Appendix C. EPA’s approval of each Completion Report or written
19
     description of the actions necessary to fully satisfy the requirements of Appendix C will be
20
     provided to Wolford Trucking and the Tulalip Tribes within a reasonable time, not to exceed
21

22   thirty (30) days from receipt of Wolford Trucking and the Tulalip Tribes’ submission.

23          33. To ensure that all parcels of land identified in Paragraph 17 remain undisturbed,

24   KFKPB shall, within thirty (30) days of receiving a property description and obtaining a lot line

25   adjustment from Snohomish County, record a certified copy of this Consent Decree with the



     Consent Decree                              10
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 11 of 227




 1   Auditor’s Office, in Snohomish County, Washington. Thereafter, each deed, title, or other

 2   instrument conveying an interest in any property identified in Paragraph 17 shall contain a notice

 3   stating that the property is subject to this Consent Decree, and to the Environmental Covenant,

 4   and shall reference the recorded location of the Consent Decree and Environmental Covenant

 5   and any restrictions applicable to the property under this Consent Decree.

 6                                               Civil Penalties

 7          34.     Wolford Trucking shall pay a civil penalty to the United States in the amount of
 8   three hundred thousand dollars ($300,000.00), within thirty (30) days of entry of this Consent
 9   Decree.
10
            35.     Wolford Trucking shall make the above-referenced payments by FedWire
11
     Electronic Funds Transfer (“EFT” or wire transfer) to the U.S. Department of Justice account in
12
     accordance with instructions provided to Wolford Trucking by the Financial Litigation Unit
13
     (“FLU”) of the United States Attorney’s Office for the Western District of Washington after
14
     entry of this Consent Decree. The payment instructions provided by the FLU will include a
15
     Consolidated Debt Collection System (“CDCS”) number, which Wolford Trucking shall use to
16
     identify all payments required to be made in accordance with this Consent Decree. The FLU
17
     will provide the payment instructions to:
18
                                   Connie Sue M. Martin
19                                 Schwabe Williamson & Wyatt
                                   U.S. Bank Centre
20                                 1420 Fifth Avenue, Suite 3400
                                   Seattle, Washington 98101
21
     on behalf of Wolford Trucking. Any payments received by the U.S. Department of Justice after
22
     4:00 P.M. (Eastern Time) will be credited on the next business day.
23

24

25


     Consent Decree                                11
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 12 of 227




 1          36.     Upon payment of the civil penalty required by this Consent Decree, Wolford

 2   Trucking shall provide written notice, at the addresses specified in Section IX of this Consent

 3   Decree, that such payment was made in accordance with Paragraphs 34 and 35.

 4          37.     Civil penalty payments pursuant to this Consent Decree (including stipulated

 5   penalty payments under Section VIII) are penalties within the meaning of Section 162(f) of the

 6   Internal Revenue Code, 26 U.S.C. § 162(f), or of 26 C.F.R. § 1.162-21, and are not tax-

 7   deductible expenditures for purposes of federal law.

 8                           V. NOTICES AND OTHER SUBMISSIONS

 9          38.     Within thirty (30) days after the deadline for completing any task set forth in

10   Appendix C of this Consent Decree, Wolford Trucking shall provide the United States with

11   written notice, at the addresses specified in Section IX of this Consent Decree, of whether or not

12   that task has been completed.

13          39.     If the required task has been completed, the notice shall specify the date when it

14   was completed. If the task was not or has not been completed within the scheduled time for such
15   completion required by the Consent Decree, the notice shall explain the reasons for any delay in
16   completion and state the anticipated date of completion.
17          40.     In all notices, documents or reports submitted to the United States pursuant to this
18   Consent Decree, the submitting party shall, by signature of a senior management official, certify
19   such notices, documents and reports as follows:
20          I certify under penalty of law that this document and all attachments were
            prepared under my direction or supervision in accordance with a system designed
21          to assure that qualified personnel properly gather and evaluate the information
            submitted. Based on my inquiry of the person or persons who manage the system,
22          or those persons directly responsible for gathering such information, the
            information submitted is, to the best of my knowledge and belief, true, accurate
23
            and complete. I am aware that there are significant penalties for submitting false
24          information, including the possibility of fine and imprisonment for knowing
            violations.
25


     Consent Decree                              12
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 13 of 227




 1                    VI. RETENTION OF RECORDS AND RIGHT OF ENTRY

 2          41.     Until ten (10) years after entry of this Consent Decree, Wolford Trucking and the

 3   Tulalip Tribes shall preserve and retain all records and documents now in their possession or

 4   control or which come into their possession or control that relate in any manner to the

 5   performance of the tasks in Appendix C regardless of any corporate retention policy to the

 6   contrary. Until ten (10) years after entry of this Consent Decree, Wolford Trucking and the

 7   Tulalip Tribes shall also instruct their contractors and agents to preserve all documents, records,

 8   and information of whatever kind, nature or description relating to the performance of the tasks

 9   in Appendix C.

10          42.     At the conclusion of the document retention period, Wolford Trucking and the

11   Tulalip Tribes shall notify the United States at least ninety (90) days prior to the destruction of

12   any such records or documents by it, and, upon request by the United States, the party providing

13   notification shall deliver any such records or documents to EPA. Wolford Trucking and the

14   Tulalip Tribes may assert that certain documents, records, and other information are privileged
15   under the attorney-client privilege or any other privilege recognized by federal law. If a party
16   asserts such a privilege, it shall provide the United States with the following: (1) the title of the
17   document, record, or information; (2) the date of the document, record, or information; (3) the
18   name and title of the author of the document, record, or information; (4) the name and title of
19   each addressee and recipient; (5) a description of the subject of the document, record, or
20   information; and (6) the privilege asserted by Wolford Trucking or the Tulalip Tribes. However,
21   no documents, reports or other information created or generated pursuant to the requirements of
22   the Consent Decree shall be withheld on the grounds that they are privileged.
23          43.     A. Until termination of this Consent Decree, the United States and its authorized
24   representatives and contractors shall have authority at all reasonable times to enter the Property
25   described in Paragraph 17 to:


     Consent Decree                                13
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 14 of 227




 1                      1) Monitor the activities required by this Consent Decree;

 2                      2) Verify any data or information submitted to the United States;

 3                      3) Obtain samples;

 4                      4) Inspect and evaluate Wolford Trucking’s and the Tulalip Tribes’

 5                      restoration and/or mitigation activities; and

 6                      5) Inspect and review any records required to be kept under the terms and

 7                      conditions of this Consent Decree and the CWA.

 8                  B. This provision of this Consent Decree is in addition to, and in no way limits or

 9   otherwise affects, the statutory authorities of the United States to conduct inspections, to require

10   monitoring and to obtain information from Defendants and the Tulalip Tribes as authorized by

11   law.

12                                    VI. DISPUTE RESOLUTION

13          44.     Any dispute that arises with respect to the meaning or requirements of this

14   Consent Decree shall be, in the first instance, the subject of informal negotiations between the

15   United States, Defendants, and/or the Tulalip Tribes affected by the dispute to attempt to resolve
16   such dispute. The period for informal negotiations shall not extend beyond thirty (30) days
17   beginning with written notice by one party to the other affected party or parties that a dispute
18   exists, unless agreed to in writing by those parties. If a dispute between the United States and
19   Defendants cannot be resolved by informal negotiations, then the position advanced by the
20   United States shall be considered binding unless, within fourteen (14) days after the end of the
21   informal negotiations period, Defendants file a motion with the Court seeking resolution of the
22   dispute. The motion shall set forth the nature of the dispute and a proposal for its resolution.
23   The United States shall have thirty (30) days to respond to the motion and propose an alternate
24   resolution. In resolving any such dispute, Defendants shall bear the burden of proving by a
25   preponderance of the evidence that the United States’ position is not in accordance with the


     Consent Decree                               14
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 15 of 227




 1   objectives of this Consent Decree and the CWA, and that Defendants’ position will achieve

 2   compliance with the terms and conditions of this Consent Decree and the CWA.

 3          45.     If the United States believes that a dispute is not a good faith dispute, or that a

 4   delay would pose or increase a threat of harm to the public or the environment, it may move the

 5   Court for a resolution of the dispute prior to the expiration of the thirty (30) day period for

 6   informal negotiations. Defendants shall have fourteen (14) days to respond to the motion and

 7   propose an alternate resolution. In resolving any such dispute, Defendants shall bear the burden

 8   of proving by a preponderance of the evidence that the United States’ position is not in

 9   accordance with the objectives of this Consent Decree, and that Defendants’ position will

10   achieve compliance with the terms and conditions of this Consent Decree and the CWA.

11          46.     The filing of a motion asking the Court to resolve a dispute shall not extend or

12   postpone any obligation of Defendants under this Consent Decree, except as provided in

13   Paragraph 55 below regarding payment of stipulated penalties.

14          47.     Any dispute with the Tulalip Tribes shall be subject to the 30-day informal
15   dispute resolution process as set forth above. If the dispute is not resolved through informal
16   negotiations, either party may file a motion requesting that the Court resolve the dispute.
17                                       VII. FORCE MAJEURE
18          48.     Defendants and the Tulalip Tribes shall perform the actions required under this
19   Consent Decree within the time limits set forth or approved herein, unless the performance is
20   prevented or delayed solely by events which constitute a Force Majeure event. A Force Majeure
21   event is defined as any event arising from causes beyond the control of Defendants, including
22   their employees, agents, consultants and contractors, which could not be overcome by due
23   diligence and which delays or prevents the performance of an action required by this Consent
24   Decree within the specified time period. A Force Majeure event does not include, inter alia,
25   increased costs of performance, changed economic circumstances, changed labor relations,


     Consent Decree                                15
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 16 of 227




 1   normal precipitation or climate events, changed circumstances arising out of the sale, lease or

 2   other transfer or conveyance of title or ownership or possession of a site, or failure to obtain

 3   federal, state or local permits.

 4           49.     If Defendants and/or the Tulalip Tribes believe that a Force Majeure event has

 5   affected Defendants’ and/or the Tulalip Tribes’ ability to perform any action required under this

 6   Consent Decree, Defendants and/or the Tulalip Tribes shall notify the United States in writing

 7   within seven (7) calendar days after the event at the addresses listed in Section IX. Such notice

 8   shall include a discussion of the following:

 9                   A.      what action has been affected;

10                   B.      the specific cause(s) of the delay;

11                   C.      the length or estimated duration of the delay; and

12                   D.      any measures taken or planned by Defendants and/or the Tulalip Tribes to

13                   prevent or minimize the delay and a schedule for the implementation of such

14                   measures.
15   Defendants and/or the Tulalip Tribes may also provide to the United States any additional
16   information that they deem appropriate to support their conclusion that a Force Majeure event
17   has affected their ability to perform an action required under this Consent Decree. Failure to
18   provide timely and complete notification to the United States shall constitute a waiver of any
19   claim of Force Majeure as to the event in question.
20           50.     If the United States determines that the conditions constitute a Force Majeure
21   event, then the deadline for the affected action shall be extended by the amount of time of the
22   delay caused by the Force Majeure event. Defendants and/or the Tulalip Tribes shall coordinate
23   with EPA to determine when to begin or resume the operations that had been affected by any
24   Force Majeure event.
25


     Consent Decree                                 16
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 17 of 227




 1          51.       If the parties are unable to agree whether the conditions constitute a Force

 2   Majeure event, or whether the length of time for fulfilling the provision of the Consent Decree at

 3   issue should be extended, any party may seek a resolution of the dispute under the procedures in

 4   Section VI of this Consent Decree.

 5          52.       Defendants and/or the Tulalip Tribes shall bear the burden of proving (1) that the

 6   noncompliance at issue was caused by circumstances entirely beyond the control of Defendants

 7   and/or the Tulalip Tribes and any entity controlled by Defendants and/or the Tulalip Tribes,

 8   including their contractors and consultants; (2) that Defendants and/or the Tulalip Tribes or any

 9   entity controlled by Defendants and/or the Tulalip Tribes could not have foreseen and prevented

10   such noncompliance; and (3) the number of days of noncompliance that were caused by such

11   circumstances.

12                                   VIII. STIPULATED PENALTIES

13          53.       After entry of this Consent Decree, if a Defendant fails to timely fulfill any

14   requirement applicable to that Defendant under the Consent Decree (including Appendix C), the

15   nonperforming Defendant shall pay a stipulated penalty to the United States for each violation of
16   each requirement of this Consent Decree as follows:
17                    A.     For Day 1 up to and including                  $1,000.00 per day
18                           Day 30 of non-compliance
19                    B.     For Day 31 up to and including                 $2,000.00 per day
20                           Day 60 of non-compliance
21                    C.     For Day 61 and beyond                          $3,000.00 per day
22                           of non-compliance
23   Such payments shall be made without demand by the United States on or before the last day of
24   the month following the month in which the stipulated penalty accrued. Tulalip Tribes shall not
25   be subject to stipulated penalties.


     Consent Decree                                17
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 18 of 227




 1          54.     Any disputes concerning the amount of stipulated penalties, or the underlying

 2   violation that gives rise to the stipulated penalties, that cannot be resolved by the parties pursuant

 3   to the Dispute Resolution provisions in Section VI and/or the Force Majeure provisions in

 4   Section VII shall be resolved upon motion to this Court as provided in Paragraphs 44 and 45.

 5          55.     The filing of a motion requesting that the Court resolve a dispute shall stay a

 6   Defendant’s obligation to pay any stipulated penalties with respect to the disputed matter

 7   pending resolution of the dispute. Notwithstanding the stay of payment, stipulated penalties

 8   shall continue to accrue from the first day of any failure or refusal to comply with any term or

 9   condition of this Consent Decree. In the event that a Defendant does not prevail on the disputed

10   issue, stipulated penalties shall be paid by that Defendant as provided in this Section.

11          56.     To the extent that a Defendant demonstrates to the Court that a delay or other

12   non-compliance was due to a Force Majeure event (as defined in Paragraph 48 above) or

13   otherwise prevail on the disputed issue, the Court shall excuse the stipulated penalties for that

14   delay or non-compliance.
15          57.     In the event that a stipulated penalty payment is applicable and not made on time,
16   interest will be charged in accordance with the statutory judgment interest rate provided for in 28
17   U.S.C. § 1961. The interest shall be computed daily from the time the payment is due until the
18   date the payment is made. The interest shall also be compounded annually.
19          58.     A Defendant liable for stipulated penalties shall make any payment of a stipulated
20   penalty by FedWire Electronic Funds Transfer (“EFT” or wire transfer) to the U.S. Department
21   of Justice account in accordance with instructions provided to Defendants by the Financial
22   Litigation Unit of the United States Attorney’s Office for the Western District of Washington.
23   The payment instructions provided by the FLU will include a Consolidated Debt Collection
24   System (“CDCS”) number, which Defendants shall use to identify all payments required to be
25


     Consent Decree                               18
     No. 2:18-cv-00747-TSZ
           Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 19 of 227




 1   made in accordance with this Consent Decree. The FLU will provide the payment instructions

 2   to:

 3                                 Connie Sue M. Martin
                                   Schwabe Williamson & Wyatt
 4                                 U.S. Bank Centre
                                   1420 Fifth Avenue, Suite 3400
 5                                 Seattle, Washington 98101
 6                                 and
 7                                 James A. Tupper, Jr.
                                   Tupper Mack Wells, PLLC
 8                                 2025 First Avenue, Suite 1100
                                   Seattle, Washington 98121
 9

10   on behalf of Defendants. Any payments received by the U.S. Department of Justice after 4:00

11   P.M. (Eastern Time) will be credited on the next business day. Further, upon payment of any

12   stipulated penalties, the Defendant making payment shall provide written notice, at the addresses

13   specified in Section IX of this Decree.

14                                             IX. ADDRESSES

15           59.    All notices and communications required under this Consent Decree shall be

16   made to the parties through each of the following persons and addresses:

17           A.     TO EPA:

18                         Patrick Johnson
                           U.S. EPA, Region 10
19                         Office of Regional Counsel
                           1200 Sixth Ave, Suite 155
20                         Mail Stop 11-C07
                           Seattle, Washington 98101
21                         johnson.patrick@epa.gov

22                         Krista Rave-Perkins
                           U.S. EPA, Region 10
23                         Enforcement and Compliance Assurance Division
                           1200 Sixth Avenue, Suite 155
24                         Mail Stop 20-C04
                           Seattle, Washington 98101
25


     Consent Decree                               19
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 20 of 227




 1                         rave-perkins.krista@epa.gov

 2          B.      TO THE UNITED STATES DEPARTMENT OF JUSTICE

 3                         Section Chief
                           Environmental Defense Section
 4                         Environment and Natural Resources Division
                           U.S. Department of Justice
 5                         P.O. Box 7611
                           Washington, D.C. 20044
 6
            C.      TO DEFENDANT KARL FREDERICK KLOCK PACIFIC BISON LLC:
 7
                           James A. Tupper, Jr.
 8                         Tupper Mack Wells, PLLC
                           2025 First Avenue, Suite 1100
 9
                           Seattle, Washington 98121
10
            D.      TO DEFENDANT BOBBY WOLFORD TRUCKING AND SALVAGE, INC.:
11
                           Connie Sue Martin
12                         Schwabe, Williamson & Wyatt
                           1420 Fifth Avenue, Suite 3400
13                         Seattle, Washington 98101

14          E.      TO THE TULALIP TRIBES:

15                         Tulalip Office of Reservation Attorney
                           Attn: Tim Brewer
16                         6406 Marine Drive
                           Tulalip, Washington 98271
17
                           Brett Shattuck
18
                           Tulalip Natural Resources Department
19                         6406 Marine Drive
                           Tulalip, Washington 98271
20
                                           X. COSTS OF SUIT
21
            60.     Each party to this Consent Decree shall bear its own costs and attorneys’ fees in
22
     this action. Should a Defendant subsequently be determined by the Court to have violated the
23
     terms or conditions of this Consent Decree, that Defendant shall be liable for any costs or
24

25


     Consent Decree                              20
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 21 of 227




 1   attorneys’ fees incurred by the United States in any action against Defendant for noncompliance

 2   with or enforcement of this Consent Decree.

 3                                      XI. PUBLIC COMMENT

 4          61.     The parties acknowledge that after the lodging and before the entry of this

 5   Consent Decree, final approval by the United States is subject to the requirements of 28 C.F.R.

 6   § 50.7, which provides for public notice and comment. The United States reserves the right to

 7   withhold or withdraw its consent to the entry of this Consent Decree if the comments received

 8   disclose facts which lead the United States to conclude that the proposed judgment is

 9   inappropriate, improper, or inadequate. Defendants and the Tulalip Tribes agree not to withdraw

10   from, oppose entry of, or to challenge any provision of this Consent Decree, unless the United

11   States has notified Defendants and the Tulalip Tribes in writing that it no longer supports entry

12   of the Consent Decree.

13                     XII. CONTINUING JURISDICTION OF THE COURT
14          62.     This Court shall retain jurisdiction over this action in order to enforce or modify
15   the Consent Decree consistent with applicable law or to resolve all disputes arising hereunder as
16   may be necessary or appropriate for construction or execution of this Consent Decree. During
17   the pendency of the Consent Decree, any party may apply to the Court for any relief necessary to
18   construe and effectuate the Consent Decree.
19                                       XIII. MODIFICATION
20          63.     Upon its entry by the Court, this Consent Decree shall have the force and effect of
21   a final judgment. Any modification of this Consent Decree shall be in writing and shall not take
22   effect unless signed by the United States, Defendants, and the Tulalip Tribes and approved by
23   the Court.
24                                        XIV. TERMINATION
25          64.     This Consent Decree may be terminated by either of the following:


     Consent Decree                              21
     No. 2:18-cv-00747-TSZ
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 22 of 227




 1                  A.    Defendants, the Tulalip Tribes, and the United States may at any time make

 2   a joint motion to the Court for termination of this Consent Decree or any portion of it; or

 3                  B.    Defendants may make a unilateral motion to the Court seeking to terminate

 4   that Defendant’s obligations under this Consent Decree after each of the following has occurred:

 5                          1.     As to each Defendant, when that Defendant has obtained and

 6                  maintained compliance with all provisions of this Consent Decree applicable to

 7                  the Defendant and the CWA for twelve (12) consecutive months;

 8                          2.    As to each Defendant, when that Defendant has paid all penalties

 9                  and other monetary obligations hereunder and no penalties or other monetary

10                  obligations are outstanding or owed to the United States;

11                          3.    As to each Defendant, the Defendant has certified compliance

12                  pursuant to subparagraphs 1 and 2 above to the Court and all Parties; and

13                          4.    EPA, within forty-five (45) days of receiving such certification from

14                  a Defendant or Defendants, has not contested in writing that such compliance has
15                  been achieved. If EPA disputes a Defendant’s full compliance, this Consent
16                  Decree shall remain in effect pending resolution of the dispute by the Parties or
17                  the Court, pursuant to section VI.
18                  C.     The Tulalip Tribes may make a unilateral motion to the Court seeking to
19   terminate the Tulalip Tribes’ obligations under this Consent Decree after:
20                          1.   The Tulalip Tribes has certified either its compliance with its
21                  obligations under this Consent Decree or its inability to comply with such
22                  obligations due to any Defendant’s failure to comply with this Consent Decree;
23                  and
24                          2.   EPA, within forty-five (45) days of receiving such certification from
25                  the Tulalip Tribes, has not contested in writing that such compliance has been or


     Consent Decree                              22
     No. 2:18-cv-00747-TSZ
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 23 of 227




 1               cannot be achieved. If EPA disputes the Tulalip Tribes’ certification, this

 2               Consent Decree shall remain in effect pending resolution of the dispute by the

 3               Parties or the Court, pursuant to section VI.

 4   IT IS SO ORDERED.

 5   Dated and entered this _______         December 2020.
                               8th day of ____________,
 6

 7

 8
                                                             A
                                                _______________________________________
                                                THE HONORABLE THOMAS S. ZILLY
 9                                              United States District Court Judge
                                                Western District of Washington
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Consent Decree                           23
     No. 2:18-cv-00747-TSZ
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 24 of 227
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 25 of 227




 1             The undersigned consents to the entry of this Consent Decree in United States v. Bobby

 2   Wolford Trucking & Salvage, Inc., et al., subject to the public notice requirements of 28 C.F.R.

 3   § 50.7:
 4

 5
         FOR THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY:
 6

 7

 8       Date:     /   0   ,... 1 }   ,,-Z-o~
 9
                                                    MARK POLLINS
10
                                                    Division Director
11
                                                    Water Enforcement Division
12                                                  Office of Civil Enforcement
13                                                  Office of Enforcement and Compliance Assurance

14                                                  U.S. Environmental Protection Agency

15

16

17

18

19

20

21

22

23

24

25


     Consent Decree                               25
     No. 2:18-cv-00747-TSZ
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 26 of 227




                  The undersigned consents to the entry of this Consent Decree in United States v. Bobby
 2      Wolford Trucking & Salvage, Inc., et al., subject to the public notice requirements of 28 C.F.R.
 .,"    § 50.7:
 4
                                                      FOR BOBBY WOLFORD TRUCKING &
 s                                                    SALVAGE, INC.:
 6
        :::/3�0
 7             20

 8           E
                                                      Governor
 9                                                    Bobby Wolford Trucking & Salvage, Inc.

10

11      October 14, 2020
        DATE                                          CONNIE SUE M. MARTIN
12                                                    Schwabe Williamson & Wyatt
                                                      U.S. Bank Centre
13                                                    1420 Fifth Avenue, Suite 3400
                                                      Seattle, Washington 98101
14

15

16

17

18

19

20

21

22

23

24

25


                                                     26
       Consent Decree
       No. 2:18-cv-00747-TSZ
                                                   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 27 of 227

Firefox                                                                                                                                                 about:blank




            1             Tl1e t1ndersig11ed co11se11ts to the entry of' tl1is Cor1sent Decree in U11iterl States v. Bobb_,,

            2   Mlo(forcl T1·11cki11g e,� .<;;c1lvage,   J11c., el nl.,     st1bject to the pt1blic notice rec.1 t1ire111e11ts c>f 28 C.F.I{.
            3   § 50.7:
            4
                                                                                  1:-oR KARL FREDERICK KLOC:K PACIFIC
            5                                                                     BIS()N, LLC:
            6

            7
                {0/l8/,g_�$0
            8   DATE                                                              DEREK KLOC'K
                                                                                  Ma11agi11g Me111ber
            9                                                                     Karl Frederick Klock Pacific Bison, I�LC

           10

           11
                10/19/20
           12   DATE                                                              JAMES A. TUPPER, JR.
                                                                                  '[tipper Mack \\ie)ls, J>LLC
           13                                                                     2025 First Ave11t1e, S11ite 1100
                                                                                  Seattle. \Vasl1i11gto11 98121
           14

           15

           16
           17

           18

           19

           20

           21

           22

           23
           24

           25


                Co11se11t Decree                                                27
                N<). 2: 18-cv-00747-·rsz




27 of 28                                                                                                                                        10/18/2020, 8:47 PM
DocuSign Envelope ID: E574B1D7-AD40-4A0A-895A-876756951864
                     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 28 of 227




                 10/14/2020
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 29 of 227
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 30 of 227




 When Recorded Return to:




                               ENVIRONMENTAL COVENANT


 Grantor:                Karl Frederick Klock Pacific Bison, LLC

 Grantee/Holder: Karl Frederick Klock Pacific Bison, LLC

 Legal Description (abbreviated):
        Complete legal on EXHIBIT A

 Assessor’s Tax Parcel Identification No(s):            [PLACEHOLDER]
                                                        27071000100100, 27071000100200,
                                                        27071000100300, and parts of
                                                        27071000200100, 27070300300500,
                                                        and 27070300300300

 Reference No. of Related Documents:

                                            RECITALS

   a. This instrument is an Environmental Covenant (“Covenant”) entered into by and between
by Karl Frederick Klock Pacific Bison, LLC as both “Grantor” and “Holder” pursuant to the
Uniform Environmental Covenants Act (“UECA”), Chapter 64.70 RCW.

    b. This Covenant concerns real property (“Property”) located in Snohomish County, State of
Washington, legally described in Exhibit A, and illustrated in Exhibit B, both of which are
attached. If differences exist between these two Exhibits, the legal description in Exhibit A shall
prevail.

   c. The Property is the subject of an environmental response project consisting of
environmental restoration to be conducted under the Clean Water Act, 33 U.S.C. § 1251 et seq.



Environmental Covenant                                                               Page 1
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 31 of 227




    d. The purpose of this Covenant is to restrict activities on and uses of the Property to protect
the environment, including waters of the United States and the integrity of restoration actions
conducted on the Property.

    e. The United States and Karl Frederick Klock Pacific Bison, LLC (“KFKPB”), Bobby
Wolford Trucking & Salvage, Inc. (“BWT”), and the Tulalip Tribes entered into a Consent
Decree (“CD”) in the matter of United States of America v. Bobby Wolford Trucking & Salvage,
Inc. and Karl Frederick Klock Pacific Bison and Tulalip Tribes, Civil Action No. 2:18-cv-
00747-TSZ, in the United States District Court for Western District of Washington. Under the
CD, KFKPB agreed to transfer the Property to the Tulalip Tribes by quitclaim deed on the
condition that the Tulalip Tribes accepts the Property.

    f. KFKPB agreed that it shall designate and preserve the Property as partial implementation
of the terms of the CD subject to the terms and restrictions described in this Covenant, as a
condition of settlement in the matter of United States v. Bobby Wolford Trucking, et al.

    g. KFKPB desires to convey to itself as Holder this Covenant for the purpose of subjecting
the property to protective provisions, restrictions, and affirmative obligations set forth herein
(collectively “Activity and Use Limitations”) for the protection of wetlands and waters and other
environmental functions and values, and so that after the completion of restoration actions
required under any court order in United States v. Bobby Wolford Trucking, et al., the Property
shall remain substantially in a natural condition forever.

    h. This Covenant grants the United States Environmental Protection Agency, Region 10
(“EPA”) certain rights under UECA and as specified in this Covenant. EPA signs this Covenant
as an “agency” as defined in UECA. Any right held by EPA as an “agency” under UECA and
this Covenant is not an interest in real property nor is it an ownership interest which gives rise to
liability under the Model Toxics Control Act (“MTCA”), chapter 70.105D RCW, or the
Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”), 42
U.S.C. § 9601 et seq.

                                           COVENANT

Section I.     GRANT OF COVENANT

        KFKPB, as Grantor and fee simple owner of the Property, hereby grants to itself, and its
successors and assignees, as Holder, the following covenants. This Covenant shall be binding on
KFKPB and any successors in interest. It is the intent of the Grantor that such covenants shall
supersede any prior interests the Grantor has in the property, shall run with the land and shall be
binding on all current and future owners of the Property, any portion of the Property, or any
interest in the Property.




Environmental Covenant                                                                  Page 2
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 32 of 227




Section II.    PURPOSE OF THE COVENANT

         The purpose of this Covenant is to preserve, protect, and maintain the Property, including
its air space and subsurface, in the condition substantially as it exists after the completion of
restoration actions performed as required by the CD, in accordance with the restoration plan
approved by a court (“Restoration Plan”), and as it naturally evolves thereafter with respect to
the special structure and distribution of plant communities, the age of vegetation, and use of
habitats by faunal species, without the requirement for human maintenance. Consistent with that
stated purpose, by acceptance and recordation of this Covenant, KFKPB and any successors in
interest are hereby restricted from using the Property, now or at any time in the future, for the
purposes specifically set out below.

Section III.   ACTIVITY AND USE LIMITATIONS ON THE PROPERTY

       Any activity on or use of the Property by KFKPB, its successors in interest, subsequent
property owners, and the personal representatives, heirs, successors, and assigns of either KFKPB
or subsequent property owners, and any other occupiers and users other than activities or uses
permitted under Section IV that is inconsistent with the purposes of this Covenant is prohibited.
Without limiting the generality of the foregoing, and except when an activity approved by and
conducted in accordance with the Restoration Plan is necessary to accomplish restoration or
maintenance requirements, the following activities and uses are expressly prohibited in, on, over,
and under the Property:

    A. Structures. The construction of man-made structures, including, but not limited to the
construction, removal, placement, preservation, maintenance, alteration, or decoration of any
buildings, roads, paths, utility lines (other than the existing Bonneville Power Administration
lines), billboards, or other advertising. This restriction does not include bat boxes, bird nesting
boxes, bird feeders, bee boxes, and the placement of signs or fences for safety purposes or
boundary demarcation. Temporary access roads for the purpose of restoration activities shall not
be prohibited uses. Temporary structures for traditional cultural uses and low impact foot paths
to reach such structures shall not be prohibited uses.

   B. Demolition. The demolition of fencing structures constructed for the purpose of
demarcation of the Property for public safety.

    C. Soils. Any activities that cause the removal, excavation, disturbance, or dredging of soil,
sand, peat, gravel, or aggregate material of any kind, or any change in the topography of the land,
including any discharges of dredged or fill material, ditching, extraction, drilling, driving of
piles, mining, or excavation of any kind, except as conducted as part of the Restoration Plan, , or
as permitted by the United States Army Corps of Engineers (“Corps”) for activities consistent
with the requirements of this Covenant.



Environmental Covenant                                                                Page 3
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 33 of 227




   D. Waters and Wetlands. Any human activities, other than those conducted in accordance
with the Restoration Plan, that cause the draining, dredging, damming, flooding, impounding,
changing the grade or elevation, impairing the flow or circulation, or reducing the reach of
waters, including wetlands.

    E. Waste or Debris. The storage, dumping, depositing, abandoning, or discharging of
materials or debris of any nature on, in, over, or underground or into surface or groundwater,
except for storm water discharges that would naturally flow to the waters and wetlands in their
restored and enhanced conditions and any maintenance associated with those storm water
discharges. This prohibition does not apply to any materials or debris on the Property at the time
of the entry of the CD referenced above or the completion of restoration provided for the in CD.

   F. Non-Native Species. The planting or active introduction of non-native plant or faunal
species.

    G. Herbicides, Insecticides and Pesticides. The use of herbicides, insecticides, or
pesticides, or other chemicals, except as may be necessary to control invasive plant species that
threaten activities conducted under the Restoration Plan and the natural character of the Property.
State-approved municipal application programs necessary to protect the public health and
welfare shall not be prohibited uses under this provision.

    H. Removal of Vegetation. The mowing, cutting, pruning, or active removal of any kind,
including disturbance, destruction, or the collection, of any trees, shrubs, or other vegetation,
except for pruning, cutting or removal for:

                    i. Safety purposes;

                   ii. Control in accordance with accepted forestry management practices for
                       diseased vegetation;

                  iii. Control of non-native species and noxious weeds;

                   iv.   Scientific or nature study; or

                   v. Collection of native species by the Tulalip Tribes for traditional cultural
                      uses.

    I. Agricultural Activities. Use of any portion of the Property for agricultural,
horticultural, aquacultural, silvicultural, livestock production, or grazing activities, except that
crops planted in accordance with an existing lease of certain portions of the Property may
continue to be planted, cultivated and harvested to the extent that those activities do not delay or
otherwise interfere with implementation of the Restoration Plan.

   J. Industrial, Commercial and/or Residential Activities. Conversion of or expansion
onto, any portion of the Property for industrial, commercial, or residential activities.
Environmental Covenant                                                                 Page 4
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 34 of 227




    K. Other. Other acts, uses, excavation, or discharges which adversely affect fish and other
faunal species habitat or interfere with the preservation of lands, waterways, or other aquatic
resources on the Property.

        The Activity and Use Limitations imposed by the Covenant shall apply to the Property,
and any subdivided portion thereof, in perpetuity unless terminated by court order, or by consent
or other event specified by and pursuant to UECA. Each Activity and Use Limitation imposed by
the Covenant shall run with the land, shall pass with each and every portion of the Property, and
shall apply to and bind all successors in interest, and their lessees, authorized agents, employees,
or persons acting under their direction or control. The Activity and Use Limitations contained in
this Covenant do not apply to, nor have any effect on, any property owned by KFKPB other than
the Property described in this Covenant.

IV.    PERMITTED USES

        Notwithstanding the foregoing, this Covenant shall not apply to any use or activity
associated with any work on the Property required by the Restoration Plan, including construction,
planting, maintenance, monitoring, long-term management, or any other restoration work specified
therein.

         Notwithstanding the foregoing, this Covenant shall not apply to any interest, right-of-way,
easements, or other property rights for the operation and maintenance of pre-existing structures or
infrastructure such as buildings and utilities that are present on, over, or under the Property senior
to the interest of KFKPB in the property. or established prior to the recording date of this Covenant.

       Notwithstanding the foregoing, the Activity and Use Limitations contained in this
Covenant will not apply to, nor have any effect on, any treaty rights, including any treaty rights of
the Tulalip Tribes, including tribal member access for gathering, hunting, fishing, cultural
ceremonies and temporary camps.

V.     RIGHT OF INSPECTION AND ACCESS TO THE PROPERTY

        EPA shall have the right to enter, go upon, and inspect the Property, and to take such
actions as are reasonably necessary to monitor and verify compliance with this Covenant one
time per year, and at other times if EPA provides prior reasonable notice of additional
inspections. Except in the event of an emergency or if EPA has reasonable evidence that a
violation of this Covenant is or has occurred, such entry shall be upon prior reasonable notice to
the property owner.

VII.   BREACH AND CURE OF ACTIVITY AND USE LIMITATIONS

        If KFKPB, or its successors in interest, become aware of any event or action that
constitutes or may constitute a breach of the Activity and Use Limitations, KFKPB, or its
successors in interest, shall notify EPA within thirty (30) days of becoming aware of the event or
Environmental Covenant                                                                  Page 5
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 35 of 227




action, and KFKPB, or its successors in interest, shall remedy any breach of the Activity and Use
Limitations within sixty (60) days of becoming aware of the event or action, or such other time
as may be reasonable to remedy the breach, or as agreed to by KFKPB, or its successors in
interest, and EPA.

VIII. ENFORCEMENT

        KFKPB, and its successors in interest; EPA or its successor; the State of Washington
Department of Ecology (“Ecology”); any person whose interest in the Property or whose
collateral or liability may be affected by the alleged violation of the Covenant; and any
municipality or other unit of local government in which the Property is located shall have
authority to enforce this Covenant by maintaining a civil action for injunctive or other equitable
relief against any person or entity that violates or attempts to violate this Covenant, including the
owners of the Property and any other person in possession of or using the Property, provided that
no violation of this Covenant shall result in a forfeiture or reversion of title. In any enforcement
action, EPA or any holder or other enforcing party shall be entitled to a complete restoration for
any violation. The Covenant may not be enforced against KFKPB as to violations of the
Covenant committed by a third party, EPA or another state or federal agency.

        Notwithstanding its rights under this Covenant, EPA shall be entitled to any other judicial
remedy available at law, such as civil or criminal penalties. EPA’s rights under this Covenant are
in addition to, and shall not limit, enforcement rights available under other provisions of law,
under any applicable permit or certification, or under the any court order. Nothing herein shall
limit the right of the Corps to modify, suspend, or revoke any applicable permit.

        No omissions or delay on the part of EPA or any holder or other enforcing party at any
time in acting to require performance of any term of this Covenant shall be taken or held to be a
waiver of such term or in any way affect the rights of EPA or any holder or enforcing party to
enforce such term.



VIV. RESERVATION OF RIGHTS

        Notwithstanding any provision of this Covenant, EPA retains all access and enforcement
authorities under any applicable statute or rule. Nothing in this Covenant shall affect the ability
of EPA to enforce the terms of any Consent Decree or any other agreement relating to the
restoration of the Property entered into by EPA and KFKPB or any other party. Nothing in this
Covenant shall affect the obligations of KFKPB or any other responsible party under such
Consent Decrees or any other agreement relating to the Property.

X.     RECORDATION OF THE COVENANT AND COPIES



Environmental Covenant                                                                 Page 6
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 36 of 227




       KFKPB shall record this Covenant in the county recorder’s office of Snohomish County
in which the Property is located within sixty (60) days of executing this Covenant. KFKPB shall
provide EPA with proof of recordation within thirty (30) days of recordation.

        KFKPB, or its successors in interest, shall record any amendment or termination of this
Covenant in the county recorder’s office of Snohomish County in which the Property is located
within sixty (60) days of executing such an amendment or termination. KFKPB, or its successors
in interest, shall provide EPA with proof of recordation within thirty (30) days of the recordation.

       In addition, KFKPB, or its successors in interest, shall provide a copy of the recorded
Covenant and any recorded amendment or termination of this Covenant to the following: (a)
each person identified in Exhibit C or later identified as holding a recorded interest in the
Property; (b) each person in possession of the Property at the time the Covenant, amendment, or
termination is recorded; (c) Snohomish County; and (d) Ecology. Neither EPA nor Ecology has
required notice to any other party. The validity of this Covenant is not affected by failure to
provide a copy of the Covenant as required under this section.

XI.     MODIFICATION

        Modifications, changes, or alterations to the provisions in this Covenant must be by
amendment to this Covenant made in writing and executed by KFKPB, or its successor in
interest, and EPA. Any amendment to this Covenant by consent of KFKPB, or its successor in
interest, and EPA must be consistent with the CD, the Restoration Plan, and the conservation
purposes of this Covenant. Except for an assignment undertaken pursuant to a governmental
reorganization, assignment of this Covenant to a new holder is an amendment and requires
consent of KFKPB, or its successor in interest, and EPA.

XII.    TERMINATION

       This Covenant and the Activity and Use Limitations contained therein is perpetual unless
EPA determines that the intended benefits of the Covenant can no longer be realized and it is so
ordered by a court, or by consent of KFKPB, or its successor in interest, and EPA.

        All costs of terminating this Covenant, including the cost of any remediation or
abatement of any environmental condition related to the Activity and Use Limitations pertaining
to the Property, shall be borne by the party seeking such termination.

XIII. NOTICE OF AND CONVEYANCE OF THE PROPERTY

        KFKPB or any successor in interest shall provide written notice to EPA in which the
Property is located, including the name and address of all then-owners and/or occupants of the
Property, or any part thereof at least thirty (30) days prior to the transfer of a specified interest in
the Property or any part thereof. Any successor in interest to KFKPB shall incorporate the terms
of this Covenant in any deed or other legal instrument that transfers any interest in all or a
portion of the Property. Interests subject to this Covenant include, but are not limited to, changes
Environmental Covenant                                                                    Page 7
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 37 of 227




in use of the Property, application for building permits located within the Property, or proposals
for any site work within the Property other than pursuant to the Restoration Plan. EPA shall not,
by reason of this Covenant, have the ability to approve, disapprove, or otherwise affect the
conveyance of the Property except as provided by law. This condition shall not apply to any
conveyance by KFKPB to the Tulalip Tribe under a quit claim deed provided for in the CD.

XIV. CONCURRENCE OF SUBSEQUENT OWNERS PRESUMED

        All subsequent transferees, purchasers, lessees, or possessors of the Property shall be
deemed by their acceptance of title, purchase, leasing, or possession of the Property to be in
accord with the provisions of this Covenant and to agree for and among themselves, and their
successors in interest, that the Activity and Use Limitations established herein must be adhered
to and that their interest in the Property shall be subject to the such Activity and Use Limitations.
Any and all obligations of KFKPB under this Covenant shall terminate upon recordation of the
conveyance by KFKFB to the Tulalip Tribe under a quit claim deed provided for in the CD.

XV.    NOTICES

        All notices required or permitted to be given hereunder shall be in writing and mailed in
the United States Mail, postage prepaid, by certified or registered mail, return receipt requested,
to the appropriate address indicated below or at such other place or places as KFKPB, or its
successors-in interest, EPA or its successors-in-interest, may, from time to time designate in a
written notice provided to the other. Notices deposited in the United States Mail in accordance
with the terms of this provision shall be deemed received three (3) days after the date of mailing.

       OWNER/HOLDER: Karl Frederick Klock Pacific Bison, LLC
                     ____________________

       EPA:                    United States Environmental Protection Agency, Region 10
                               Attn: Krista Rave-Perkins, Wetland Enforcement Specialist
                               1200 Sixth Avenue, Suite 155, M/S 20-C04
                               Seattle, Washington 98101

XVI. PARTIAL INVALIDITY AND SEVERABILITY

       If any portion of this Covenant, terms set forth therein, or the application thereof to any
person or circumstance is determined to be invalid for any reason, the remaining provisions of
this Covenant, or application of such provision to persons or circumstances other than those as to
which it has been found invalid shall remain in full force and effect as if such invalidated portion
had not been included therein.

EFFECTIVE DATE

The effective date of this instrument shall be the date the fully executed Covenant is recorded at
the county recorder’s office.
Environmental Covenant                                                                 Page 8
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 38 of 227




    EXECUTED as of the date the last party executes.

 GRANTOR:                                        GRANTEE/HOLDER:
 Karl Frederick Klock Pacific Bison, LLC         Karl Frederick Klock Pacific Bison, LLC

 By:                                             By:
 Name:                                           Name:

 AGENCY:
 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY, REGION 10

 By:
 Name:




 STATE OF WASHINGTON
                                          }     ss.
 COUNTY OF
    I certify that I know or have satisfactory evidence that ______________________ is the
person who appeared before me, and said person acknowledged that (he/she) signed this
instrument, on oath stated that (he/she) was authorized to execute the instrument and
acknowledged it as the ________________________ of Karl Frederick Klock Pacific Bison,
LLC, to be the free and voluntary act of such party for the uses and purposes mentioned in the
instrument.
    DATED this _____ day of ___________ , 2020.



                                        Printed Name
                                        NOTARY PUBLIC in and for the State of
                                        Washington, residing at
                                        My Commission Expires


4837-0044-0265, v. 1




Environmental Covenant                                                              Page 9
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 39 of 227




Klock Property Ecosystem Restoration -
Basis of Design

Prepared for submission to the Court as an appendix to the Consent Decree in United States
v. Bobby Wolford Trucking & Salvage, Inc. and Karl Frederick Klock Pacific Bison, LLC, No.
2:18-cv-747-TSZ (W.D. Wash.)



Prepared by –

Lyndon C. Lee, Ph.D. PWS
L.C. Lee & Associates, Inc.

Paul DeVries, Ph.D. PE
R2 Resource Consultants

Brett Shattuck
Restoration Ecologist
Tulalip Tribes


June 22, 2020




                                                                                             i
             Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 40 of 227




Table of Contents
1.      Introduction and Objectives..................................................................................................... 1
2.      Background .............................................................................................................................. 1
3.      Overview of the Klock Property Ecosystem Restoration Goals.............................................. 2
4.      Construction Approach ............................................................................................................ 4
     A. Permitting, Staffing, Workforce............................................................................................. 4
     B. Timing .................................................................................................................................... 4
     C. Staging Areas and Equipment Access Routes........................................................................ 4
     D. Sediment and Erosion Control Systems ................................................................................. 4
     E. Species and Habitat Protections ............................................................................................. 5
5.      Hydrologic Records and Calculations ..................................................................................... 5
     A. Skykomish River – Summary of Early Anchor QEA Analyses ............................................ 5
     B. Anchor QEA Characterization of the Southeastern Unnamed Tributary Stream .................. 6
     C. Flood Modeling for the 2020 Klock Property Ecosystem Restoration Basis of Design ........ 7
6.      Design Criteria and Performance Standards ............................................................................ 7
     A. Task 0 – Permitting (Task Lead is BWT) .............................................................................. 7
     B. Task 1 – Main Oxbow Restoration (Task Lead is BWT) ...................................................... 8
     C. Task 2.1 – Central Pit Access Road (Task Lead is BWT) ................................................... 12
     D. Task 2.2 Central Pit Cleanup (Task Lead is BWT) ............................................................. 14
     E. Task 3 – North South Access Road (Task Lead is BWT) .................................................... 15
     F. Task 4 – Tributary Stream Daylighting and Restoration (Task Lead is BWT) .................... 19
     G. Task 5 – Hay Bale Removal- Southwest Corner of Main Oxbow (Task Lead is BWT) ..... 20
     H. Task 6 – Northeast Corner of the Klock Property in the River Channel (Task Lead is BWT)
     ................................................................................................................................................... 20
     I. Task 7 – Purchase Plants, Plant Installations, Irrigation, and Weed Control ........................ 21
     J. Task 8.0 – Construction Oversight ........................................................................................ 23
7.      Construction Schedule and Sequencing ................................................................................ 25
8.      Monitoring/Adaptive Management/Contingency Measures ................................................. 25
9.      Reporting ............................................................................................................................... 26
10.        Appendices ......................................................................................................................... 27
     Appendix 1 - List of Abbreviations Used in This Basis of Design Report............................... 27
     Appendix 2. Construction Plan Sheets and Specifications ....................................................... 28
     Appendix 3. Flood Modeling for the Klock Property Restoration Basis of Design ................. 29

                                                                                                                                                        ii
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 41 of 227




  Appendix 4. No Rise Calculations Technical Memorandum ................................................... 36
11.   Background ........................................................................................................................ 36
12.   Hydrology .......................................................................................................................... 38
13.   Hydraulic Modeling Methods ............................................................................................ 40
14.   Modeling Predictions and Interpretation ........................................................................... 42
15.   References .......................................................................................................................... 43


List of Tables

Table 1 - LiDAR Gage Comparison, U.S. Geological survey (USGS) Gage 12150800 on the
Snohomish River

Table 2 - Peak Flow Design Hydrology for the Unnamed Tributary Stream in the Southeastern
Corner of the Klock Property

Table 3 - Restoration Tasks on Klock Property Assuming Execution of Environmental Covenant

Table 4 - Task by Task Summary of Project Targets, Project Standards, Measurement Methods,
Success Criteria and Contingency Measures for the Klock Property Restoration, Snohomish
County, Washington

Table 5 - Table of Potentially Required Permits for the Klock Property Restoration

Table 6 - Candidate Planting List Assemblages

Table 7 - Planting Assemblage A

Table 8 - Planting Assemblage B

Table 9 - Planting Assemblage C

Table 10 - Planting Assemblage D

Table 11 - Planting Assemblage E

Table 12 - Planting Phases Year 1, Year 2

Table 13 - Plant Takeoff 1C

Table 14 - Plant Takeoff 2C

Table 15 - Plant Takeoff 3C


                                                                                                                                           iii
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 42 of 227




Table 16 - Plant Takeoff 4E

Table 17 - Plant Takeoff 5C

Table 18 - Plant Takeoff 6C

Table 19 - Plant Takeoff 7E

Table 20 - Plant Takeoff 8C

Table 21 - Plant Takeoff 8D

Table 22 - Plant Takeoff 9B

Table 23 - Plant Takeoff 9C

Table 24 - Plant Takeoff 10C

Table 25 - Plant Takeoff 10E

Table 26 - Plant Takeoff 11C

Table 27 - Plant Takeoff 11D

Table 28 - Plant Takeoff 12E

Table 29 - Plant Takeoff 13C

Table 30 - Plant Takeoff 13D

Table 31 - Plant Takeoff 14A

List of Figures

Figure 1. General vicinity map for the Klock Property, east of the City of Monroe in
unincorporated Snohomish County, Washington.

Figure 2. Close up - Approximate extent of the Klock Ownership with approximate tax parcel
boundaries.

Figure 3. Restoration Work Areas on the Klock Property, Snohomish County, WA – LiDAR
Base
       Figure 3A - LiDAR Base
       Figure 3B - Aerial Photograph Base




                                                                                             iv
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 43 of 227




Figure 4. 2003 Shaded relief Light Detection and Ranging (LiDAR) image of the Klock Property
- eastern half including the main oxbow waters/wetland complex.

Figure 5. 2014 Grey scale Light Detection and Ranging (LiDAR) Image of the Eastern portion of
the Klock Property showing the main oxbow system and its relationship to the main channel of
the Skykomish River.

Figure 6. River Gauge Comparison During 2003 and 2014 LiDAR Flights. Monroe USGS
Gauge.

Figure 7. StreamStats Peak Flow Hydrology summary for the unnamed stream in the southeast
corner of the Klock Property.

Figure 8. Water depths in the main oxbow system on the Klock Property over the estimated
historical terrain from 2003 LiDAR (Prior to Klock/Wolford Operations).

Figure 9. Water depths in the main oxbow system on the Klock Property over the existing terrain
from 2014 LiDAR (Post Klock/Wolford Operations).

Figure 10. Restoration work Areas on the Klock Property, Snohomish County, WA – Ortho
Photograph Base.
       Figure 10A - Ortho Photo Base
       Figure 10B - LiDAR Base


List of Photographs

Photograph 1. 2010 Google Earth Image of the eastern portion of the Klock Property. Note
filling and earthwork activity in the northern portion of the property and in the Central Disposal
Pit, and along the Powerline Access Road.

Photograph 2. EPA/CID, March 2010 Photograph of the main oxbow system and Central
Disposal Pit area on the Klock Property.

Photograph 3. EPA/CID, March 2010 photograph of mechanical clearing and filling and
earthwork activities in the downstream (outlet) end of the main oxbow feature on the Klock
Property.

Photograph 4. EPA/CID, March 2010 photograph of mechanical clearing and filling and
earthwork activities in the downstream (outlet) end of the main oxbow feature on the Klock
Property.

Photograph 5. EPA/CID, March 2010 photograph of the main ranch complex and access road to
the Central Disposal Pit area on the Klock Property.



                                                                                                     v
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 44 of 227




Photograph 6. EPA/CID, March 2010 photograph of the main ranch complex, main oxbow,
access road to the Central Disposal Pit area on the Klock Property.

Photograph 7. December 19, 2011 – EPA photograph of the main ranch complex on the Klock
Property and earthwork activities in the SE Tributary Stream System north of Ben Howard Road
and immediately east of the Klock barn.

Appendices

Appendix 1. List of Abbreviations Used in this Basis of Design Report

Appendix 2. Construction Plans, Including Planting Plans and Planting Take-Offs

Appendix 3. Hydraulic Modeling for the 2020 Klock Property Ecosystem Restoration Basis of
Design

Appendix 4. Evaluation of Proposed Floodplain Restoration Activities on 100-year Flood Peak
Water Surface Elevation




                                                                                              vi
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 45 of 227




1.     Introduction and Objectives

This Basis of Design (BOD) report focuses on restoration of the structure and functioning of
waters of the United States, including wetland ecosystems (waters/wetlands) on a portion of the
Klock Property. This property consists of an approximately 187.9-acre area within the overall
Klock holdings. It is located east of the City of Monroe along the south bank (river left) of the
Skykomish River in unincorporated Snohomish County, Washington (Figures 1 and 2;
Photographs 1 and 2). The latitude/longitude coordinates for the approximate centroid of the
Klock Property are 47o 50’ 54.86” N/121o 53’ 37.22” W. Ben Howard Road forms the south
boundary of the Klock Property. The property is located within Section 10, Township 27 North,
Range, 7 East. It is comprised of Snohomish County Tax Parcel Nos. 27071000100100,
27071000100300, and 27071000100200 and parts of 27070300300300, 27070300300500,
27071000200100. These latter three tax parcels will be the subject of a lot line adjustment.

The two main objectives of this BOD are to -
       (1) Describe and specify appropriate measures to mitigate impacts of stream re-routing,
       mechanical clearing, filling, and earthwork activities within the riverine waters/wetlands
       that occur on the Klock Property with the goal of restoring natural riverine
       waters/wetland ecosystem structure and functioning.

       (2) Provide Design Criteria and Performance Standards including grading, sediment and
       erosion control, and planting plans, work sequencing, Project Targets, and Project
       Standards and other materials that will be necessary to successfully execute restoration
       measures on the Klock Property.

2.     Background

The Klock Property is owned by Karl Frederick Klock Pacific Bison, LLC. The restoration
measures that are the focus of this BOD are part of a negotiated settlement between Karl
Frederick Klock Pacific Bison, LLC (Klock), Bobby Wolford Trucking & Salvage, Inc. (BWT),
and the U.S. Environmental Protection Agency (EPA) resolving alleged violations of the Clean
Water Act. This BOD incorporates and builds upon past work by Anchor QEA completed in
August of 2017. It uses elements of the Anchor BOD combined with new work to refine the
restoration approach to tailor it to the current settlement agreement.

The Klock Property is the main focus of this BOD because this is the area where stream
rerouting, mechanical clearing, filling, and earthwork activities were undertaken by Klock and
BWT (Figure 2; Photographs 1, 2, 3, 4, 5, 6, 7). The Klock Property includes a large generally
“U” shaped secondary river channel or Main “Oxbow” system that has been part of the active
floodplain and channel system of the Skykomish River since at least 1938. Depending on the
water surface elevation or “stage” of frequently occurring (2-5 year recurrence interval events)
flood events or floodwaters, this Main Oxbow system is be directly and regularly connected to

                                                                                                    1
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 46 of 227




the Skykomish River at both its upstream and downstream ends during moderate to high water
events in the main channel of the Skykomish River (Photographs 1, 2, 3, 4, and 6).

The eastern portions of the Main Oxbow system include a complex network of small secondary
and tertiary channels that are embedded within it and which are regularly inundated by and
connected to flood flows from the main channel of the Skykomish River. In addition, a perennial
tributary stream enters the southeastern portion of the Klock Property via a culvert that was
installed by Snohomish County through the ballast/fill prism of Ben Howard Road. The tributary
then flows generally west on the Klock Property in an excavated ditch/swale system that was
developed by Klock to direct stream flow to the west. The ditch/swale system runs generally
parallel to Ben Howard road until it reaches a culvert that was installed by Klock (Photographs 6
and 7). The stream then flows north for approximately 500 ft. until it intersects and flows into the
Main Oxbow channel (Figure 3 – Areas 4.1.1 and 4.1.2). The area that includes the junction of
the Main Oxbow system and the southeastern tributary stream is dominated by a mosaic of
relatively degraded third or fourth growth forested, scrub/shrub, and emergent waters/wetlands.
This mosaic also includes seasonal ponds and shallow open water features that flow when they
are connected to the main channel of the Skykomish River and exist as residual ponded features
when water levels recede. Some agricultural and Christmas tree production areas are also
included in the Klock Property (Figures 2 and 3).

3.     Overview of the Klock Property Ecosystem Restoration Goals

A. Overall Goal - The overall goal of recommended work on the Klock Property is to restore
natural riverine waters/wetland ecosystem structure and functioning within the project area.

B. Secondary Goals - In order to accomplish the Overall Goal of the restoration we have
articulated several secondary goals as follows:

       1. Reconnect the Main Oxbow to the main channel of the Skykomish River by excavating
       the Main Oxbow outlet fill and redistributing clean fill on site and excavating the Main
       Oxbow reconnection channel through the fill removal area and redistributing clean fill
       materials on-site. (Work areas 1.1, 1.2 and 1.1.2 in Figure 3)
       2. Connect the existing secondary and tertiary channel network that exists within the
       northeast section of the Main Oxbow system to the main channel of the Skykomish River
       by excavating a channel north of the North/South access road and redistributing clean fill
       materials on-site. (Work areas 1.1,1.2, and 1.1.2 in Figure 3)
       3. Clean up the Central Disposal Pit area by:
               a. Excavating the south end of Central Pit access road and redistributing clean fill
               materials on-site (Work area 2.1.1 in Figure 3)


                                                                                                  2
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 47 of 227




       b. Excavating the North end of pit access road and redistributing clean fill
       materials on-site. (Work area 2.1.2 in Figure 3)
       c. Cleaning up the Central Pit area as necessary to satisfy Federal, Washington
       State, and Snohomish County requirements. (Work area 2.2 in Figure 3)

4. Complete bulk and fine grading and site clean-up work to support establishment of a
forested plant community. (Work area 2.2 in Figure 3)
5. Maintain access and maintenance vehicle circulation on the site by creating
       a. An at-grade crossing at north end of north-south access road. (Work area 3.1.1
       in Figure 3)
       b. An at-grade crossing in middle of north-south access road. (Work Area 3.1.2 in
       Figure 3)

6. Reestablish waters/wetland conditions at several sites within the Main Oxbow complex
by removing fill at stations 57+00; 65+00 & 68+00 at the south end of the north-south
access road, and by redistributing clean fill materials on site (Work areas 3.1.1, 3.1.2, and
3.1.3 in Figure 3)
7. Restore the small tributary stream that enters the southeastern portion of the Klock
property by removing the stream from the existing culvert and routing it through a newly
excavated tributary channel system. This restored stream will have a riparian buffer that
is 50 ft. in width on the left and right channel banks. The 50-ft. width will be measured
from the left and right channel bank ordinary high water marks. During the process of
excavating the new channel, the existing pipe/culvert will be destroyed and abandoned or
removed and disposed and clean fill materials from the newly excavated channel will be
redistributed on site. (Work area 4.1.1 and 4.1.2)
8. Clean up the western side of the Main Oxbow system by removing all plastic hay bales
from the SW Corner of the Main Oxbow and by hauling off and disposing of these
materials off site. (Work area 5.1 in Figure 3)
9. Remove unauthorized fill materials from the main channel of the Skykomish River at
low water by removing concrete blocks and solid/non-granular materialsin the river
channel and along the river bank at the NE corner of the site. These materials will be
hauled off site and disposed. (Work area 6.1 in Figure 3)
10. Establish a mosaic of forested, scrub/shrub, and emergent native plant communities
throughout the project area by -

       a. Purchasing and propagating bare root conifers, and on-site cuttings/live stakes
       of native willows, black cottonwoods, and native shrubs
       b. Installing native plants as specified, and
       c. Completing necessary weed control and if, necessary, temporary irrigation
       measures that will allow restoration plantings to become established and thrive.

                                                                                            3
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 48 of 227




4.     Construction Approach

A. Permitting, Staffing, Workforce: The construction approach to the Klock Property
restoration will involve obtaining necessary U.S. Federal, Washington State, and Snohomish
County permits. It will include bulk and finish earthwork, site cleanup, site
stabilization/sediment and erosion controls, procurement, propagation and planting of native
species, weed controls, and if necessary, temporary irrigation. Consistent with the terms and
conditions of the Consent Decree, BWT will be responsible for permitting, earthwork, site
cleanup, initial site stabilization/sediment and erosion controls, and procurement or propagation
of native plants. The Tulalip Tribes will perform Construction Oversight, planting operations,
weed control, and if necessary, irrigation.

In the process of executing this restoration project, grading and earthwork areas need to be
initially graded in bulk and any required cleanup of unsuitable materials should be completed.
These activities will be the responsibility of BWT. Then, achievement of finish grades suitable
for restoration plantings and development of faunal habitat complexity should be directed by a
qualified wetland scientist/ecologist who is a member of the Construction Oversight Team
(COT). “Finish” grades can include lofting of any compacted soils via two-way discing or
shallow tillage to break up soil compaction and increase aeration porosity in the upper parts of
soil profiles.

B. Timing - Restoration activities are designed and presented in this BOD with the assumptions
that construction/earthwork will take place during the dry season of the year in which all
necessary permits are obtained. Although conditions in any given year vary, the dry construction
season in the Puget Sound lowlands usually spans the interval from July 1 - September 30 in any
given year. This BOD also assumes that any in-water work will occur during “fish windows”
specified by the Washington State Department of Fish and Wildlife. EPA shall be notified a
minimum of ten days in advance of the commencement of any construction/earthwork on the
Klock Property.

C. Staging Areas and Equipment Access Routes - Restoration activities at the Klock Property
will involve commissioning and decommissioning of staging areas and access roads
(nonpermanent features not identified in the final design) and may include seeding of areas
disturbed by construction activity, where appropriate. Any native vegetation removed during
construction will be bucked and neatly scattered along the access routes within the site limits.
Nonnative and invasive vegetation will be hauled off site, composted, buried, or burned
consistent with the requirements of fire season burn bans. Staging areas will be returned to
preconstruction grades and stabilized with appropriate erosion and sediment control “Best
Management Practices” (BMPs). Restoration and erosion and sediment control BMPs may be
necessary along the heavy equipment access routes.
D. Sediment and Erosion Control Systems - As introduced above, construction activities will
occur during dry periods in the summer and early fall months. Standard construction BMPs will
be used to prevent water turbidity, erosion, and sedimentation. Washington State Department of
Transportation standard sediment and erosion control BMP’s are offered at:

                                                                                                    4
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 49 of 227




               https://wsdot.wa.gov/Design/Standards/default.htm#StandardPlans

In addition, Appendix 2 (Construction Plans, Sheet C-20) of this BOD report offers
standard/typical drawings for revegetation measures.

These BMPs include but are not limited to various types of sediment fencing, energy dissipation
structures, coverage of stockpiles, use of pump/biobag systems, placement of organic matter, and
hand or hydro seeding techniques for exposed soils with specified native upland, wetland, or
riparian seed mixes.
BWT shall be prepared to deal with potential river and stream runoff and wet conditions within
specified construction intervals and in intervening periods when the site is too wet to work.
After bulk and finish grade earthwork and contouring is completed, graded areas will be seeded
with an appropriate native seed mix. Upland graded areas that are relatively well drained will be
seeded with a native upland seed mix. Graded areas that are somewhat poorly drained, poorly
drained, and/or wetland will be seeded with a wetland seed mix. Seeding shall occur between
March 15 and September 15 and may include the application of an approved fertilizer, seed, and
mulch purchased by BWT.
E. Species and Habitat Protections - BWT is responsible for all necessary species and habitat
protection measures per U.S. Federal, Washington State, and Snohomish County permit and
regulatory requirements. As introduced above in this section, construction activities will occur
during dry periods in the summer and early fall months. Any in-water work will occur within
specified “fish windows” identified by the State of Washington Department of Fish and Wildlife.
Water diversion and fish removal and exclusion measures will be conducted in association with
any in-water work and permit requirements. Care will be taken to ensure that (a) no
waters/wetland areas are disturbed in the process of establishing site access, and (b) established
native vegetation will be maintained as much as possible. Erosion and sedimentation BMPs will
be used to prevent harm to faunal species and their habitats due to the occurrence of conditions
such as water turbidity, high energy water flows, erosion, and sedimentation.


5.     Hydrologic Records and Calculations

A. Skykomish River – Summary of Early Anchor QEA Analyses

The Skykomish River is the primary source of surface water to the Klock property during flood
events. A gage analysis was performed by Anchor QEA (August, 2017) to characterize flow
conditions when Light Detection and Ranging (LiDAR) was flown on November 7 and 8, 2003,
and additionally on April 7, 2014 (Figures 3 and 4). The Anchor QEA analysis was performed in
an effort to understand differences between the 2003 and 2014 LiDAR sets and to approximate
an ordinary high water elevation for restoration planning and permitting purposes.

The Anchor QEA hydrologic analysis was performed using daily flow data from U.S. Geological
Survey (USGS) gage 12150800, Snohomish River near Monroe, Washington. This gage is
                                                                                                 5
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 50 of 227




located ten river miles downstream of the Klock Property at the Highway 522 bridge and best
represents flow conditions on the site because it is the gage with the closest proximity to the
Klock Property. Mean daily discharge and flow stage data were compiled for the days LiDAR
data were collected to compare flow conditions in the Skykomish River and determine if
differences in elevation could be attributed to standing water on the site (Table 1 and Figure 5).
Annual peak flow data were also ranked for 53 years of record to determine the magnitude of
flow events that may cause minor flooding outside of the Main Oxbow channel. The 2014
LiDAR data set was identified as having been flown on the rising limb of the flow hydrograph.
At the time of the flight, water levels were still well below a 2 or 3-year events. This means that
some minor differences in water surface elevations are to be expected in the Main Oxbow
channel. However, significant differences in water surface elevations outside the Main Oxbow
channel represent post-2003 earthwork and site modifications on the Klock Property. Figure 7
shows water depths in the main oxbow system on the Klock Property over the estimated
historical terrain from 2003 LiDAR (Prior to Klock/BWT Operations). The water depth plot is
for a recurrence interval flooding event of approximately 2 years. River discharge volume (Q) =
47,000 cubic feet per second (cfs) at the Klock Property, 1-D and 2-D modeling results of OHW.

Figure 8 shows water depths in the main oxbow system on the Klock Property over the existing
terrain from 2014 LiDAR (Post Klock/BWT Operations). The water depth plot is for a
recurrence interval flooding event of approximately 2 years. River discharge volume (Q) =
47,000 cfs at the Klock Property, 2-D modeling results of OHW.


B. Anchor QEA Characterization of the Southeastern Unnamed Tributary Stream

In August of 2017, Anchor QEA examined peak flow hydrology in the unnamed stream system
that flows into the Klock Property through a culvert installed under Ben Howard Road at the
southeast corner of the Klock Property. Flow in this stream system was estimated using
regression equations for streams in Washington Hydrologic Region 2 (Knowles and Sumioka
2001; Sumioka et al. 1998) and the online StreamStats program for Washington (USGS 2012).
The regression equations estimate peak flows for specified return periods including the 25-year
and 100-year events (Figure 6). The values were used in the assessment and sizing of culverts
and at-grade crossings are shown in Table 2.


C. Flood Modeling for the 2020 Klock Property Ecosystem Restoration Basis of Design

In developing this BOD, we considered the June 2017 Anchor QEA hydrologic data summarized
immediately above and combined these data with our field observations of reference conditions
on the Klock Property and additional hydrologic analyses. Appendix 3 presents the technical
basis of hydraulic modeling used in developing and assessment of proposed earthwork actions
for the Klock Property Ecosystem Restoration BOD. Appendix 4 provides an “Evaluation of
Effects of Proposed Floodplain Restoration Activities on 100-year Flood Peak Water Surface
Elevation.” In general, the reference conditions that do exist on the Klock Property appear to be
“oversized.” In other words, reference channel cross sectional and longitudinal geometries are
                                                                                                  6
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 51 of 227




generally large enough to accept frequently occurring flows from the Skykomish River main
channel system. Recognizing that the Skykomish River is a large and powerful system, our
design approach in this BOD allows for a natural evolution of the preliminary Main Oxbow and
channel cuts required by this BOD. This evolution will be driven in timing and scope by natural
river processes that occur during frequently occurring and large flood events within the
Skykomish River.


6.     Design Criteria and Performance Standards
Table 3 lists restoration tasks on the Klock Property assuming execution of an environmental
covenant that is part of the negotiated settlement. Figures 9 and 10 show the Klock Property task
work areas listed in Table 3 on a LiDAR map base (Figure 9) and an Orthophoto Map base
(Figure 10). The work area numbers in Figures 9 and 10 are registered to Table 3 tasks. Below,
each restoration task is introduced, a Task Lead is assigned, and the work necessary to complete
the task is discussed, specified, and if appropriate, keyed to the construction drawings in
Appendix 2. In addition, performance standards in the form of Project Targets and Project
Standards are specified for each task and summarized for all tasks in Table 4.


A. Task 0 – Permitting (Task Lead is BWT)

1. This BOD was developed to support required Federal, Washington State, and Snohomish
County permitting for the Klock Property restoration (Table 5 lists potential required permits).
Consistent with conditions in the Consent Decree for this case, all permitting, including the cost
to obtain necessary permits, and compliance with all permit conditions is the responsibility of
BWT.

2. Performance Standards:

Project Target = Obtain all necessary Federal, Washington State and Snohomish County permits

Project Standard = All necessary permits obtained prior to commencement of work


B. Task 1 – Main Oxbow Restoration (Task Lead is BWT)

1.1 Excavate the Main Oxbow outlet floodplain fill & redistribute clean fill on site.

       a. Sediment and Erosion Control Systems

               1. Construction activities will occur during dry periods in the summer and early
               fall months.



                                                                                                     7
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 52 of 227




       2. Standard construction BMPs will be used to prevent water turbidity, erosion,
       and sedimentation. Washington State Department of Transportation standard
       sediment and erosion control BMP’s are offered at:


              https://wsdot.wa.gov/publications/fulltext/Standards/english/PDF/h10.10-
              00_e.pdf
              https://wsdot.wa.gov/publications/fulltext/Standards/english/PDF/h10.15-
              00_e.pdf

       In addition, Appendix 2 (Construction Plans, Sheet tC-20) for this BOD report
       offers standard/typical drawings for some sediment and erosion control measures.
       These BMPs include but are not limited to various types of sediment fencing,
       energy dissipation structures, coverage of stockpiles, distribution of organic
       material, use of pump/biobag systems, and hand or hydro seeding of exposed soils
       with specified upland, wetland or riparian native seed mixes.

       3. BWT will be prepared to deal with potential river and stream runoff and wet
       conditions within specified construction intervals and during intervening periods
       when the site is too wet to work.
       4. After bulk and finish grade earthwork and contouring is completed, graded
       areas will be hand or hydro seeded with an appropriate native upland, wetland, or
       riparian seed mix Tables 22, 23, 24, and 25.
       5. Seeding shall occur between March 15 and September 15 and may include the
       application of an approved fertilizer, seed, and mulch.
b. Species/Habitat Protections

       1. BWT is responsible for all necessary species and habitat protection measures
       per U.S. Federal, Washington State, and Snohomish County permit and regulatory
       requirements.
       2. Construction activities will occur during dry periods in the summer and early
       fall months. Although conditions in any given year vary, the dry construction
       season in the Puget Sound lowlands usually spans the interval from July 1-
       September 30 in any given year.
       3. Any in-water work will occur within specified “fish windows” identified by the
       State of Washington Department of Fish and Wildlife.
       4. Water diversion and fish removal and exclusion measures will be conducted in
       association with any in-water work and permit requirements.




                                                                                           8
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 53 of 227




       5. Care will be taken to ensure that (a) no waters/wetland areas are disturbed in
       the process of establishing site access, and (b) established native vegetation will
       be maintained as much as possible.
       6. Erosion and sedimentation BMPs as described immediately above will be used
       to prevent harm to faunal species and their habitats due to the possible occurrence
       of conditions such as water turbidity, high energy water flows, erosion, and
       sedimentation.
c. Earthwork

       1. Bulk excavations and redistribution of excavated fill

               (a) The goal of the excavation under this task is to restore the floodplain
               topography in the vicinity of the oxbow outlet to resemble topography
               prior to the alleged Clean Water Act violations. The grading design
               accomplished this by comparing LiDAR data collected in 2004 against the
               EPA’s 2014 LiDAR data. The comparison indicated the cut should start at
               around elevation 78 and extend up to elevation 81, with finished grading
               elevation contour lines situated at approximately the same locations as
               before (Construction Plans, Sheets C-1 and C-12).

               (b) Sorting of fill materials - Throughout this task, BWT shall identify any
               excavated fill materials that are suitable and unsuitable for redistribution
               on the Klock Property. BWT determinations will be checked daily (or
               more frequently if necessary) by the COT to evaluate compliance with all
               restoration grading plans, permit conditions, and applicable laws. This
               sorting function will facilitate compliance with Federal, State, and County
               requirements regarding handling of unsuitable fill materials or hazardous
               waste. Suitable fill materials will be cleared for on-site redistribution.
               Unsuitable fill materials or hazardous waste will be hauled off site and
               disposed of consistent with all Federal, State, and County permit
               requirements.

       2. Finish grades, including microtopographic features such as mounding,
       excavation of small floodplain depressions, or installation of large wood for
       habitat features will be directed in the field by a qualified wetland
       scientist/ecologist who is a member of the COT.

d. Performance Standards

Project Target = Remove approximately 16,470 yds3 of fill material from the downstream
end of the Main Oxbow floodplain and redistribute clean fill on the Klock Property.


                                                                                             9
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 54 of 227




       Project Standard = Remove specified fill volumes and achieve bulk and finish grade
       elevations and earthwork contours consistent with Construction Plans, Sheet C-11 and
       C-12.

1.2 Excavate oxbow reconnection channel through fill removal area and redistribute clean fill
materials on-site

       a. Sediment and Erosion Control Systems - as above for Task 1.1 (Tables 22, 23, 24 and
       25 for erosion Control Mixes)

       b. Species/Habitat Protections - as above for Task 1.1

       c. Earthwork

              1. Bulk excavations and redistribution of excavated fill

                      (a) Sorting of fill materials - Throughout this task, BWT shall identify any
                      excavated fill materials that are suitable and unsuitable for redistribution
                      on the Klock Property. BWT determinations will be checked daily (or
                      more frequently if necessary) by the COT to evaluate compliance with all
                      restoration grading plans, permit conditions, and applicable laws. This
                      sorting function will facilitate compliance with Federal, State, and County
                      requirements regarding handling of unsuitable fill materials or hazardous
                      waste. Suitable fill materials will be cleared for on-site redistribution.
                      Unsuitable fill materials or hazardous waste will be hauled off site and
                      disposed of consistent with all Federal, State, and County permit
                      requirements.

              2. Finish grades, including microtopographic features such as mounding,
              excavation of small floodplain depressions, or installation of large wood for
              habitat features will be directed in the field by a qualified wetland
              scientist/ecologist who is a member of the COT.

       d. Performance Standards

       Project Target = Reconnect the downstream end of the Main Oxbow to the Skykomish
       River, using cut volume sufficient to meet the total 32,000 CY requirement.

       Project Standard = reconnection achieved consistent with the Construction Plans, Sheets
       C-11 and C-12.




                                                                                                10
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 55 of 227




1.3 Excavate channel north of North/South access road & redistribute clean fill materials on-site

       a. Sediment and Erosion Control Systems - as above for Task 1.1 and see Tables 20 and
              21 for erosion control mixes.

       b. Species/Habitat Protections - as above for Task 1.1

       c. Earthwork

               1. Bulk excavations and redistribution of excavated fill

                       (a) The goal of the excavation under this task is to restore a high flow
                      channel topography in the vicinity of the powerlines to resemble
                      topography prior to the Clean Water Act non-compliance actions. The
                      grading design accomplished this by comparing LiDAR data collected in
                      2004 against the EPA’s 2014 LiDAR data. The comparison indicated the
                      cut invert should be around elevation 77, and the side slopes should be
                      relatively steep to match upstream and downstream slopes of the adjacent
                      floodplain terrace edge. The width of the cut is approximately in line with
                      upstream and downstream portions that were not filled (See Construction
                      Plans, Sheet C-10).

                       (b) Sorting of fill materials - Throughout this task, BWT shall identify
                      any excavated fill materials that are suitable and unsuitable for
                      redistribution on the Klock Property. BWT determinations will be checked
                      daily (or more frequently if necessary) by the COT to evaluate compliance
                      with all restoration grading plans and permit conditions. This sorting
                      function will facilitate compliance with Federal, State, and County
                      requirements regarding handling of unsuitable fill materials or hazardous
                      waste. Suitable fill materials will be cleared for on-site redistribution.
                      Unsuitable fill materials or hazardous waste will be hauled off site and
                      disposed of consistent with all Federal, State, and County permit
                      requirements.

               2. Finish grades, including microtopographic features such as mounding,
               excavation of small floodplain depressions, or installation of large wood for
               habitat features will be directed in the field by a qualified wetland
               scientist/ecologist who is a member of the COT.




                                                                                               11
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 56 of 227




       d. Performance Standards

       Project Target = Remove and redistribute clean fill to achieve reconnection of this
       northern end of the secondary/tertiary channel network to the main Skykomish River
       channel

       Project Standard = reconnection achieved consistent with the Construction Plans, Sheet
       C-10.

C. Task 2.1 – Central Pit Access Road (Task Lead is BWT)

2.1.1 Excavate south end of Central Pit access road and redistribute clean fill materials on-site

       a. Sediment and Erosion Control Systems - as above for Task 1.1 (Table 17)

       b. Species/Habitat Protections - as above for Task 1.1

       c. Earthwork

               1. Bulk excavations and redistribution of excavated fill

                       (a) The goal of the excavation under this task is to allow maintenance
                       access to restoration areas and to restore the topography of the southern
                       high flow channel. This work will allow unhindered flow during overbank
                       flooding. The grading design accomplishes this goal by matching the
                       invert elevation and width of each cut location to upstream and
                       downstream topography. The side slopes are specified to be less steep than
                       upstream or downstream, at 5H:1V grade to permit future vehicle access
                       as needed. See Construction Plans, Sheet C-7.

                       (b) Sorting of fill materials - Throughout this task, BWT shall identify any
                       excavated fill materials that are suitable and unsuitable for redistribution
                       on the Klock Property. BWT determinations will be checked daily (or
                       more frequently if necessary) by the COT to evaluate compliance with all
                       restoration grading plans, permit conditions, and applicable laws. This
                       sorting function will facilitate compliance with Federal, State, and County
                       requirements regarding handling of unsuitable fill materials or hazardous
                       waste. Suitable fill materials will be cleared for on-site redistribution.
                       Unsuitable fill materials or hazardous waste will be hauled off site and
                       disposed of consistent with all Federal, State, and County permit
                       requirements.



                                                                                                    12
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 57 of 227




              2. Finish grades, including microtopographic features such as mounding,
              excavation of small floodplain depressions, or installation of large wood for
              habitat features will be directed in the field by a qualified wetland
              scientist/ecologist who is a member of the COT.

       d. Performance Standards

       Project Target = Excavate and redistribute clean fill materials to achieve reconnection of
       the Main Oxbow reaches that are immediately northeast and southwest of the south end
       of the Central Pit Access Road.

       Project Standard = reconnection achieved consistent with the Construction Plans, Sheet
       C-7.

       2.1.2 Excavate North end of pit access road and redistribute clean fill materials on-site

       a. Sediment and Erosion Control Systems - as above for Task 1.1 (Table 18 for sediment
and erosion control mixes)

       b. Species/Habitat Protections - as above for Task 1.1

       c. Earthwork

       1. Bulk excavations and redistribution of excavated fill

              (a) The goal of the excavation under this task is to restore the topography of the
              northern high flow channel, to allow access to restoration areas and unhindered
              flow during overbank flooding. The grading design accomplished this goal by
              matching the invert elevation and width of each cut location to upstream and
              downstream topography. The side slopes were specified to be less steep than
              upstream or downstream, at 5H:1V grade to permit future vehicle access as
              needed. See Construction Plans, Sheet C-8.

              (b) Sorting of fill materials - Throughout this task, BWT shall identify any
              excavated fill materials that are suitable and unsuitable for redistribution on the
              Klock Property. BWT determinations will be checked daily (or more frequently if
              necessary) by the COT to evaluate compliance with all restoration grading plans,
              permit conditions, and applicable laws. This sorting function will facilitate
              compliance with Federal, State, and County requirements regarding handling of
              unsuitable fill materials or hazardous waste. Suitable fill materials will be cleared
              for on-site redistribution. Unsuitable fill materials or hazardous waste will be
              hauled off site and disposed of consistent with all Federal, State, and County
              permit requirements.

                                                                                                   13
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 58 of 227




              2. Finish Grades - including microtopographic features will be directed in the
              field by a qualified wetland scientist/ecologist who is a member of the COT.

       d. Performance Standards

       Project Target = Excavate and redistribute clean fill materials to achieve reconnection of
       the Main Oxbow reaches that are immediately northeast and southwest of the north end
       of the Central Pit Access Road.

       Project Standard = reconnection achieved consistent with the Construction Plans, Sheet
       C-8).

D. Task 2.2 Central Pit Cleanup (Task Lead is BWT)

2.2.1 Central Pit cleanup measures as necessary to satisfy Federal, Washington State, and
Snohomish County requirements

       a. Sediment and Erosion Control Systems - as above for Task 1.1 (Table 30 for
          sediment and erosion control mixes)

       b. Species/Habitat Protections - as above for Task 1.1

       c. Earthwork

              1. Bulk excavations and redistribution of excavated fill

                      (a) See Construction Plans, Sheet C-16.

                      (b) Sorting of fill materials - Throughout this task, BWT shall identify any
                      excavated fill materials that are suitable and unsuitable for redistribution
                      on the Klock Property. BWT determinations will be checked daily (or
                      more frequently if necessary) by the COT to evaluate compliance with all
                      restoration grading plans, permit conditions, and applicable laws. This
                      sorting function will facilitate compliance with Federal, State, and County
                      requirements regarding handling of unsuitable fill materials or hazardous
                      waste. Suitable fill materials will be cleared for on-site redistribution.
                      Unsuitable fill materials or hazardous waste will be hauled off site and
                      disposed of consistent with all Federal, State, and County permit
                      requirements.

              2. Finish grades, including microtopographic features such as mounding,
              excavation of small floodplain depressions, or installation of large wood for

                                                                                                14
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 59 of 227




               habitat features will be directed in the field by a qualified wetland
               scientist/ecologist who is a member of the COT.

       d. Performance Standards

       Project Target = Remove all unsuitable fill materials from the Central Pit work area and
       haul off site consistent with Federal, Washington State, and Snohomish County
       Requirements. After fill removals, regrade the work area with smooth transitions to the
       surrounding landscape, with an upper target elevation around 83’.

       Project Standard = Unsuitable fill removals and finish grading achieved consistent with
       the Construction Plans, Sheet C-16.

2.2.2 Regrading/Reclamation work to support riparian forest establishment (west)

       1. Finish grades - including microtopographic features will be directed in the field by a
          qualified wetland scientist/ecologist who is a member of the COT.

       2. Performance Standards

       Project Target = Create a finish grade surface suitable for reforestation of this work area
       via planting of native tree, shrub and undergrowth species

       Project Standard = finish grading achieved consistent with field direction of the COT.

E. Task 3 – North South Access Road (Task Lead is BWT)

3.1.1 Create at-grade crossing at north end of north-south access road

This at-grade crossing may require over excavation then importing/placement of some course
rock to enable continued maintenance access to restoration and powerline areas. A course
gravel/cobble mix may be sufficient, but installation of angular rock would have more certainty
regarding long term stability and power line access.

       a. Sediment and Erosion Control Systems – as above for Task 1.1 (Table 19 for
          sediment and erosion control mixes)

       b. Species/Habitat Protections - as above for Task 1.1
       c. Earthwork

               1. Bulk excavations and redistribution of excavated fill



                                                                                                 15
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 60 of 227




                      (b) The goal of the excavation under this task is to restore the topography
                          of the northern high flow channel, to allow unhindered flow during
                          overbank flooding, and to provide a ford access for the Bonneville
                          Power Administration (BPA) without the need to install a larger
                          culvert. The grading design accomplishes this goal by matching the
                          invert elevation and width of each cut location to upstream and
                          downstream topography. The side slopes are specified to be less steep
                          than upstream or downstream, at 10H:1V grade to permit future
                          vehicle access as needed by BPA. The cut will be mostly rocked with
                          quarry spalls per WSDOT standard specification 9-13.1(5), which is
                          sized to resist entrainment during the 100-year flood. The rock cover
                          extends upstream and downstream of the access road to help
                          accommodate future changes in grade upstream and downstream. See
                          Construction Plans, Sheet C-9.

                      (b) Sorting of fill materials - Throughout this task, BWT shall identify any
                      excavated fill materials that are suitable and unsuitable for redistribution
                      on the Klock Property. BWT determinations will be checked daily (or
                      more frequently if necessary) by the COT to evaluate compliance with all
                      restoration grading plans, permit conditions, and applicable laws. This
                      sorting function will facilitate compliance with Federal, State, and County
                      requirements regarding handling of unsuitable fill materials or hazardous
                      waste. Suitable fill materials will be cleared for on-site redistribution.
                      Unsuitable fill materials or hazardous waste will be hauled off site and
                      disposed of consistent with all Federal, State, and County permit
                      requirements.

               2. Finish Grades - including microtopographic features will be directed in the
               field by a qualified wetland scientist/ecologist who is a member of the     COT.

       Performance Standards

       Project Target = Excavate and redistribute clean fill materials to achieve reconnection of
       the Main Oxbow reaches that are immediately northeast and southwest of the 3.1.1 Work
       area identified in Figures 9 and 10.

       Project Standard = reconnection achieved consistent with the Construction Plans, Sheet
       C-9.

3.1.2 Create at-grade crossing in middle of north-south access road

This at-grade crossing may require over excavation then importing/placement of course rock to
enable continued access.

                                                                                                16
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 61 of 227




a. Sediment and Erosion Control Systems – as above for Task 1.1(Table 16 for sediment
and erosion control mixes)

b. Species/Habitat Protections – as above for Task 1.1

c. Earthwork

       1. Bulk excavations and redistribution of excavated fill

               (a) The goal of the excavation under this task is to restore the topography
               of the southern high flow channel, to allow unhindered flow during
               overbank flooding, and provide a ford access for BPA without the need to
               install a larger culvert. The grading design accomplishes this goal by
               matching the invert elevation and width of each cut location to upstream
               and downstream topography. The side slopes were specified to be less
               steep than upstream or downstream, at 10H:1V grade to permit future
               vehicle access as needed by BPA. The cut will be mostly rocked with
               quarry spalls per WSDOT standard specification 9-13.1(5), which is sized
               to resist entrainment during the 100-year flood. The rock cover extends
               upstream and downstream of the access road to help accommodate future
               changes in grade upstream and downstream. See Construction Plans, Sheet
               C-6.

               (b) Sorting of fill materials - Throughout this task, BWT shall identify any
               excavated fill materials that are suitable and unsuitable for redistribution
               on the Klock Property. BWT determinations will be checked daily (or
               more frequently if necessary) by the COT to evaluate compliance with all
               restoration grading plans, permit conditions, and applicable laws. This
               sorting function will facilitate compliance with Federal, State, and County
               requirements regarding handling of unsuitable fill materials or hazardous
               waste. Suitable fill materials will be cleared for on-site redistribution.
               Unsuitable fill materials or hazardous waste will be hauled off site and
               disposed of consistent with all Federal, State, and County permit
               requirements.

       2. Finish grades will be directed in the field by a qualified wetland
       scientist/ecologist who is a member of the COT.




                                                                                        17
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 62 of 227




       d. Performance Standards

       Project Target = Excavate and redistribute clean fill materials to achieve reconnection of
       the Main Oxbow reaches that are immediately northeast and southwest of the 3.1.2 Work
       area identified in Figures 9 and 10.

       Project Standard = reconnection achieved consistent with the Construction Plans, Sheet
       C-6.

3.1.3 Remove fill at stations 57+00; 65+00 & 68+00 at the south end of the west-east access
road, redistribute clean fill materials on site

       a. Sediment and Erosion Control Systems - as above for Task 1.1 (Tables 13, 14 and 15
       for sediment and erosion control mixes)

       b. Species/Habitat Protections - as above for Task 1.1

       c. Earthwork

              1. Bulk excavations and redistribution of excavated fill

                      (a) The goal of the excavation under this task is to restore a high flow
                      channel topography where the cut invert elevation, width, and side slopes
                      approximately match upstream and downstream. See Construction Plans,
                      Sheet C-3, C-4, C-5.

                      (b) Sorting of fill materials - Throughout this task, BWT shall identify any
                      excavated fill materials that are suitable and unsuitable for redistribution
                      on the Klock Property. BWT determinations will be checked daily (or
                      more frequently if necessary) by the COT to evaluate compliance with all
                      restoration grading plans, permit conditions, and applicable laws. This
                      sorting function will facilitate compliance with Federal, State, and County
                      requirements regarding handling of unsuitable fill materials or hazardous
                      waste. Suitable fill materials will be cleared for on-site redistribution.
                      Unsuitable fill materials or hazardous waste will be hauled off site and
                      disposed of consistent with all Federal, State, and County permit
                      requirements.

              2. Finish grades, including microtopographic features such as mounding,
              excavation of small floodplain depressions, or installation of large wood for
              habitat features will be directed in the field by a qualified wetland
              scientist/ecologist who is a member of the COT.


                                                                                                18
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 63 of 227




       d. Performance Standards

       Project Target = Remove and redistribute clean fill materials from these three work areas
       and complete finish grades with smooth transitions to surrounding landscapes. See
       Construction Plans C-3, C-4, and C-5.

       Project Standard = Fill removed and redistributed in three work areas, graded smooth
       transitions to surrounding landscapes


F. Task 4 – Tributary Stream Daylighting and Restoration (Task Lead is BWT)

4.1.1 Excavate tributary channel with riparian buffer (50 ft either side of the left and right
channel bank ordinary high water marks. Abandon/destroy function of pipe under the tree farm
and redistribute clean fill materials on site. Allow for small vehicle access to the SE portion of
the property.

       a. Sediment and Erosion Control Systems - as above for Task 1.1 (Table 26 for sediment
       and erosion control mixes)

       b. Species/Habitat Protections - as above for Task 1.1

       c. Earthwork

               1. Bulk excavations and redistribution of excavated fill

                       (a) See Construction Plans, C-13. This task requires excavation of a new
                       southeastern tributary channel and establishment of a riparian buffer that is
                       located 50 ft either side of the left and right channel bank ordinary high
                       water marks. The task also involves abandonment/destruction or disposal
                       of the existing culvert/pipe system that conveys tributary flows under tree
                       farm area, and redistribution of clean fill materials on site. The invert
                       elevation, width, and side slopes approximately match the upstream
                       channel and downstream topography. The course of the channel cut
                       follows lower elevations to minimize the volume of cut required.

                       (b) Sorting of fill materials - Throughout this task, BWT shall identify any
                       excavated fill materials that are suitable and unsuitable for redistribution
                       on the Klock Property. BWT determinations will be checked daily (or
                       more frequently if necessary) by the COT to evaluate compliance with all
                       restoration grading plans, permit conditions, and applicable laws. This
                       sorting function will facilitate compliance with Federal, State, and County
                       requirements regarding handling of unsuitable fill materials or hazardous

                                                                                                 19
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 64 of 227




                      waste. Suitable fill materials will be cleared for on-site redistribution.
                      Unsuitable fill materials or hazardous waste will be hauled off site and
                      disposed of consistent with all Federal, State, and County permit
                      requirements.

               2. Finish grades, including microtopographic features such as mounding,
               excavation of small floodplain depressions, or installation of large wood for
               habitat features within the newly established stream channel or buffer will be
               directed in the field by a qualified wetland scientist/ecologist who is a member of
               the COT.

       d. Performance Standards

       Project Target = Abandonment of existing culvert/pipe system and establishment of a
       new tributary channel and associated buffer

       Project Standard = Culvert/pipe system abandoned and construction of new channel and
       buffer consistent with the Construction Plans, Sheet C-13.

G. Task 5 – Hay Bale Removal- Southwest Corner of Main Oxbow (Task Lead is BWT)

5.1.1 Remove all plastic hay bales from the SW Corner of the main oxbow haul off site and
dispose

       a. Methods of removal - Use a track hoe equipped with a thumb or equivalent to load the
       existing and deteriorated pile of plastic covered hay bales into dump trucks and either
       haul and dispose off site all plastic from the bales and redistribute the hay on site as
       mulch.

       b. Performance Standards

       Project Target = Removal of the existing pile of plastic covered hay

       Project Standard = No residual stockpiled and plastic covered hay

H. Task 6 – Northeast Corner of the Klock Property in the River Channel (Task Lead is
BWT)

6.1.1 At low water, remove concrete blocks and other fill materials (solid/non-granular) in the
river channel and along the river bank at the NE corner of the site. Haul off site and dispose.

       a. Timing of work - Perform this work at low water and within required fish windows per
       permitting requirements.

                                                                                                   20
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 65 of 227




       b. Reconnaissance - Prior to initiating work and at low water, assess the best and least
       intrusive method(s) for removal of fill materials at this work location. The timing,
       approach and exit routes for equipment, and methods of removal of concrete for this in-
       water work will be coordinated by a qualified Wetland scientist/ecologist who is a
       member of the COT.

       c. Removal of Concrete Materials - After reconnaissance, use the best and least intrusive
       method(s) for removal of solid/non-granular fill materials. Completion of this in-water
       work will be closely monitored/directed by a qualified wetland scientist/ecologist who is
       a member of the COT.

       d. Performance Standards

       Project Target = Remove concrete blocks and other fill materials (solid/non-granular) in
       the river channel and along the river bank at the NE corner of the site. Haul off site and
       dispose or re-use for other ranch operations.

       Project Standard = No residual solid/non-granular fill materials in the river channel at this
       location.

I. Task 7 – Purchase Plants, Plant Installations, Irrigation, and Weed Control

7.1.1 - Purchase Plants Purchase all specified bare root conifers, and either purchase or prepare
on site cuttings/live stakes of native willows, black cottonwoods, and native shrubs (Task Lead
is BWT)

       a. Provenance - Purchase native plants only from the NW Puget Sound Lowland
       Provenance, which includes lower elevation/valley areas within Snohomish, northern
       King, Skagit and Whatcom Counties

       b. Approval of Vendor(s) - Vendors must demonstrate competence and use of best
       management practices in procuring, propagating and growing healthy and vigorous native
       plant stock. Prior to procurement, the COT needs to approve all vendors.

       c. Vouching - Prior to transfer of procured/propagated stock, all plant materials need to
       be inspected and vouched with respect to the correct genus and species, overall health
       and vigor, and weed free conditions.

       e. Performance Standards

       Project Target = On time procurement and transfer of healthy native tree, shrub, and
       undergrowth plants to the Tulalip Tribes.

                                                                                                   21
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 66 of 227




       Project Standard = Transfer of healthy native plants in quantities that are consistent with
       the plant take off schedules shown on the Construction Plans, Sheet C-18 and in Tables
       13-30.

7.1.2 – Install procured plants or propagated plants throughout the site as specified in the
planting plan (approximately 19.4 acres) (Task Lead is Tulalip Tribes)

       a. Table 6 lists general information on “Candidate” Tree, Shrub, Graminoids,
       Forbs/Ferns/Fern Allies Species for the Klock Property Restoration. This information
       includes identification of plant form (ie. tree, shrub, graminoid, etc.), Latin name (genus
       and species), common name, stock specifications (e.g. 1 gallon pots, live cuttings, bare
       root), National Wetland Plant Indicator Status, and microsite preferences for the Klock
       Property Restoration.
       b. Tables 7, 8, 9, 10, and 11 List Plant Assemblages as follows:
               Assemblage A = Upland and Dry Sites
               Assemblage B = Primarily Wet, Seasonally Wet, or Wetlands
               Assemblage C =Riparian Areas
               Assemblage D = Low Growing Riparian Areas
               Assemblage E = Native Emergent Plants and Erosion Control
       c. Table 12 Shows Planting Phases (Year 1 and Year 2) for the Klock Property
       Ecosystem Restoration. Table 12 is repeated in slightly different format in Appendix 2 –
       Construction Plans, Sheet C-19.
       d. Tables 13 through 31 are the Plant Take-Off Tables (Plant species, quantities, stock,
       etc.) for each planting area. These tables are repeated in slightly different format in
       Appendix 2 – Construction Plans, Sheet C-19.
       e. Details – Appendix 2 – Construction Plans, Sheet C-19 shows several details or
       typicals for installation of trees, shrubs, emergent, live cuttings, etc.

       f. Performance Standards

       Project Target = Year 1 and Year 2 phased planting of up to 19.4 acres with native tree,
       shrub, and undergrowth species (Table 12).

       Project Standard = Installation of healthy native tree, shrub and undergrowth plants
       consistent with the plans and take off schedules (Tables 13-31) and the same Take-Offs
       shown on Construction Plans, Sheet C-20.



                                                                                                  22
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 67 of 227




7.1.3 – Irrigation 2-year irrigation of planted stock during dry season - if necessary

       a. Performance Standards

       Project Target = Irrigate if necessary to ensure survival of planted stock

       Project Standard = Minimal plant mortality due to water stress during the first three
       growing seasons. Target survival rate is >50% overall after 5 years.

7.1.4 – Year 2 and 3 Weed Controls

Complete mechanical and if necessary chemical weed control measures - Years 2 and 3

       a. Performance Standards

       Project Target = All restoration areas are dominated by native species and on a trajectory
       to become relatively free of non-native invasive weeds
       Project Standard = Restoration area plantings are free to grow/not impeded by weeds and
       canopy cover is dominated by native species.


J. Task 8.0 – Construction Oversight

       a. Membership, Role, and Authorities of the COT – Members of the COT will be
       determined by Tulalip tribes staff members Misters Brett Shattuck and Kurt Nelson. The
       Tribes will also designate roles for various team members. The overall role of the COT
       is to inspect the site during construction, monitor the progress and quality of the work,
       and determine if the work is proceeding in a manner that is consistent with all project
       plans and specifications, and consistent with conditions of all Federal, Washington State,
       and Snohomish County permits. The COT will have a designated Lead and single point
       of contact. The COT Lead can delegate certain tasks to COT members if the need arises.
       Specifically, the COT Lead can -

               1. Change Work Protocols - At any time, the COT Lead will have the authority to
               recommend to BWT changes to work protocols for purposes of compliance with
               all permit conditions, and/or achievement of Project Targets and Project
               Standards.

               2. Stop Work - At any time, the COT Lead will have the authority to stop work to
               request that the appropriate government agency determine compliance with all
               permit conditions, and/or that EPA determine achievement of Project Targets and
               Project Standards.


                                                                                               23
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 68 of 227




     3. Inspect and Change Construction Layouts - Initial construction work layouts
     will be the responsibility of BWT. Layouts will be checked regularly by the COT
     Lead to evaluate compliance with all permit conditions and consistency with
     restoration plans and specifications.

     4. Inspect and Change Grade Controls - All grade controls will be the
     responsibility of BWT. They will be checked regularly by the COT to evaluate
     compliance with all restoration grading plans and specifications and permit
     conditions. BWT shall modify grade controls if COT determines that such
     modifications are necessary to comply with restoration grading plans and
     specifications and permit conditions.

     5. Identify Unsuitable Fill Materials - Initial sorting and documentation of suitable
     and unsuitable fill materials will be the responsibility of BWT. These BWT
     determinations will be checked daily (or more frequently if necessary) by the
     COT to evaluate compliance with all restoration grading plans and permit
     conditions.

     6. Inspect and Change Sediment and Erosion Control Systems and BMPs -
     Development of the Stormwater Pollution Prevention Plan (SWPPP) and
     installation and maintenance of all best management practices (BMPs) shown in
     the SWPPP is the responsibility of BWT. The COT Lead will have the
     responsibility for inspection and approval of initial installations and subsequent
     maintenance and adaptive management. Standard record keeping consistent with
     conditions of the General Permit and the SWPPP is the responsibility of BWT and
     is subject to regular inspection(s) by the COT Lead.

     7. Inspect and Change Species and Habitat Protections - Development,
     installation, and maintenance of all species and habitat protections is the
     responsibility of BWT. The COT Lead will have the responsibility for inspection
     and evaluation of initial installations and subsequent maintenance and adaptive
     management. Record keeping sufficient to document the safe and meaningful
     operation of species and habitat protections is the responsibility of BWT and is
     subject to regular inspection(s) by the COT Lead.

     8. Alert Regulatory Agencies - Compliance with all federal, state and county
     issued permits and regulatory requirements associated with this work is the
     responsibility of BWT. The COT Lead will communicate with BWT when there
     is a potential or observed deviation from permit or regulatory requirements, with
     the intent of maintaining compliance through collaboration. If non-compliance
     continues, the COT Lead will alert the appropriate regulatory agency(ies) to
     request enforcement intervention.


                                                                                       24
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 69 of 227




       b. Reporting - Daily Logs of activities will be maintained by BWT documenting, at a
       minimum -

              1. Fill volumes sorted to suitable and unsuitable (exported)
              2. The locations and volumes of clean fill materials redistributed on site
              3. Types and volumes of unsuitable fill materials exported off site and
              documentation of the destination facilities for exported fill (“cradle to grave”
              documentation)
              4. Maintenance and documentation of all BMPs necessary to comply with the
              SWPPP before, during, and after work
              5. Maintenance of all BMPs for species and habitat protections
              6. Photographs showing progress of work

7.     Construction Schedule and Sequencing

       a. Earthwork is scheduled for implementation in the dry season immediately after all
       permitting is completed. This will likely be in 2021.
       b. Phase 1 planting and maintenance will likely initiate in the fall of 2021.
       c. Phase 2 planting will likely initiate in the fall of 2022.
       d. Refinement of construction sequencing will occur as required by permits and in
       coordination between BWT and the COT Lead.

8.     Monitoring/Adaptive Management/Contingency Measures

       a. Unsuitable Materials/Hazardous Waste: During and/or at the close of their
earthwork/construction tasks, BWT is responsible for submitting documentation of compliance
with U.S. Federal, Washington State, and Snohomish County protocols for handling a removal of
unsuitable fill materials from all work areas.

         b. Construction/Earthwork Final Report: BWT is responsible for submitting
documentation and registered professional survey certification of finish grades to EPA after the
close of their construction efforts. These are Drawings of Record. This
documentation/certification will be submitted to EPA no more than 30 calendar days following
completion of earthwork and construction. The submittal will be in the form of a
construction/earthwork final report that includes a finished project summary, short narratives
summarizing work completed in each work area, and a summary of how completed work
achieved Project Targets and Project Standards articulated in Table 3 of this BOD. The Narrative
should be supported by the certified Drawings of Record. Within 30 calendar days following
completion of earthwork and construction, BWT shall contact EPA to schedule and participate in
a site visit with EPA.

        c. Documentation of Plantings and Performance: The Tulalip Tribes will be responsible
for the following monitoring and reporting activities:


                                                                                                 25
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 70 of 227




       1. Submittal of documentation for plants actually installed in each work area (Planting
       Take-offs installed) no more than 30 calendar days after the end of Phase 1 planting
       (Year 1 - fall), and no more than 30 days after the end of Phase 2 planting (Year 2 - fall).
       These documentations/certifications will be presented to EPA in the form of short “End
       of Phase 1 Planting/Phase 1 Time Zero” and “End of Phase 2/Phase 2 Time Zero” reports
       that include narratives or tables summarizing plantings completed in each work area.

       2. Following the “Time Zero” Reports summarized immediately above, and at the end of
       the first, third, and fifth growing seasons following each phase of plantings (i.e. Phase 1
       and Phase 2), document via narratives and photographs the following –

              a. “Free growing/not impeded by weeds” conditions in each planting area
              b. “Dominant canopy coverage by native species” in each planting area
              c. A short description of
                      (1) Any irrigation measures used and locations for irrigation
                      (2) Weed control measures used and their locations
                      (3) Recommended or implemented adaptive management or contingency
                      measures necessary to ensure that Project Targets and Project Standards
                      are met.

9.     Reporting
All reporting, notices, and communications required in the BOD shall be made to the following
individuals:

       (1) Patrick B. Johnson
       Assistant Regional Counsel
       United States Environmental Protection Agency, Region 10
       1200 Sixth Avenue
       Suite 155, Mail Stop 11-C07
       Seattle, Washington 98101
       (206) 553-6905
       Johnson.patrick@epa.gov

       (2) Krista Rave-Perkins
       Surface Water Enforcement Section
       Enforcement and Compliance Assurance Division
       United States Environmental Protection Agency, Region 10
       1200 Sixth Avenue
       Suite 155, Mail Stop 20-C04
       Seattle, Washington 98101
       (206) 553-6686
       Rave-perkins.krista@epa.gov




                                                                                                26
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 71 of 227




10.    Appendices

Appendix 1 - List of Abbreviations Used in This Basis of Design Report
BMPs – Best Management Practices
BPA – Bonneville Power Administration
BOD – Basis of Design Report
BWT – Bobby Wolford Trucking and Salvage, Inc.
CFS – Cubic feet per second
CID – Criminal Investigation Division (of the EPA)
COT – Construction Oversight Team
CWA – Clean Water Act
EPA – Environmental Protection Agency
HPA – Hydraulic Projects Approval
LiDAR – Light detection and ranging
SWPPP – Storm Water Pollution and Prevention Plan
USGS – U.S. Geological Survey




                                                                          27
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 72 of 227




Appendix 2. Construction Plan Sheets and Specifications




                                                                        28
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 73 of 227




Appendix 3. Flood Modeling for the Klock Property Restoration Basis of Design
I. Methods

We used a two-dimensional (2-D) hydrodynamic model developed previously for Snohomish
County (WSE, 2018) to evaluate flooding patterns in the vicinity of the Klock property with and
without restoration earthwork. The model domain extends along the Skykomish River from just
above the Sultan River to its confluence with the Snoqualmie River and a portion of the
Snoqualmie and Snohomish Rivers upstream of the SR 522 bridge. The model terrain was
developed from a combination of LiDAR and bathymetry data collected variously over the 2014-
2016 period (Figure 1; WSE 2018). Because the WSE (2018) model had been calibrated to
simulate high flow events, the surface roughness properties were kept the same in our
simulations.

The magnitude of the 100-year flood was estimated for the reach using flows established by
Snohomish County Surface Water Management (SWM) as part of the FEMA Flood Insurance
Study hydrology, effective September 16, 2005 (Figure 2). The flows were provided by SWM
engineer David Lucas through email correspondence on February 21, 2019. The corresponding
magnitude used in the analyses is Q100 = 168,200 cfs. This was derived from the flows in Figure
2, adding an estimated 900 cfs for small inflows, and accounting for downstream attenuation.

In earlier runs where the 2D model terrain was modified to represent topography associated with
different scenarios, it was determined that a proposed total cut of 32,000 CY would result in
minor changes to the 100 year flood (Q100) water surface elevation, whereas an alternative,
smaller proposed cut volume of 20,240 CY would not (R2 2019). This information guided
layout of the proposed earthwork design in the current preliminary design plan set prepared by
R2.

The WSE (2018) model terrain was subsequently modified to represent the preliminary design
plan actions and run again to compare against the existing conditions for an evaluation of
changes in the 100-year flood levels with the proposed project (Figure 3). In addition, the model
output was used to evaluate substrate mobility in the vicinity of the two fords proposed for the
BPA transmission line access road.

The 2-D model mesh network from the WSE (2018) model was further modified in the vicinity
of proposed project actions to more accurately simulate hydraulics in the vicinity of each
location (Figure 4). Specifically, the original WSE (2018) model mesh size of 100 ft was
reduced to approximately 20 ft, as illustrated in Figure 5. To conserve budget, the original
WSE/SWM mesh was used for simulating existing conditions and the modified mesh network
was used for simulating project actions.


II. Results

The model results were used to specify a stable rock mix for the two proposed ford locations for
the BPA transmission line access road, and to characterize the resulting changes in 100-year

                                                                                               29
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 74 of 227




flood water surface elevations. The ford rock placement extended upstream and downstream of
the ford to accommodate local adjustments associated with adjacent future erosion.
Ford Rock Sizing: The modeling predicted that maximum velocity at the two proposed ford
locations for the BPA transmission line access road was approximately 4.1 ft/s during the 100-
year flood peak flow, with a flow depth of approximately 4.0 ft. This value was evaluated for
incipient motion conditions using two independent equations. In the first approach, Shields’
equation (e.g., Raudkivi 1990) was used to evaluate shear stress τ and corresponding critical
median grain size D50cr:
                                      ∗
                                                   𝜏
                                     𝜏𝑐𝑟 =
                                           (𝑆𝑠 − 1)𝜌𝑔𝐷50𝑐𝑟

where the submerged specific gravity (Ss-1) = 1.5 (typical lower range for commercially
available aggregates; larger values preferred for additional stability) and the dimensionless
critical shear stress τ*cr = 0.03, which is a characteristic lower bound value for initiation of
motion (Buffington and Montgomery 1997; Recking and Pitlick 2013). Shear stress was
estimated from shear velocity (u*) as:
                                                𝜏 = 𝜌𝑢∗2

where shear velocity was estimated using the integrated form of logarithmic law of the wall
equation was used to estimate shear velocity respectively (Richards 1982):

                                    𝑉              𝑑
                                       = 5.75𝑙𝑜𝑔 ( ) + 6.00
                                    𝑢∗            𝐷65

where V = mean column velocity, d = depth, and y = height above the bed. The characteristic
substrate size D65 was set to an initial estimate of 4” corresponding to quarry spalls. The mean
column velocity and depth values were extracted from the 2D model results.

The second approach was based on empirical relations established between velocity and stable
stone size, using the Isbash relation (USACE 1994):

                                   𝑈𝑐𝑟 = 𝐶[2𝑔𝐷50𝑐𝑟 (𝑆𝑠 − 1)]1/2

where Ucr = characteristic velocity mobilizing the stone and the factor C =0.86 (Recking and
Pitlick 2013).

The critical D50cr was estimated using each method, and the larger of the two selected. A side
slope correction was then applied to estimate the stable D50cr on a 10H:1V side slope (specified
for the slopes on both sides of the ford for easy vehicle access), using an estimated stream-wise
slope = 0.005 and the equations of Simons and Senturk (1992; in Mooney et al. 2007). The
resulting D50 values were then compared with mixes in WSDOT’s 2020 standard specifications,
from which it was confirmed that quarry spalls (specification 9-13.1(5)) resulted in a stability
safety factor in excess of 3.0. Quarry spalls are a standard substrate for vehicle access during
construction, and can be expected to remain stable in place for many years after placement
(barring more extensive erosion originating away from the ford location).


                                                                                                   30
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 75 of 227




Changes in 100 Year Flood Water Levels: The simulations indicate that the proposed grading
will increase flows in the oxbow and excavated channels during the 100-year flood peak flow
(Figure 5). Peak water levels will be elevated in the vicinity of fill areas, and lowered over the
floodplain where most of the previous fill occurred. Changes within the river main stem channel
are predicted to be within +/- 0.1 ft depending on location. We expect the river to adjust its
boundary over time in response.

III. References

Buffington, J.M. and D.R. Montgomery. 1997. A systematic analysis of eight decades of
incipient motion studies, with special reference to gravel‐bedded rivers. Water Resources
Research, 33(8), pp. 1993-2029.

Mooney, D.M., C.L. Holmquist-Johnson, and S. Broderick. 2007. Rock ramp design guidelines.
U.S. Department of the Interior, Bureau of Reclamation.

Raudkivi, A.J. 1990. Loose Boundary Hydraulics. 3rd Ed. Pergamon Press.

Recking, A. and Pitlick, J., 2013. Shields versus Isbash. Journal of Hydraulic Engineering
139(1): 51-54.

Richards, K. 1982. Rivers: Form and process in alluvial channels. Methuen. New York
NY.361p.

R2 Resource Consultants. 2019. Results of Alternative Mitigation Proposals Hydraulic
Evaluation. Technical Memorandum prepared for LC Lee and Associates. December.

Simons, D.B., and F. Sentürk. 1992. Sediment Transport Technology Water and Sediment
Dynamics. Water Resources Publication, Littleton, Colorado.

U.S. Army Corps of Engineers (USACE). 1994. Hydraulic Design of Flood Control Channels.
Engineering Manual EM 1110-2-1601.

Watershed Science & Engineering. 2018. Ben Howard Road flooding analysis: Lower
Skykomish River Hydraulic Modeling. Report prepared for Snohomish County Public Works.
August.




                                                                                                31
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 76 of 227




Figure 1. Existing terrain in the vicinity of the Klock Property simulated using the 2D HEC-RAS
model. Blue polygons denote the areas that will be excavated, red polygons areas where fill will
be placed.




                                                                                             32
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 77 of 227




Figure 2: FEMA Flood Insurance Study hydrology, provided by Snohomish County Surface
Water Management, Department of Public Works.




                                                                                       33
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 78 of 227




Figure 3. Proposed terrain in the vicinity of the Klock Property simulated using the 2D HEC-
       RAS model.




Figure 4. HEC-RAS 2-D hydraulic model mesh network in the vicinity of the Klock Property.
       Areas proposed for cut and fill were simulated using a finer mesh than elsewhere within
       the 100-year flood zone.




                                                                                               34
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 79 of 227




Figure 5. Predicted changes (units=ft) in 100-year flood water surface elevations associated with
       the proposed Klock Property restoration design compared with existing conditions.




                                                                                               35
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 80 of 227




       Appendix 4. No Rise Calculations Technical Memorandum




                   Technical Memorandum – Draft
      Date: June 11, 2020               Project Number: 2079.01/TM102

         To: File
      From: Paul DeVries, Ph.D., P.E., C.F.P. (R2); Chiming Huang, Ph.D., P.E. (R2);
            Lyndon Lee
            (LCLA)
    Project: Klock Property Restoration
             Evaluation of Effects of Proposed Floodplain Restoration Activities on 100
    Subject: year
Flood Peak Water Surface Elevation




11. Background
The proposed activities that are the subject of this memorandum involve restoring the structure
and functioning of waters of the United States, including wetland ecosystems (waters/wetlands)
on floodplain areas of the Klock Property. This property consists of an approximately 187.9-
acre area within the overall Klock holdings. It is located east of the City of
Monroe along the south bank (river left) of the Skykomish River in unincorporated Snohomish
County, Washington (Figure 1). The latitude/longitude coordinates for the approximate centroid
of the Klock Property are 47° 50’ 54.86” N/121° 53’ 37.22” W. Ben Howard Road forms the
south boundary of the Klock Property. The property is located within Section 10, Township 27
North, Range, 7 East. It is comprised of Snohomish County Tax Parcel Nos.
27071000100100, 27071000100300, and 27071000100200 and parts of 27070300300300,
27070300300500, 27071000200100. These latter three tax parcels will be the subject of a lot
line adjustment.
The Klock Property is owned by Karl Frederick Klock Pacific Bison, LLC. The restoration
measures that are the focus of this evaluation are part of a negotiated settlement of Clean Water
Act non-compliance issues among Karl Frederick Klock Pacific Bison, LLC (Klock), Bobby
Wolford Trucking & Salvage, Inc. (BWT), and the U.S. Environmental Protection Agency
Region 10 (EPA). The key goal of the settlement is to restore the property from impacts
associated with stream rerouting, mechanical clearing, filling, and earthwork activities that were
undertaken by Klock and BWT.


                                                                                                36
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 81 of 227




                                                           BPA Transmission Line




                                                             Oxbow




                                                                    Project Area



Figure 1.    Location of project area targeted for floodplain restoration earthwork
             activities, and selected landmarks.
The project area encompasses a large, generally “U” shaped secondary river channel or
“oxbow” system that has been part of the active floodplain and channel system of the
Skykomish River since at least 1938. During moderate to high water events in the main channel
of the Skykomish River and depending on the elevation or “stage” of frequently occurring flood
events or floodwaters (2-5 year recurrence interval), this oxbow system can be directly and
regularly connected to the Skykomish River at both its upstream and downstream ends. The
oxbow system includes a complex network of small secondary and tertiary channels that are
embedded within it and which are regularly inundated by and connected to flood flows from the
main channel of the Skykomish River. The area that includes the oxbow system is dominated
by a mosaic of third or fourth growth forested, scrub/shrub, and emergent waters/wetlands plant
communities. This mosaic also includes seasonal open water features that flow when they are
connected to the main channel of the Skykomish River or alternatively, they exist as residual
ponded features when water levels recede. Some agricultural and Christmas tree production
areas are also included in the property.
Proposed earthwork activities consist of the following actions to restore floodplain connectivity
Figure 2):
   •   Removal of fill placed in and around the downstream end of the oxbow and adjoining
       floodplain (indicated by #9 & #10 in Figure 2).
   •   Removal of fill placed in a former high flow channel (#8).
   •   Removal of culverts and fill at two locations along BPA’s transmission line access road
       that currently restrict flows through two floodplain high flow channels that are part of
       the oxbow flow path network, and creating rock fords in their place (#4 & #7).
   •   Removal of fill at five other locations in floodplain high flow channels that are part of
       the oxbow flow path network (#1, #2, #3, #5, and #6).



                                                                                                   37
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 82 of 227




   •   Daylighting and additional excavation of a channel to connect an upland tributary
       draining under Ben Howard Road with the oxbow flow path network (#11).
   •   Removing concrete ecology blocks from the river’s edge.
   •   Cleaning out contaminated soils and debris disposed of in a central floodplain pit area
       surrounded by the oxbow flow path network, and hauling the material offsite, followed
       by placing some of the spoils from the above excavations within the pit area and refilling
       to approximate local floodplain elevations (#14).
   •   Placing the remainder of spoils from the above excavations at two higher ground areas
       on the floodplain near the BPA transmission line corridor to keep the excavated native
       materials on site (#12 and #13).
This technical memorandum documents the flood modeling analysis that was performed to
evaluate effects of these proposed restoration earthwork activities on the 100 year flood peak
water surface elevation (WSE).

12. Hydrology
The magnitude of the 100-year flood (Q100) was estimated for the reach using flows established
by Snohomish County Surface Water Management (SWM) as part of the FEMA Flood
Insurance Study hydrology, effective September 16, 2005 (Figure 3). The flows were provided
by SWM engineer David Lucas through email correspondence on February 21, 2019. The
corresponding magnitude used in the analyses is Q100 = 168,200 cfs. This was derived from the
flows in Figure 3, adding an estimated 900 cfs for small inflows, and accounting for downstream
attenuation.




                                                                                                 38
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 83 of 227




Figure 2.   Map of proposed floodplain restoration earthwork activities.




                                                                           39
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 84 of 227




Figure 3.    FEMA Flood Insurance Study hydrology, provided by Snohomish County
             Surface Water Management, Department of Public Works.

13. Hydraulic Modeling Methods
We used a two-dimensional (2-D) HEC-RAS hydraulic model developed previously for
Snohomish County (WS&E 2018) to evaluate flooding patterns in the vicinity of the Klock
property with and without corrective earthwork. The model domain extends along the
Skykomish River from just above the Sultan River to its confluence with the Snoqualmie River
and a portion of the Snoqualmie and Snohomish Rivers upstream of the SR 522 bridge. The
model terrain was developed from a combination of LiDAR and bathymetry data collected
variously over the 2014-2016 period (Figure 4; WS&E 2018). Because the model had been
calibrated to simulate high flow events, the surface roughness properties were kept the same in
our simulations.
During project scoping, the 2-D model terrain was modified to represent topography associated
with different net excavation volumes under negotiation. The modeling guided layout of the
proposed earthwork design for the volume agreed to as part of the settlement. The WS&E
(2018) model terrain was subsequently modified to represent the preliminary design plan

                                                                                              40
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 85 of 227




actions, and run to compare against existing conditions for an evaluation of changes in the
100year flood levels with the proposed project (Figure 5). The 2-D model mesh network was
also further modified in the vicinity of proposed project actions to more accurately simulate
hydraulics in the vicinity of each location, where the original WS&E (2018) model mesh size of
100 ft was reduced to approximately 20 ft at locations where earthwork is proposed (Figure 6).




Figure 4.    Existing HEC-RAS 2-D model terrain in the vicinity of the Klock Property.
             Blue polygons denote the areas that will be excavated, red polygons areas
             where fill will be placed.




                                                                                            41
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 86 of 227




Figure 5.    HEC-RAS 2-D model terrain in the vicinity of the Klock Property, modified to
             reflect proposed earthwork.




Figure 6.         HEC-RAS 2-D hydraulic model mesh network in the vicinity of the Klock
Property.
14. Modeling Predictions and Interpretation
The simulations indicate that the proposed grading will increase flows in the oxbow and
excavated channels during the 100 year flood peak flow, thereby increasing local WSEs

                                                                                          42
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 87 of 227




compared with existing conditions due to the enhanced floodplain connectivity (Figure 7). Peak
water levels will be elevated in the vicinity of the upstream side of the fill areas, and lowered
over the floodplain in response to fill removal.
Changes within the river mainstem channel are predicted to be mostly within +/- 0.02 ft
depending on location (Figure 7), which corresponds to well within modeling accuracy and
measurement error. Greatest changes are in the vicinity where floodplain channel excavation is
proposed, followed by the fill areas. Within the mainstem channel proper, the central area near
the excavated channel (#8 in Figure 2) is predicted to have the greatest local rise, generally less
than 0.10 ft. We expect the river to adjust its morphology locally in this area over time as a
compensatory response, where the WSEs should decrease again.
The proposed restoration earthwork activities are not predicted to result in a floodplain-wide
increase in WSEs. Consistent with FEMA (2009) Appendix E guidelines, no structures are
predicted to be affected by increased WSEs associated with the proposed earthwork.




Figure 7.    Predicted changes (units=ft) in 100-year flood water surface elevations
             associated with the proposed design relative to existing conditions.
15. References
Federal Emergency Management Agency (FEMA). 2009. National Flood Insurance Program
    Floodplain Management Guidebook. Region 10, 5th Edition, March. Bothell, WA.

Watershed Science & Engineering (WS&E). 2018. Ben Howard Road flooding analysis:
    Lower Skykomish River Hydraulic Modeling. Report prepared for Snohomish County
    Public Works. August.




                                                                                                  43
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 88 of 227




Tables 13-31 Planting Area Takeoffs

Figures 1-10

Photographs 1-7




                                                                        44
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 89 of 227




Figure 1. General vicinity map for the Klock Property, east of the City of Monroe in
unincorporated Snohomish County, Washington
       Note:
       Source of photograph = Google Earth
       North is up
       Area Outlined in red is the approximate eastern half of the Klock Property
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 90 of 227




Figure 2. Close up - Approximate extent of the Klock Ownership with approximate tax parcel
boundaries. The Main oxbow waters/wetland complex is located in the eastern half of the
property. North is up. The blue arrow indicates the main oxbow area in the eastern half of the
Klock Property.




    Source: Snohomish County Online Property
                                       on;http://gis.snoco.org/maps/property/viewer.
    Informati                             htm
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 91 of 227




Figure 3 –
A. Restoration Work Areas on the Klock Property, Snohomish County, WA – LIDAR Base.
Numbers in this figure key to Tasks enumerated in Table 3.
Lidar Base




B. Aerial Photograph Base
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 92 of 227




Figure 4. 2003 shaded relief Light Detection and Ranging (LIDAR) image of the Klock Property
– eastern half including the main oxbow waters/wetland complex. North is up. This image was
taken before Klock/Wolford stream rerouting, mechanical clearing, filling, and earthwork
operations. The blue arrow indicates the main oxbow area in the eastern half of the Klock
Property.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 93 of 227




Figure 5. 2014 Grey scale Light Detection and Ranging (LIDAR) Image of the Eastern portion of
the Klock Property showing the main oxbow system and its relationship to the main channel of
the Skykomish River.

Notes:
North is Up
This image was taken after Klock/Wolford stream rerouting, mechanical clearing, filling, and
earthwork operations.
Blue Arrow Indicates the main oxbow area in the eastern half of the Klock Property
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 94 of 227




Figure 6. River Gauge Comparison During 2003 and 2014 LIDAR Flights. Monroe USGS
Gauge. (Source, anchor QEA, June, 2017)
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 95 of 227




Figure 7. StreamStats Peak Flow Hydrology summary for the unnamed stream in the southeast
corner of the Klock Property (Source Anchor QEA, 2017).
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 96 of 227




Figure 8. Water depths in the main oxbow system on the Klock Property over the estimated
historical terrain from 2003 LIDAR (Prior to Klock/Wolford Operations). The water depth plot
is for a recurrence interval flooding event of approximately 2 years. River discharge volume (Q)
= 47,000 cfs at Klock property, 1-D and 2-D modeling results of OHW.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 97 of 227




Figure 9. Water depths in the main oxbow system on the Klock Property over the existing terrain
from 2014 LIDAR (Post Klock/Wolford Operations). The water depth plot is for a recurrence
interval flooding event of approximately 2 years. River discharge volume (Q) = 47,000 cfs at
Klock property, 2-D modeling results of OHW.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 98 of 227




Figure 10 A. – Restoration work Areas on the Klock Property, Snohomish County, WA – Ortho
Photograph Base. Note - Numbers in this figure key to Tasks enumerated in Table 3).
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 99 of 227




Figure 10 B. – Restoration work Areas on the Klock Property, Snohomish County, WA –
LIDAR Base. Note - Numbers in this figure key to Tasks enumerated in Table 3).
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 100 of 227




Photograph 1. 2010 Google Earth Image of the eastern portion of the Klock Property. Note
filling and earthwork activity in the northern portion of the property and in the Central Disposal
Pit, and along the Powerline Access Road.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 101 of 227




Photograph 2. EPA/CID, March 2010 Photograph of the main oxbow system and Central
Disposal Pit area on the Klock Property. View is North Northeast. Note filling in the oxbow
outlet and in the Central Disposal Pit areas.
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 102 of 227




Photograph 3. EPA/CID, March 2010 photograph of mechanical clearing and filling and
earthwork activities in the downstream (outlet) end of the main oxbow feature on the Klock
Property. View is looking upstream (south) into the oxbow outlet.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 103 of 227




Photograph 4. EPA/CID, March 2010 photograph of mechanical clearing and filling and
earthwork activities in the downstream (outlet) end of the main oxbow feature on the Klock
Property. View is downstream (north) through the oxbow outlet to the main channel of the
Skykomish River. Note the pile of bagged (white plastic) rolls of hay placed in wetlands in the
southwestern (lower left) corner of the photograph.
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 104 of 227




Photograph 5. EPA/CID, March 2010 photograph of the main ranch complex and access road to
the Central Disposal Pit area on the Klock Property. Note ponding in the Central Disposal Pit
area and earthwork at the northern end of the powerline access road. View is generally
northwest.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 105 of 227




Photograph 6. EPA/CID, March 2010 photograph of the main ranch complex, main oxbow,
access road to the Central Disposal Pit area on the Klock Property. Note ponding in the Central
Disposal Pit area and in the main oxbow. Also note earthwork in the SE Tributary Stream due
east of the Klock barn. View is generally west.
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 106 of 227




Photograph 7. December 19, 2011 – EPA photograph of the main ranch complex on the Klock
Property and earthwork activities in the SE Tributary Stream System north of Ben Howard Road
and immediately east of the Klock barn. View is west.
         Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 107 of 227




Table 1 - LIDAR Gage Comparison, U.S. Geological survey (USGS) Gage 12150800 on the
Snohomish River


             Date                     Gage Height (NAVD88                      Discharge (cfs)              Return Period
                                              feet)
         11/7/2003 to                               2.7                              6,000                  Not Significant
          11/8/2003
          4/7/2014                                  5.4                             14,500                    < 1-year1
Notes:
1. 1-year flood from 53-year flood frequency analysis determined to be 26,300 cubic feet per second (cfs)
2. NAVD88: North American Vertical Datum of 1988
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 108 of 227
        Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 109 of 227




Table 2 - Peak Flow Design Hydrology for the Unnamed Tributary Stream in the
Southeastern Corner of the Klock Property
      Return Period                 Flow (cubic feet per second)
         (years)1
              2                                     11
             25                                     25
            100                                     33
Note:
1. 25-year and 100-year flows have standard errors of 53% and 54%, respectively.
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 110 of 227
                                                                             Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 111 of 227


                                        Table 3 - Restoration Tasks on Klock Property Assuming Execution of Environmental Covenant - ( v. June 22, 2020)


                                                                                  Tasks To Be Completed By Bobby Wolford Trucking (BWT)                                                                                             Estimated         Quantities                                         Design Notes
                                                                                                                                                                                                                                  Earthwork (CY) Acres (AC)
0                     Permitting
                                                                                 Obtain all necessary Federal, Washington State and Snohomish County Permits prior to the start of work                                                      N/A            N/A
1                     Main Oxbow Restoration
1.1                                                                              Excavate oxbow outlet fill & redistribute clean fill on site. Ensure compliance with all Federal, WA State and County laws and regulations. **          25,000***           6.2
1.2                                                                              Excavate oxbow reconnection channel through fill removal area and redistribute clean fill materials on-site                                                 1,480           0.5 Assume Approx. 950 LF
1.1.2                                                                            Excavate channel north of N/S access road & redistribute clean fill materials on-site                                                                        5000           0.1 Assume 75 LF x 18’ wide
2.1                     Central Pit - Access Road
2.1.1                                                                            Excavate south end of pit access road and resdistribute clean fill materials on-site                                                                        5000            0.1 Modified action eliminates 36’x48” Culvert
2.1.2                                                                            Excavate North end of pit acces road and redistribute clean fill materials on-site                                                                          3000            0.1 Assume 135 LF x 18’ wide
2.2                     Central Pit - Cleanup
2.2                                                                              Pit cleanup measures as necessary to satisfy WA State and Snohomish Couty requirements                                                                         300          1.2
2.2                                                                              Regrading/Reclamation work to support riparian forest establishment (west)                                                                                     120          1.6 See also Riparian restoration plant procurement listed in Item 7.1
3.1                     North-South Access Road
3.1.1                                                                            Create at-grade crossing at north end of north-south access road                                                                                              80            0.1 Assume 70 LF x 18’ wide
3.1.2                                                                            Create at-grade crossing in middle of north-south access road                                                                                                 90            0.1 Modified Action eliminates 25’x48” Culvert
3.1.1; 3.1.2; 3.1.3                                                              Remove fill at stations 57+00; 65+00 & 68+00 at the south end of the north-south access road, redistribute clean fill materials on site                     2150            0.1 Modified Action eliminates 45’x48” Culvert
4.1                     Tributary Stream Daylight and Restore
4.1.1                                                                            Excavate tributary channel with riparian buffer (50 ft either side of the left and right channel bank ordinary high water marks                                  0          0.6 Assume 670 LF, Riparian restoration in Item 7.1
4.1.2                                                                            Abandon/destroy function of pipe under tree farm, and redistribute clean fill materials on site
5.1                     SW Corner of Main Oxbow
5.1                                                                              Remove all plastic hay bales from the SW Corner of the main oxbow haul off site and dispose                                                                    N/A         N/A
6.1                   NE Corner of the Klock Property in the River Channel
6.1                                                                              At low water, remove concrete blocks and other fill materials (solid/non-granular) in the river channel and along the river bank                               N/A          N/A Remove & haul off estimated 6 - 12 concrete blocks - final block totals TBD in field at low water
                                                                                 at the NE corner of the site. Haul off site and dispose.
7.1                   Purchase Plants
7.1                                                                              Purchase all specified bare root conifers, and either purchase or prepare on site cuttings/live stakes of native willows,                                      N/A         N/A
                                                                                 black cottonwoods, and native shrubs


                                                                                 Tasks To Be Completed By Tulalip Tribes
7.1.2                 Install Plants                                             Install procured or propagated plants throughout the site as specified in the planting plan (approx 17.3 acres)                                                N/A                Final planting take-off will be specified in the final Basis of Design document

7.1.3                 Irrigation                                                 2-year irrigation of planted stock during dry season - if necessary                                                                                            N/A                Need for irrigation TBD in response to field conditions in Years 1, 2, and 3
                                                                                                                                                                                                                                                                   Complete weed control as needed to achieve planting goals via mechanical clearing, hand
7.1.4                 Year 2 and 3 weed control                                  Complete mechanical and if necessary chemical weed control measures - Years 2 and 3                                                                            N/A                clearing, herbicide application or all
8
                                                                                                                                                                                                                                                                 Assumes 30 days of construction and 95 days of planting. Cost assumes at least biweekly 12-hr
                      Construction Oversight                                     Construction oversight                                                                                                                                         N/A          N/A visits or equal time spread across more days as needed and all travel/documentation costs.


                      Notes:

                      *Task numbers in this version of Table 3 generally track numbers contained in the Anchor Environmental Basis of Design (BOD) (August 2017). Changes to BOD Tasks are listed in the Design Notes Section above.

                      **Throughout this work plan, all grading, on-site redistribution of fill materials, and other restoration measures assume full compliance with all Federal, Washington State, and Snohomish County laws and regulations.

                       *** Approximately 32,000 cubic yards of material needs to be removed from the Main Oxbow Channel work area and redistributed on-site or hauled off-site to meet or exceed County No-Rise requirements
                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 112 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
     TASK (Number            PROJECT        PROJECT STANDARDS, MEASUREMENT                     SUCCESS           RECOMMENDED
       and Name)             TARGETS           IMPLEMENTATION               METHODS            CRITERIA          FIRST RESPONSE
                                                  PROCEDURES                                                      CONTINGENCY
                                                                                                                    MEASURES
 0 - Permitting           Obtain all        Federal, Washington State,  N/A               All necessary          N/A
                          necessary         and Snohomish County                          permits obtained
                          permits for the   permits
                          Klock Property
                          Restoration



 Main Oxbow Channel
 1.1 – Excavate the Main        Remove fill from    Remove      specified     fill   1.       Documented Achieve fill volume   N/A ─ complete
 Oxbow outlet fill &            the downstream      volumes and achieve bulk         fill volume removals removal quantities   specified grading
 redistribute clean fill on     end of the Main     and finish grade elevations                           and design grades    and redistribution of
 site.                          Oxbow and           and earthwork contours           2.       As-built                         clean fill materials
                                redistribute        consistent with plans in C-11    topographic survey
                                clean fill on the   and C-12
                                Klock Property                                       3.      Photographic
                                                                                     documentation of
                                                                                     finished grades

 1.2 - Excavate oxbow           Reconnect the       Reconnection achieved         1.       Documented Achieve fill volume      N/A – complete
 reconnection channel           downstream end      consistent with plans in C-11 fill volume removals removal quantities      specified grading
 through the fill removal       of the Main                                                            and design grades       and channel
 area and redistribute          Oxbow to the                                      2.       As-built                            connection
 clean fill materials on-site   Skykomish                                         topographic survey
                                River
                                                                                     3.      Photographic
                                                                                     documentation of
                                                                                     finished grades




Klock Property Ecosystem Restoration, Basis of Design                                                                     1/12
                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 113 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
     TASK (Number                  PROJECT      PROJECT STANDARDS, MEASUREMENT                    SUCCESS        RECOMMENDED
         and Name)                 TARGETS        IMPLEMENTATION             METHODS             CRITERIA        FIRST RESPONSE
                                                     PROCEDURES                                                   CONTINGENCY
                                                                                                                     MEASURES
 1.3 - Excavate channel Remove and              Reconnection achieved   1.      Documented Achieve fill volume N/A – complete
 north of North/South redistribute clean consistent with plans in C-10 fill                  removal quantities  specified grading
 access road & redistribute   fill to achieve                           volume  removals     and design grades   and channel
 clean fill materials on-site reconnection   of                                                                  connection
                              this northern end                         2.      As-built
                              of the                                    topographic survey
                              secondary/tertiar
                              y channel                                 3.      Photographic
                              network to the                            documentation of
                              main Skykomish                            finished grades
                              River channel



 Central Pit Access
 Road
 2.1.1 - Excavate south         Excavate &           Reconnection achieved          1.     Documented Achieve fill volume   N/A – complete
 end of Central Pit access      redistribute clean   consistent with plans in C-7   fill              removal quantities    specified grading
 road and redistribute          fill materials to                                   volume removals   and design grades     and channel
 clean fill materials on-site   achieve                                                                                     connection
                                reconnection of                                     2.     As-built
                                Main Oxbow                                          topographic survey
                                reaches that are
                                northeast and                                       3.      Photographic
                                southwest of the                                    documentation of
                                south end of the                                    finished grades
                                Central Pit
                                Access Road.




Klock Property Ecosystem Restoration, Basis of Design                                                                  2/12
                           Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 114 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
    TASK (Number            PROJECT         PROJECT STANDARDS, MEASUREMENT                     SUCCESS           RECOMMENDED
       and Name)            TARGETS            IMPLEMENTATION              METHODS             CRITERIA          FIRST RESPONSE
                                                 PROCEDURES                                                       CONTINGENCY
                                                                                                                    MEASURES


 .2 - Excavate North end   Excavate and       Reconnection achieved          1.       Documented Achieve fill volume   N/A – complete
 of pit access road and    redistribute       consistent with plans in C-8   fill volume removals removal quantities   specified grading
 redistribute clean fill   clean fill                                                             and design grades    and channel
 materials on-site         materials to                                      2.       As-built                         connection
                           achieve                                           topographic survey
                           reconnection of
                           the Main Oxbow                                    3.      Photographic
                           reaches that are                                  documentation of
                           immediately                                       finished grades
                           northeast and
                           southwest of the
                           north end of the
                           Central Pit
                           Access Road.




Klock Property Ecosystem Restoration, Basis of Design                                                             3/12
                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 115 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
    TASK (Number            PROJECT         PROJECT STANDARDS, MEASUREMENT                     SUCCESS           RECOMMENDED
       and Name)            TARGETS            IMPLEMENTATION              METHODS             CRITERIA          FIRST RESPONSE
                                                 PROCEDURES                                                       CONTINGENCY
                                                                                                                    MEASURES




 Central Pit Cleanup
 2.2.1 - Central Pit       Remove all         Unsuitable fill removals and    1.     Documented Achieve removal of    N/A – complete
 cleanup measures as       unsuitable fill    finish grading achieved         fill              unsuitable fill and   specified unsuitable
 necessary to satisfy      materials from     consistent with plans in C-16   volume removals   design grades         fill removal(s) and
 Federal, Washington       the Central Pit                                                                            finish grading
                           work area and                                      2.     As-built
 State, and Snohomish
                           haul off site                                      topographic survey
 County requirements       consistent with
                           Federal,                                           3.      Photographic
                           Washington                                         documentation of
                           State, and                                         finished grades
                           Snohomish
                           County
                           Requirements.
                           After fill
                           removals,
                           regrade the work
                           area with smooth
                           transitions to the
                           surrounding
                           landscape.




Klock Property Ecosystem Restoration, Basis of Design                                                            4/12
                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 116 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
     TASK (Number            PROJECT        PROJECT STANDARDS, MEASUREMENT                         SUCCESS        RECOMMENDED
         and Name)           TARGETS           IMPLEMENTATION                  METHODS            CRITERIA        FIRST RESPONSE
                                                   PROCEDURES                                                      CONTINGENCY
                                                                                                                      MEASURES
 2.2.2 – Complete bulk Create a finish      Finish grading achieved       1. Documented fill  Achieve finish      N/A – achieve
 and finish grading and   grade surface     consistent with  field        volume  removals    grades suitable for specified finish
 site cleanup work to     suitable for      direction of the Construction  2. As-built        planting            grades for planting
 support establishment    reforestation of  Oversight  Team.              topographic  survey
 of a mosaic of a         this work area                                  3. Photographic
                                                                          documentation of
 forested plant
                                                                          finished grades
 community




Klock Property Ecosystem Restoration, Basis of Design                                                        5/12
                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 117 of 227




 Task 3 – North South
 Access Road
 3.1.1 - Create at-grade Excavate and         Reconnection achieved      1.     Documented Achieve fill volume   N/A – complete
 crossing at north end of redistribute        consistent with plans in   fill              removal quantities    specified grading
 north-south access road clean fill           C-9                        volume removals   and design grades     and channel
                           materials to                                                                          connection/at grade
                           achieve                                       2.     As-built                         crossing
                           reconnection of                               topographic survey
                           the Main Oxbow
                           reaches that are                              3.      Photographic
                           immediately                                   documentation of
                           northeast and                                 finished grades
                           southwest of the
                           3.1.1 work area
                           identified in
                           Figures 9 and 10
                           of this BOD




Klock Property Ecosystem Restoration, Basis of Design                                                       6/12
                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 118 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
     TASK (Number            PROJECT         PROJECT STANDARDS, MEASUREMENT                        SUCCESS       RECOMMENDED
        and Name)            TARGETS           IMPLEMENTATION                 METHODS             CRITERIA       FIRST RESPONSE
                                                   PROCEDURES                                                     CONTINGENCY
                                                                                                                     MEASURES
 3.1.2 - Create at-grade Excavate &         Reconnection achieved       1.       Documented Achieve fill volume N/A – complete
 crossing in middle of    redistribute      consistent with plans in    fill                  removal quantities specified grading
 north-south access road clean fill         C-6                         volume removals       and design grades  and channel
                          materials to                                                                           connection/at grade
                          achieve                                       2.       As-built                        crossing
                          reconnection of                               topographic survey
                          the Main Oxbow
                          reaches that are                              3.       Photographic
                          immediately                                   documentation of
                          northeast and                                 finished grades
                          southwest of the
                          3.1.2 work area
 3.1.3 - Remove fill at   Remove and        Fill removed and            1.       Documented Achieve fill volume N/A – complete
 stations 57+00; 65+00 redistribute         redistributed in three work fill volume removals removal quantities  specified fill
 & 68+00 at the south     clean fill        areas, graded smooth                              and design grades  removals and
 end of the north-south   materials  from   transitions to surrounding  2.       As-built                        grading
 access road,             these three  work                             topographic  survey
                                            landscapes
                          areas and
 redistribute clean fill  complete finish                               3.       Photographic
 materials on site        grades with                                   documentation of
                          smooth                                        finished grades
                          transitions to
                          surrounding
                          landscapes




Klock Property Ecosystem Restoration, Basis of Design                                                       7/12
                           Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 119 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
    TASK (Number             PROJECT        PROJECT STANDARDS, MEASUREMENT                     SUCCESS           RECOMMENDED
       and Name)            TARGETS            IMPLEMENTATION              METHODS             CRITERIA          FIRST RESPONSE
                                                  PROCEDURES                                                      CONTINGENCY
                                                                                                                    MEASURES
 Task 4 – Tributary
 Stream Daylight and
 Restore
 4.1.1 - Excavate           Abandonment of      Culvert/pipe system        1.      Documented     Achieve culvert/pipe   N/A – complete
 tributary channel with     existing            abandoned and              culvert/pipe           decommissioning        specified
 riparian buffer (50 ft     culvert/pipe        construction of new        decommissioning        and channel            culvert/pipe
 either side of the left    system and          channel and buffer         and new tributary      construction to        decommissioning,
                            establishment of                               channel construction   design grades &        channel construction
 and right channel bank                         consistent with plans in
                            a new tributary                                                       establish buffer       and buffer
 ordinary high water        channel and         C-13
                                                                           2.     As-built                               establishment
 marks.                     associated buffer                              topographic survey
 Abandon/destroy
 function of pipe under                                                    3.      Photographic
 tree farm, and                                                            documentation of
 redistribute clean fill                                                   finished grades
 materials on site




Klock Property Ecosystem Restoration, Basis of Design                                                               8/12
                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 120 of 227




 Task 5 – Hay Bale
 Removal- Southwest
 Corner of Main
 Oxbow
 5.1.1 - Remove all         Removal of the     No residual stockpiled and Photographic       No hay bales      N/A
 plastic hay bales from     existing pile of   plastic covered hay        documentation of   remaining
 the SW Corner of the       plastic covered                               hay bale removal
 main oxbow haul off        hay
 site and dispose




Klock Property Ecosystem Restoration, Basis of Design                                                       9/12
                            Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 121 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
    TASK (Number             PROJECT          PROJECT STANDARDS, MEASUREMENT                   SUCCESS           RECOMMENDED
       and Name)             TARGETS            IMPLEMENTATION              METHODS            CRITERIA          FIRST RESPONSE
                                                  PROCEDURES                                                      CONTINGENCY
                                                                                                                    MEASURES
 Task 6 – Northeast
 Corner of the Klock
 Property in the River
 Channel
 6.1.1 - At low water,      Remove                No residual fill materials   Photographic       No residual concrete N/A
 remove concrete            concrete blocks       in the river channel         documentation of   block materials
 blocks and other fill      and other fill                                     concrete block     remaining
 materials (solid/non-      materials                                          removals
 granular) in the river     (solid/non
                            granular) in the
 channel and along the      river channel and
 river bank at the NE       along the river
 corner of the site. Haul   bank at the NE
 off site and dispose.      corner of the site.
                            Haul off site and
                            dispose.




Klock Property Ecosystem Restoration, Basis of Design                                                            10/12
                            Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 122 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
    TASK (Number            PROJECT        PROJECT STANDARDS,           MEASUREMENT            SUCCESS           RECOMMENDED
       and Name)            TARGETS           IMPLEMENTATION               METHODS             CRITERIA          FIRST RESPONSE
                                                PROCEDURES                                                        CONTINGENCY
                                                                                                                    MEASURES
 Task 7 – Purchase
 plants, Plant
 Installations,
 Irrigation, and Weed
 Control
 7.1.1 - Purchase Plants    On time             Transfer of healthy native   Documentation of         Transfer of healthy    If BWT fails on time
 Purchase all specified     procurement and     plants in quantities that    successful transfer of   native plants in       procurement, then
 bare root conifers, and    transfer of         are consistent with the      procured plants via      quantities that are    transfer responsibility
 either purchase or         healthy native      plant take off schedules     receipts/sign off from   consistent with the    for procurement (not
                            tree, shrub, and                                 Tulalip Tribes           plant take off         payment) to Tulalip
 prepare on site                                shown on plan sheet C-19
                            undergrowth                                                               schedules shown on     Tribes.
 cuttings/live stakes of    plants to the                                                             plan sheet C-19
 native willows, black      Tulalip Tribes
 cottonwoods, and
 native shrubs
 7.1.2 – Install procured   1-2 year phased     Installation of healthy      Documentation of         Installation of        N/A - or if for some
 plants or propagated       planting of up to   native tree, shrub and       Plant installations      healthy native tree,   reason planting is
 plants throughout the      19.4 acres with     undergrowth plants           consistent with plant    shrub and              delayed, then revise
 site as specified in the   native tree,        consistent with the plans    take off tables by       undergrowth plants     phased plantings to
                            shrub, and                                       planting zone.           consistent with the    complete installation
 planting plan                                  and take off schedules
                            undergrowth                                                               plans and take off     of take off schedules
 (approximately 19.4        species.            shown on plan sheets                                  schedules shown on
 acres)                                         C-18 and C-19                                         plan sheet C-18 and
                                                                                                      C-19




Klock Property Ecosystem Restoration, Basis of Design                                                                 11/12
                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 123 of 227




 Table 4 – Task by Task Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria, & Contingency
 Measures for the Klock Property Restoration, Snohomish County, Washington
    TASK (Number             PROJECT         PROJECT STANDARDS,          MEASUREMENT                 SUCCESS          RECOMMENDED
       and Name)            TARGETS           IMPLEMENTATION                  METHODS               CRITERIA          FIRST RESPONSE
                                                  PROCEDURES                                                            CONTINGENCY
                                                                                                                           MEASURES
 7.1.3 – Irrigation      Irrigate if        Minimize plant mortality 1.          Documentation Establishment of >     1. Call irrigation
 2year irrigation of     necessary   to     due to water stress during of irrigation efforts    400 stems  per  acre  procedures early 2.
 planted stock during    ensure  survival   the first three growing    and  schedules           of woody   native     Apply more water if
 dry season - if         of planted   stock seasons.                                            plant species after   needed over broader
                                                                       2.        Minimal        year 3 growing        areas
 necessary
                                                                       mortality (<50%          season                3. Set up temporary
                                                                       planted stock loss) due                        but automatic
                                                                       to water stress during                         irrigation regimes
                                                                       first three growing
                                                                       seasons
 7.1.4 – Year 2 and 3    All restoration    Restoration area plantings Documentation of -       Restoration area      1.       More
 Weed Controls           areas  are         are free to grow/not                                plantings are free to frequent  mechanical
                         dominated by       impeded by weeds and       1.        % Canopy       grow/not  impeded     controls
                         native species     canopy cover is            Coverage by              by weeds and          2.       Use of EPA
                         and on a                                      planting Zone            canopy cover is       Registered herbicides
                                            dominated by native
                         trajectory to                                                          dominated by native 3.         Clearing and
                         become
                                            species.                                                                  replanting areas that
                                                                       2.        Dominance of species.
                         relatively free of                            planting zones canopy                          are lost to weeds
                         non-native                                    coverage by                                    4.       Some
                         invasive weeds                                native species                                 combination    of the
                                                                                                                      above
                                                                       3.        Photographs of
                                                                       representative
                                                                       conditions by planting
                                                                       zone




Klock Property Ecosystem Restoration, Basis of Design                                                            12/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 124 of 227




Table 5. Table of Potentially Required Permits for the Klock Property Restoration
(Note: Additional permits may be required)

 PERMIT                                      AGENCY
 Clean Water Act (CWA) Section               United States Army Corps of Engineers
 404/Nationwide 32
 Water Quality Certification (CWA)           Washington State Department of Ecology
 Section 401
 Section 7 Consultation for Endangered       National Marine Fisheries Service/USFWS
 Species
 Section 106 – Historic Preservation         DAHP and Tribes
 Hydraulic Projects Approval (HPA)           Washington Department of Fish and Wildlife
 Construction Storm water General Permit     Washington State Department of Ecology
 State Environmental Policy Act              Snohomish County
 Shoreline Permit                            Snohomish County
 Land Disturbing Activity Permit             Snohomish County
 Critical Aras Permit                        Snohomish County
 Flood Hazard Permit                         Snohomish County
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 125 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Scientific Name Common         Nat’l       Preferred    Microsite/Planting Other
                  Name           Wetland     Stock        Preferences
                                 Indicator
                                 status
  TREES
  Abies grandis   Grand fir      FACU        2/0 or       Moist microsites    Conifer –
                                             jumbo bare   not subject to      shade
                                             root from    regular flooding    tolerant
                                             northern     and above
                                             Puget        elevation 76 ft
                                             Sound
                                             lowlands
                                             Provenance
  Acer            Big Leaf       FACU        1 gallon     Moist microsites    Broad Leaf
  macrophyllum    Maple                      pots from    throughout the site Deciduous
                                             northern     not subject to
                                             Puget        regular flooding
                                             Sound        and above elevatin
                                             lowlands     76 ft
                                             Provenance
                                             or
                                             volunteers
                                             from seed
  Alnus rubra     Red alder      FAC         Volunteers Anywhere on site      Broad Leaf
                                             or seed     above elevation 76   Deciduous,
                                             collected   ft                   fixes
                                             on the                           nitrogen
                                             Klock
                                             Property or
                                             from other
                                             local
                                             sources or
                                             1 gallon
                                             pots




                                                                                     1/12
    Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 126 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

Fraxinus           Oregon Ash     FACW   Live          Anywhere on site     Broad Leaf
latifolia                                cuttings      elevation 76 ft or   Deciduous
                                         from local    above                and able to
                                         sources                            grow
                                                                            through reed
                                                                            canary grass

Picea sitchensis   Sitka Spruce   FAC    2/0 or        Moist microsites     Conifer –
                                         jumbo bare    not subject to       shade
                                         root from     regular overbank     tolerant and
                                         northern      flooding and above   able to grow
                                         Puget         elevation 76 ft      through
                                         Sound                              reed-canary
                                         lowlands                           grass
                                         Provenance
Populus            Black          FACW   Live          Anywhere on site     Broad Leaf
trichocarpa        Cottonwood            cuttings      elevation 76 ft or   Deciduous
                                         from the      above
                                         Klock
                                         property or
                                         from other
                                         local
                                         sources
Pseudotsuga        Douglas-fir    FACU   2/0 or        Mounds or            Conifer –
menziesii                                jumbo bare    microsites           Intermediate
                                         root from     Elevation 78 or      shade
                                         northern      above                tolerance
                                         Puget
                                         Sound
                                         lowlands
                                         Provenance




                                                                                   2/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 127 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Rhamnus         Cascara        Upland    Live cuttings   Interior forest or   Intermediate
  purshiana                                from the        nearly level         shade
                                           north Puget     terrain not          tolerance to
                                           Sound           subject to long      shade
                                           lowlands        term flooding or     tolerant.
                                           Provenance;     soil saturation      Young
                                           1 gallon pots                        individuals
                                                                                can
                                                                                withstand
                                                                                full sun




  Salix           Scouler        FAC       Live cuttings   Mounds or nearly     Broad Leaf
  scouleriana     Willow                   from the        level microsites     Deciduous;
                                           Klock           not subject to       Generally
                                           property or     long term            shade
                                           from other      flooding or soil     intolerant
                                           local sources   saturation

                                                           Favors wet
                                                           microsites and
                                                           can withstand
                                                           some flooding or
                                                           long duration
                                                           ponding




                                                                                       3/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 128 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Salix sitchensis   Stika Willow   FACW   Live cuttings   Mounds or nearly   Broad Leaf
                                           from the        level microsites   Deciduous;
                                           Klock           not subject to     Generally
                                           property or     long term          shade
                                           from other      flooding or soil   intolerant
                                           local sources   saturation

                                                           Favors wet
                                                           microsites and
                                                           can withstand
                                                           some flooding or
                                                           long duration
                                                           ponding

  Salix hookeriana Hooker           FACW   Live cuttings   Mounds or nearly   Broad Leaf
                   Willow                  from the        level microsites   Deciduous;
                                           Klock           not subject to     Generally
                                           property or     long term          shade
                                           from other      flooding or soil   intolerant
                                           local sources   saturation

                                                           Favors wet
                                                           microsites and
                                                           can withstand
                                                           some flooding or
                                                           long duration
                                                           ponding




                                                                                    4/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 129 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Salix lucida ssp. Pacific Willow FACW    Live cuttings   Mounds or nearly   Broad Leaf
  lasiandra                                from the        level microsites   Deciduous;
                                           Klock           not subject to     Generally
                                           property or     long term          shade
                                           from other      flooding or soil   intolerant
                                           local sources   saturation

                                                           Favors wet
                                                           microsites and
                                                           can withstand
                                                           some flooding or
                                                           long duration
                                                           ponding



  Salix prolixa   MacKenzie      OBL       Live cuttings   Mounds or nearly   Broad Leaf
  (S. rigida      Willow                   from the        level microsites   Deciduous;
  mackenzieana)                            Klock           not subject to     Generally
                                           property or     long term          shade
                                           from other      flooding or soil   intolerant
                                           local sources   saturation

                                                           Favors wet
                                                           microsites and
                                                           can withstand
                                                           some flooding or
                                                           long duration
                                                           ponding



  Thuja plicata   Western Red    FAC       2/0 or jumbo    Moist microsites Conifer –
                  Cedar                    bare root       and mounds not Shade
                                           from            subject to regular tolerant
                                           northern        flooding and
                                           Puget Sound     above elevation
                                           lowlands        76 ft
                                           Provenance




                                                                                    5/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 130 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  SHRUBS
  Acer circinatum Vine maple     FAC       1 gallon pots Moist microsites        Shade
                                           from          above elevation         tolerant and
                                           northern      76 ft                   favors moist
                                           Puget Sound                           microsites
                                           lowlands
                                           Provenance
  Cornus          Red Osier      FACW      Cuttings        Anywhere on site
  stolonifera     Dogwood                  from local      and can
                                           sources         withstand some
                                                           flooding but not
                                                           long duration
                                                           ponding/strongly
                                                           anoxic conditions

  Lonicera        Twinberry      FAC       1 gallon pots   Favors wet
  involucrata                              from            microsites and
                                           northern        can withstand
                                           Puget Sound     some flooding or
                                           lowlands        long duration
                                           Provenance      ponding

  Oemleria        Osoberry/      FACU      1 gallon pots   Moist woods on        Intermediate
  ceraciformis    Indian Plum              or live         sites that are not    shade
                                           cuttings        regularly subject     tolerance -
                                           from            to inundation or      can
                                           northern        saturation of soils   withstand
                                           Puget Sound                           full sun
                                           lowlands
                                           Provenance




                                                                                        6/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 131 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Physocarpus     Ninebark       FACW        One gallon   Anywhere on site   Intermediate
  capitatus                                  pots         not subject to     shade
                                                          regular flooding   tolerance
                                                          and above
                                                          elevation 76 ft

  Ribes           Goose Berry    FACU        1 gallon   Anywhere on site     Intermediate
  sanguineum or                  (R. San.)   pots from  above elevation 76   shade
  hudsonianum                    or FACW     northern   ft                   tolerance to
                                 (R. hud.)   Puget                           full sun in
                                             Sound                           younger
                                             lowlands                        plants
                                             Provenance

  Rosa nutkana    Nootka Rose    FAC         1 gallon   Anywhere on site
                                             pots from  above elevation 76
                                             northern   ft
                                             Puget
                                             Sound
                                             lowlands
                                             Provenance
  Rubus           Thimbleberry   FACU        1 gallon   Anywhere on site
  parviflorus                                pots from  above elevation 76
                                             northern   ft
                                             Puget
                                             Sound
                                             lowlands
                                             Provenance
  Rubus           Salmonberry    FAC         1 gallon   Anywhere on site
  spectabilis                                pots from  above elevation 76
                                             northern   ft
                                             Puget
                                             Sound
                                             lowlands
                                             Provenance




                                                                                    7/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 132 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Sambucus        Elderberry     FACU      Cuttings   Anywhere on site
  racemosa                                 from local above elevation 76
                                           sources or ft
                                           1 gallon
                                           pots from
                                           northern
                                           Puget
                                           Sound
                                           lowlands
                                           Provenance
  Spiraea         Hardhack       FACW      Live          Favors wet
  douglasii                                cuttings or   microsites and can
                                           1 gallon      withstand some
                                           pots from     flooding or long
                                           northern      duration
                                           Puget         ponding/saturated
                                           Sound         soils
                                           lowlands
                                           Provenance
  Symphoricarpos Snowberry       FACU      1 gallon      Uplands including Can
  albus                                    pots from     micro mound tops; withstand
                                           northern      Above elevation   full sun
                                           Puget         77 – drier
                                           Sound         microsites
                                           lowlands
                                           Provenance




                                                                                  8/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 133 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Graminoids,
  Forbs, Ferns and
  Fern Allies


  Agrostis alba      Red top      FAC      Seed by       Somewhat poorly
                                           hand on       drained to (early)
                                           mineral       seasonally
                                           soils or      saturated sites
                                           incorporate
                                           into native
                                           seed mix
                                           and
                                           hydroseed
  Athyrium feli-     Lady fern    FAC      1 gallon      Moist microsites      Shade
  femina                                   pots          and fringes of        tolerant;
                                                         shallow               does not do
                                                         depressions or        well in full
                                                         along Main            sun
                                                         Oxbow edges on
                                                         siste that can be
                                                         saturated for brief
                                                         periods (1-2
                                                         monts) early in the
                                                         growing season

  Festuca rubra      Red fescue   FAC      Hand seed     Bare mineral soil     Somewhat
                                           or            areas where turf      shade
                                           incorporate   forming grasses       tolerant;
                                           into native   are prescribed        Can
                                           seed mix                            withstand
                                           for hydro                           full sun and
                                           seeding                             seasonal
                                                                               (early)
                                                                               saturation
                                                                               of soils




                                                                                       9/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 134 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Juncus effusus   Slough sedge   FACW     Propagate       Moist micro-         Shade
                                           in flats then   depressions and      tolerant and
                                           section into    the margins of the   robust
                                           plugs or        Main Oxbow
                                           squares

  Poa secunda      Bluegrass      FACU     Hand seed       Bare mineral soil    Somewhat
                                           or              areas where turf     shade
                                           incorporate     forming grasses      tolerant;
                                           into native     are prescribed       Can
                                           seed mix                             withstand
                                           for                                  full sun and
                                           hydroseedi                           seasonal
                                           ng                                   (early)
                                                                                saturation
                                                                                of soils

  Scirpus          Panicled       OBL      Hand seed       Moist depressions    Can
  microcarpus      bulrush                 or divide 1     and/or saturated     withstand
                                           gallon pots     soils on nearly      full sun
                                           into plugs      level terrain




                                                                                      10/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 135 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Native                                   Native Hydroseed mix to be applied
  Hydroseed Mix                            following grading/ground disturbance
                                           activities for erosion control and invasive
                                           species suppression.

  Agrostis alba    Red top        FAC      Hand seed or
                                           incorporate
                                           into native
                                           seed mix for
                                           hydroseeding

  Elymus           Blue wildrye   FACU     Hand seed or
  glaucus                                  incorporate
                                           into native
                                           seed mix for
                                           hydroseeding

  Festuca rubra    Red fescue     FAC      Hand seed or    Bare mineral        Somewhat
                                           incorporate     soil areas where    shade
                                           into native     turf forming        tolerant;
                                           seed mix for    grasses are         Can
                                           hydroseeding    prescribed          withstand
                                                                               full sun and
                                                                               seasonal
                                                                               (early)
                                                                               saturation
                                                                               of soils
  Glyceria elata   Tall           FACW     Hand seed or
                   Managrass               incorporate
                                           into native
                                           seed mix for
                                           hydroseeding




                                                                                     11/12
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 136 of 227




Table 6. Candidate Tree, Shrub, Graminoids, Forbs/Ferns/Fern Allies/Emergent
Species and Specifications for the Klock Property Restoration

  Hordeum        Meadow          FACW      Hand seed or
  brachyantherum Barley                    incorporate into
                                           native seed mix
                                           for
                                           hydroseeding

  Poa secunda     Bluegrass      FACU      Hand seed or
                                           incorporate into
                                           native seed mix
                                           for
                                           hydroseeding

  Scirpus         Panicled       OBL       Hand seed or
  microcarpus     bulrush                  incorporate into
                                           native seed mix
                                           for
                                           hydroseeding




                                                                          12/12
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 137 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

   Scientific Name Common      Nat’l       Preferred     Microsite         Quantity/Density
                   Name        Wetland     Stock         Preferences
                               Indicator
                               Status
   TREES                                   Primary assemblage component with minimum
                                           density of 400 trees per acre

   Abies grandis   Grand fir   FACU        2/0 or        Moist             Potential tree for
                                           jumbo bare    microsites not    added diversity.
                                           root from     subject to        Small
                                           northern      regular           quantity/density.
                                           Puget Sound   flooding and
                                                         above elevation
                                           lowlands
                                                         76 ft
                                           Provenance


   Acer            Big Leaf    FACU        1 gallon      Moist             Potential tree for
   macrophyllum    Maple                   pots from     microsites not    added diversity.
                                           northern      subject to        Small
                                           Puget Sound   regular           quantity/density.
                                           lowlands      flooding and      Likely     natural
                                                         above elevation
                                           Provenance                      recruitment.
                                                         76 ft



   Alnus rubra     Red alder   FAC         Seed         Anywhere on        Potential tree for
                                           collected on site above         added diversity.
                                           the Klock    elevation 76 ft    Small
                                           Property or                     quantity/density.
                                           from other                      Likely     natural
                                           local                           recruitment.
                                           sources or 1
                                           gallon pots




                                                                                         1/8
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 138 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

   Fraxinus           Oregon Ash FACW      Live           Anywhere on       Potential tree for
   latifolia                               cuttings       site above        added diversity.
                                           from local     elevation 76 ft   Small
                                           sources                          quantity/density.



   Picea sitchensis   Sitka Spruce FAC     2/0 or jumbo   Moist             Moderate
                                           bare root      microsites not    quantity/density
                                           from           subject to        where moist
                                           northern       regular           microsites allow.
                                           Puget Sound    overbank
                                                          flooding and
                                           lowlands
                                                          above elevation
                                           Provenance
                                                          76 ft
   Populus            Black      FAC       Live          Anywhere on        Moderate
   trichocarpa        Cottonwood           cuttings      site above         quantity/density
                                           from the      elevation 76 ft    where moist
                                           Klock                            microsites allow.
                                           property or
                                           from other
                                           local sources

   Pseudotsuga        Douglas-fir   FACU   2/0 or jumbo   Mounds or         Primary tree with
   menziesii                               bare root      microsites        large quantities
                                           from           Elevation 78 ft   and densities in
                                           northern       or above          dry sites.
                                           Puget Sound
                                           lowlands
                                           Provenance




                                                                                          2/8
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 139 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

  Salix scouleriana   Scouler    FAC      Live cuttings   Mounds or          Broad Leaf
                      Willow              from the        nearly level       Deciduous;
                                          Klock           microsites not     Generally
                                          property or     subject to long    shade intolerant
                                          from other      term flooding
                                          local sources   or soil
                                                          saturation

                                                          Favors wet
                                                          microsites and
                                                          can withstand
                                                          some flooding or
                                                          long duration
                                                          ponding

  Salix sitchensis    Stika Willow FACW   Live cuttings   Mounds or          Broad Leaf
                                          from the        nearly level       Deciduous;
                                          Klock           microsites not     Generally shade
                                          property or     subject to long    intolerant
                                          from other      term flooding
                                          local sources   or soil
                                                          saturation

                                                          Favors wet
                                                          microsites and
                                                          can withstand
                                                          some flooding or
                                                          long duration
                                                          ponding




                                                                                           3/8
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 140 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

 Salix hookeriana    Hooker    FACW    Live          Mounds or          Broad Leaf
                     Willow            cuttings      nearly level       Deciduous;
                                       from the      microsites not     Generally
                                       Klock         subject to long    shade intolerant
                                       property or   term flooding
                                       from other    or soil
                                       local         saturation
                                       sources
                                                     Favors wet
                                                     microsites and
                                                     can withstand
                                                     some flooding
                                                     or long
                                                     duration
                                                     ponding

 Salix lucida ssp.   Pacific   FACW    Live          Mounds or          Broad Leaf
 lasiandra           Willow            cuttings      nearly level       Deciduous;
                                       from the      microsites not     Generally shade
                                       Klock         subject to long    intolerant
                                       property or   term flooding
                                       from other    or soil
                                       local         saturation
                                       sources
                                                     Favors wet
                                                     microsites and
                                                     can withstand
                                                     some flooding
                                                     or long duration
                                                     ponding




                                                                                      4/8
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 141 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

  Salix prolixa   MacKenzie      OBL    Live            Mounds or          Broad Leaf
  (S. rigida      Willow                cuttings        nearly level       Deciduous;
  mackenzieana)                         from the        microsites not     Generally shade
                                        Klock           subject to long    intolerant
                                        property or     term flooding
                                        from other      or soil
                                        local sources   saturation

                                                        Favors wet
                                                        microsites and
                                                        can withstand
                                                        some flooding
                                                        or long duration
                                                        ponding



  Rosa nutkana    Nootka Rose    FAC    1 gallon    Anywhere on            Moderate
                                        pots from   site above             quantity/density.
                                        northern    elevation 76 ft
                                        Puget Sound
                                        lowlands
                                        Provenance


  Rubus           Thimbleberry   FACU   1 gallon    Anywhere on            Potential for
  parviflorus                           pots from   site above             added diversity.
                                        northern    elevation 76 ft        Small
                                        Puget Sound                        quantity/density.
                                        lowlands
                                        Provenance


  Rubus           Salmonberry    FACU   1 gallon    Anywhere on            Potential for
  spectabilis                           pots from   site above             added diversity.
                                        northern    elevation 76 ft        Small
                                        Puget Sound                        quantity/density.
                                        lowlands
                                        Provenance




                                                                                         5/8
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 142 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

  Sambucus         Elderberry   FACU   Cuttings     Anywhere on       Potential for
  racemosa                             from local   site above        added diversity.
                                       sources or 1 elevation 76 ft   Small
                                       gallon pots                    quantity/density.
                                       from
                                       northern
                                       Puget Sound
                                       lowlands
                                       Provenance


  Symphoricarpos   Snowberry    FACU   1 gallon    Above              Potential for
  albus                                pots from   elevation 77 –     added diversity.
                                       northern    drier microsites   Small
                                       Puget Sound                    quantity/density.
                                       lowlands
                                       Provenance




                                                                                    6/8
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 143 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

 Native                                Native Hydroseed mix to be applied following
 Hydroseed                             grading/ground disturbance activities for
 Mix                                   erosion control and invasive species
                                       suppression.

 Agrostis alba   Red top        FAC    Hand seed
                                       or incorporate
                                       into native seed
                                       mix for
                                       hydroseeding




 Elymus          Blue wildrye   FACU   Hand seed
 glaucus                               or incorporate
                                       into native seed
                                       mix for
                                       hydroseeding




 Festuca rubra   Red fescue     FAC    Hand seed          Bare mineral   Somewhat
                                       or incorporate     soil areas     shade tolerant;
                                       into native seed   where turf     Can withstand
                                       mix for            forming        full sun and
                                       hydroseeding       grasses are    seasonal
                                                          prescribed     (early)
                                                                         saturation of
                                                                         soils




                                                                                      7/8
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 144 of 227




Table 7. Plant Assemblage A (Primarily Upland and Dry Sites)

 Hordeum        Meadow     FACW      Hand seed
 brachyantherum Barley               or incorporate
                                     into native seed
                                     mix for
                                     hydroseeding




 Poa secunda   Bluegrass   FACU      Hand seed
                                     or incorporate
                                     into native seed
                                     mix for
                                     hydroseeding




                                                                         8/8
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 145 of 227




Table 8. Plant Assemblage B (Primarily Wet, Seasonally Wet, or Wetlands)

  Scientific      Common      Nat’l       Preferred       Microsite          Quantity/Density
  Name            Name        Wetland     Stock           Preferences
                              Indicator
                              Status
  TREES                       Primary assemblage component with minimum density of 400
                              trees per acre

  Abies grandis   Grand fir   FACU        2/0 or jumbo    Moist microsites   Potential tree for
                                          bare root       not subject to     added diversity.
                                          from            regular flooding   Small
                                          northern        and above          quantity/density.
                                          Puget Sound     elevation 76 ft
                                          lowlands
                                          Provenance


  Acer            Big Leaf    FACU        1 gallon pots   Moist microsites   Potential tree for
  macrophyllum    Maple                   from            not subject to     added diversity.
                                          northern        regular flooding   Small
                                          Puget Sound     and above          quantity/density.
                                          lowlands        elevation 76 ft    Likely natural
                                          Provenance                         recruitment.


  Alnus rubra     Red alder   FAC         Seed          Anywhere on          Potential tree for
                                          collected on site above            added diversity.
                                          the Klock     elevation 76 ft      Small
                                          Property or                        quantity/density.
                                          from other                         Likely natural
                                          local sources                      recruitment.
                                          or 1 gallon
                                          pots

  Fraxinus        Oregon Ash FACW         Live cuttings Anywhere on       Potential tree for
  latifolia                               from local    site elevation 76 added diversity.
                                          sources       ft or above       Small
                                                                          quantity/density.




                                                                                            1/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 146 of 227




Table 8. Plant Assemblage B (Primarily Wet, Seasonally Wet, or Wetlands)

  Picea         Sitka       FAC     2/0 or jumbo    Moist microsites   Primary tree with
  sitchensis    Spruce              bare root       not subject to     large quantities
                                    from            regular            and densities in
                                    northern        overbank           moist/wet sites.
                                    Puget Sound     flooding and
                                    lowlands        above elevation
                                    Provenance      76 ft


  Populus       Black       FAC     Live cuttings Anywhere on          Primary tree with
  trichocarpa   Cottonwoo           from the      site elevation 76    large quantities
                d                   Klock         ft or above          and densities in
                                    property or                        moist/wet sites.
                                    from other
                                    local sources



  Pseudotsuga   Douglas-fir FACU    2/0 or jumbo    Mounds or          Moderate
  menziesii                         bare root       microsites         quantity/density
                                    from            Elevation 77 or    where dry
                                    northern        above              microsites allow.
                                    Puget Sound
                                    lowlands
                                    Provenance


  Salix         Scouler     FAC     Live cuttings   Mounds or          Broad Leaf
  scouleriana   Willow              from the        nearly level       Deciduous;
                                    Klock           microsites not     Generally shade
                                    property or     subject to long    intolerant
                                    from other      term flooding or
                                    local sources   soil saturation

                                                    Favors wet
                                                    microsites and
                                                    can withstand
                                                    some flooding
                                                    or long duration
                                                    ponding




                                                                                     2/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 147 of 227




Table 8. Plant Assemblage B (Primarily Wet, Seasonally Wet, or Wetlands)

  Salix sitchensis Stika     FACW   Live cuttings   Mounds or          Broad Leaf
                   Willow           from the        nearly level       Deciduous;
                                    Klock           microsites not     Generally shade
                                    property or     subject to long    intolerant
                                    from other      term flooding or
                                    local sources   soil saturation

                                                    Favors wet
                                                    microsites and
                                                    can withstand
                                                    some flooding
                                                    or long duration
                                                    ponding


  Salix            Hooker    FACW   Live cuttings   Mounds or          Broad Leaf
  hookeriana       Willow           from the        nearly level       Deciduous;
                                    Klock           microsites not     Generally shade
                                    property or     subject to long    intolerant
                                    from other      term flooding or
                                    local sources   soil saturation

                                                    Favors wet
                                                    microsites and
                                                    can withstand
                                                    some flooding
                                                    or long duration
                                                    ponding


  Salix lucida     Pacific   FACW   Live cuttings   Mounds or          Broad Leaf
  ssp. lasiandra   Willow           from the        nearly level       Deciduous;
                                    Klock           microsites not     Generally shade
                                    property or     subject to long    intolerant
                                    from other      term flooding or
                                    local sources   soil saturation

                                                    Favors wet
                                                    microsites and
                                                    can withstand
                                                    some flooding
                                                    or long duration
                                                    ponding




                                                                                    3/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 148 of 227




Table 8. Plant Assemblage B (Primarily Wet, Seasonally Wet, or Wetlands)

  Salix prolixa MacKenzie OBL       Live cuttings   Mounds or          Broad Leaf
  (S. rigida    Willow              from the        nearly level       Deciduous;
  mackenzieana)                     Klock           microsites not     Generally shade
                                    property or     subject to long    intolerant
                                    from other      term flooding or
                                    local sources   soil saturation

                                                    Favors wet
                                                    microsites and
                                                    can withstand
                                                    some flooding
                                                    or long duration
                                                    ponding


  Thuja plicata   Western     FAC   2/0 or jumbo    Moist microsites   Primary tree with
                  Red Cedar         bare root       and mounds not     large quantities
                                    from            subject to         and densities in
                                    northern        regular flooding   moist/wet sites.
                                    Puget Sound     and above
                                    lowlands        elevation 76 ft
                                    Provenance




                                                                                    4/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 149 of 227




Table 8. Plant Assemblage B (Primarily Wet, Seasonally Wet, or Wetlands)

  SHRUBS                    Moderate assemblage component with minimum density of
                            100 shrubs per acre

  Acer          Vine maple FAC        1 gallon pots Moist microsites     Potential for
  circinatum                          from          above elevation      added diversity.
                                      northern      76 ft                Small
                                      Puget Sound                        quantity/density.
                                      lowlands
                                      Provenance


  Cornus        Red Osier   FACW      Cuttings        Anywhere on        Primary shrub
  stolonifera   Dogwood               from local      site and can       with large
                                      sources         withstand some     quantities and
                                                      flooding but not   densities in
                                                      long duration      moist/wet sites.
                                                      ponding/strongl
                                                      y anoxic
                                                      conditions

  Lonicera      Twinberry   FAC       1 gallon pots   Favors wet       Moderate
  involucrata                         from            microsites and   quantity/density.
                                      northern        can withstand
                                      Puget Sound     some flooding
                                      lowlands        or long duration
                                      Provenance      ponding


  Physocarpus   Ninebark    FACW      One gallon      Anywhere on        Moderate
  capitatus                           pots            site not subject   quantity/density.
                                                      to regular
                                                      flooding and
                                                      above elevation
                                                      76 ft

  Ribes         Goose       FACW      1 gallon pots Anywhere on          Potential for
  sanguineum    Berry                 from          site above           added diversity.
                                      northern      elevation 76 ft      Small
                                      Puget Sound                        quantity/density.
                                      lowlands
                                      Provenance




                                                                                       5/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 150 of 227




Table 8. Plant Assemblage B (Primarily Wet, Seasonally Wet, or Wetlands)

  Rosa nutkana   Nootka       FAC    1 gallon pots Anywhere on          Moderate
                 Rose                from          site above           quantity/density.
                                     northern      elevation 76 ft
                                     Puget Sound
                                     lowlands
                                     Provenance


  Rubus          Thimbleber FACU     1 gallon pots Anywhere on          Potential for
  parviflorus    ry                  from          site above           added diversity.
                                     northern      elevation 76 ft      Small
                                     Puget Sound                        quantity/density.
                                     lowlands
                                     Provenance


  Rubus          Salmonberr FAC      1 gallon pots Anywhere on          Potential for
  spectabilis    y                   from          site above           added diversity.
                                     northern      elevation 76 ft      Small
                                     Puget Sound                        quantity/density.
                                     lowlands
                                     Provenance


  Sambucus       Elderberry   FACU   Cuttings     Anywhere on           Potential for
  racemosa                           from local   site above            added diversity.
                                     sources or 1 elevation 76 ft       Small
                                     gallon pots                        quantity/density.
                                     from
                                     northern
                                     Puget Sound
                                     lowlands
                                     Provenance



  Spiraea        Hardhack     FACW   1 gallon pots   Favors wet         Potential for
  douglasii                          from            microsites and     added diversity.
                                     northern        can withstand      Small
                                     Puget Sound     some flooding      quantity/density.
                                     lowlands        or long duration
                                     Provenance      ponding




                                                                                      6/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 151 of 227




Table 8. Plant Assemblage B (Primarily Wet, Seasonally Wet, or Wetlands)

  Native                               Native Hydroseed mix to be applied
  Hydroseed Mix                        following grading/ground disturbance
                                       activities for erosion control and invasive species
                                       suppression.

  Agrostis alba    Red top      FAC    Hand seed or
                                       incorporate
                                       into native
                                       seed mix for
                                       hydroseeding

  Festuca rubra    Red fescue   FAC    Hand seed or    Bare mineral soil    Somewhat
                                       incorporate     areas where turf     shade tolerant;
                                       into native     forming grasses      Can withstand
                                       seed mix for    are prescribed       full sun and
                                       hydroseeding                         seasonal
                                                                            (early)
                                                                            saturation of
                                                                            soils
  Juncus effusus   Slough       FACW Propagate in      Moist            Shade
                   sedge             flats then        microdepressions tolerant
                                     section into      and the margins
                                     plugs or          of the Main
                                     squares           Oxbow

  Glyceria elata   Tall         FACW Hand seed or
                   Managrass         incorporate
                                     into native
                                     seed mix for
                                     hydroseeding

  Hordeum          Meadow       FACW Hand seed or
  brachyantherum   Barley            incorporate
                                     into native
                                     seed mix for
                                     hydroseeding

  Scirpus          Panicled     OBL    Hand seed or
  microcarpus      bulrush             incorporate
                                       into native
                                       seed mix for
                                       hydroseeding



                                                                                         7/7
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 152 of 227




                                                                    8/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 153 of 227




Table 9. Plant Assemblage C (Riparian Areas)

   Scientific Name Common      Nat’l     Preferred    Microsite          Quantity/Density
                   Name        Wetland Stock          Preferences
                               Indicator
                               Status
   TREES                       Primary assemblage component with minimum density of
                               400 trees per acre

   Abies grandis   Grand fir   FACU      2/0 or       Moist              Potential tree for
                                         jumbo bare   microsites not     added diversity.
                                         root from    subject to         Small
                                         northern     regular flooding   quantity/density.
                                         Puget        and above
                                         Sound        elevation 76 ft
                                         lowlands
                                         Provenance

   Acer            Big Leaf    FACU      1 gallon     Moist              Potential tree for
   macrophyllum    Maple                 pots from    microsites         added diversity.
                                         northern     throughout the     Small
                                         Puget        site not subject   quantity/density.
                                         Sound        to regular         Likely natural
                                         lowlands     flooding and       recruitment.
                                         Provenance   above elevation
                                                      76 ft

   Alnus rubra     Red alder   FAC       Seed         Anywhere on        Potential tree for
                                         collected on site above         added diversity.
                                         the Klock    elevation 76 ft    Small
                                         Property or                     quantity/density.
                                         from other                      Likely natural
                                         local                           recruitment.
                                         sources or 1
                                         gallon pots




                                                                                        1/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 154 of 227




Table 9. Plant Assemblage C (Riparian Areas)

   Fraxinus         Oregon Ash     FACW   Live cuttings   Anywhere on       Potential tree for
   latifolia                              from local      site elevation 76 added diversity.
                                          sources         ft or above       Small
                                                                            quantity/density.

   Picea sitchensis Sitka Spruce   FAC    2/0 or jumbo    Moist microsites   Primary tree
                                          bare root       not subject to     with large
                                          from northern   regular overbank   quantities and
                                          Puget Sound     flooding and       densities in
                                          lowlands        above elevation    moist microsites.
                                          Provenance      76 ft

   Populus          Black          FAC    Live cuttings   Anywhere on       Primary tree
   trichocarpa      Cottonwood            from the        site elevation 76 with large
                                          Klock           ft or above       quantities and
                                          property or                       densities in
                                          from other                        moist microsites.
                                          local sources

   Pseudotsuga      Douglas-fir    FACU   2/0 or jumbo    Mounds or          Primary tree
   menziesii                              bare root       microsites         with large
                                          from northern   Elevation 77 or    quantities and
                                          Puget Sound     above              densities in dry
                                          lowlands                           microsites.
                                          Provenance

   Salix            Willow         FAC    Live cuttings   Mounds or          Broad Leaf
   scouleriana                            from the        nearly level       Deciduous;
                                          Klock           microsites not     Generally shade
                                          property or     subject to long    intolerant
                                          from other      term flooding or
                                          local sources   soil saturation.
                                                          Favors wet
                                                          microsites and
                                                          can withstand
                                                          some flooding or
                                                          long duration
                                                          ponding




                                                                                        2/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 155 of 227




Table 9. Plant Assemblage C (Riparian Areas)

   Salix sitchensis   Stika Willow   FACW   Live cuttings   Mounds or          Broad Leaf
                                            from the        nearly level       Deciduous;
                                            Klock           microsites not     Generally shade
                                            property or     subject to long    intolerant
                                            from other      term flooding or
                                            local sources   soil saturation

                                                            Favors wet
                                                            microsites and
                                                            can withstand
                                                            some flooding or
                                                            long duration
                                                            ponding
   Salix lucida ssp. Pacific         FACW   Live cuttings   Mounds or          Broad Leaf
   lasiandra         Willow                 from the        nearly level       Deciduous;
                                            Klock           microsites not     Generally shade
                                            property or     subject to long    intolerant
                                            from other      term flooding or
                                            local sources   soil saturation.
                                                            Favors wet
                                                            microsites and
                                                            can withstand
                                                            some flooding or
                                                            long duration
                                                            ponding
   Thuja plicata      Western Red    FAC    2/0 or jumbo    Moist microsites   Primary tree
                      Cedar                 bare root       and mounds not     with large
                                            from northern   subject to         quantities and
                                            Puget Sound     regular flooding   densities in
                                            lowlands        and above          moist microsites.
                                            Provenance      elevation 76 ft




                                                                                         3/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 156 of 227




Table 9. Plant Assemblage C (Riparian Areas)

   SHRUBS                       Moderate assemblage component with minimum density of
                                100 shrubs per acre

   Acer circinatum Vine maple   FAC      1 gallon pots Moist microsites     Potential for
                                         from northern above elevation      added diversity.
                                         Puget Sound 76 ft                  Small
                                         lowlands                           quantity/density.
                                         Provenance

   Cornus         Red Osier     FACW     Cuttings from Anywhere on          Primary shrub
   stolonifera    Dogwood                local sources site and can         with large
                                                       withstand some       quantities and
                                                       flooding but not     densities in
                                                       long duration        moist/wet sites.
                                                       ponding/strongl
                                                       y anoxic
                                                       conditions
   Lonicera       Twinberry     FAC      1 gallon pots   Favors wet         Potential for
   involucrata                           from northern   microsites and     added diversity.
                                         Puget Sound     can withstand      Small
                                         lowlands        some flooding or   quantity/density.
                                         Provenance      long duration
                                                         ponding

   Physocarpus    Ninebark      FACW     One gallon      Anywhere on        Primary shrub
   capitatus                             pots            site not subject   with large
                                                         to regular         quantities and
                                                         flooding and       densities in
                                                         above elevation    moist/wet sites.
                                                         76 ft
   Ribes          Goose Berry   FACU     1 gallon pots Anywhere on          Potential for
   sanguineum                            from northern site above           added diversity.
                                         Puget Sound elevation 76 ft        Small
                                         lowlands                           quantity/density.
                                         Provenance

   Rosa nutkana   Nootka Rose   FAC      1 gallon pots Anywhere on          Moderate
                                         from northern site above           quantity/density.
                                         Puget Sound elevation 76 ft
                                         lowlands
                                         Provenance




                                                                                       4/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 157 of 227




Table 9. Plant Assemblage C (Riparian Areas)

   Rubus         Thimbleberry FACU    1 gallon pots Anywhere on          Potential for
   parviflorus                        from northern site above           added diversity.
                                      Puget Sound elevation 76 ft        Small
                                      lowlands                           quantity/density.
                                      Provenance

   Rubus         Salmonberry   FAC    1 gallon pots Anywhere on          Potential for
   spectabilis                        from northern site above           added diversity.
                                      Puget Sound elevation 76 ft        Small
                                      lowlands                           quantity/density.
                                      Provenance

   Sambucus      Elderberry    FACU   Cuttings from Anywhere on          Potential for
   racemosa                           local sources site above           added diversity.
                                      or 1 gallon   elevation 76 ft      Small
                                      pots from                          quantity/density.
                                      northern
                                      Puget Sound
                                      lowlands
                                      Provenance

   Spiraea       Hardhack      FACW   1 gallon pots   Favors wet         Primary shrub
   douglasii                          from northern   microsites and     with large
                                      Puget Sound     can withstand      quantities and
                                      lowlands        some flooding or   densities in
                                      Provenance      long duration      moist/wet sites.
                                                      ponding

   Symphoricarpos Snowberry    FACU   1 gallon pots Above elevation      Potential for
   albus                              from northern 77 – drier           added diversity.
                                      Puget Sound microsites             Small
                                      lowlands                           quantity/density.
                                      Provenance




                                                                                    5/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 158 of 227




Table 9. Plant Assemblage C (Riparian Areas)

   Native                         Native Hydroseed mix to be applied following
   Hydroseed Mix                  grading/ground disturbance activities for erosion control and
                                  invasive species suppression.

   Agrostis alba   Red top        FAC       Hand seed or                       Shade tolerant
                                            incorporate
                                            into native
                                            seed mix for
                                            hydroseeding

   Elymus          Blue wildrye   FACU      Hand seed or
   glaucus                                  incorporate
                                            into native
                                            seed mix for
                                            hydroseeding

   Festuca rubra   Red fescue     FAC       Hand seed or    Bare mineral       Somewhat shade
                                            incorporate     soil areas where   tolerant; Can
                                            into native     turf forming       withstand full
                                            seed mix for    grasses are        sun and seasonal
                                            hydroseeding    prescribed         (early)
                                                                               saturation of
                                                                               soils

   Hordeum        Meadow          FACW      Hand seed or
   brachyantherum Barley                    incorporate
                                            into native
                                            seed mix for
                                            hydroseeding

   Poa secunda     Bluegrass      FACU      Hand seed or
                                            incorporate
                                            into native
                                            seed mix for
                                            hydroseeding




                                                                                          6/7
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 159 of 227




Table 10. Plant Assemblage D (Low Growing Riparian Areas)

   Scientific Name Common            Nat’l     Preferred       Microsite          Quantity/Density
                   Name              Wetland Stock             Preferences
                                     Indicator
                                     Status
   TREES                                       Primary assemblage component with
                                               minimum density of 400 trees per acre

   Salix              Scouler        FAC       Live cuttings   Mounds or          Broad Leaf
   scouleriana        Willow                   from the        nearly level       Deciduous;
                                               Klock           microsites not     Generally shade
                                               property or     subject to long    intolerant
                                               from other      term flooding
                                               local sources   or soil
                                                               saturation.
                                                               Favors wet
                                                               microsites and
                                                               can withstand
                                                               some flooding
                                                               or long duration
                                                               ponding
   Salix sitchensis   Stika Willow   FACW      Live cuttings   Mounds or          Broad Leaf
                                               from the        nearly level       Deciduous;
                                               Klock           microsites not     Generally shade
                                               property or     subject to long    intolerant
                                               from other      term flooding
                                               local sources   or soil
                                                               saturation.
                                                               Favors wet
                                                               microsites and
                                                               can withstand
                                                               some flooding
                                                               or long duration
                                                               ponding




                                                                                        1/5
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 160 of 227




Table 10. Plant Assemblage D (Low Growing Riparian Areas)

   Salix lucida ssp. Pacific    FACW   Live cuttings   Mounds or nearly   Broad Leaf
   lasiandra         Willow            from the        level microsites   Deciduous;
                                       Klock           not subject to     Generally shade
                                       property or     long term          intolerant
                                       from other      flooding or soil
                                       local sources   saturation.
                                                       Favors wet
                                                       microsites and
                                                       can withstand
                                                       some flooding or
                                                       long duration
                                                       ponding
   SHRUBS                              Moderate assemblage component with
                                       minimum density of 100 shrubs per acre

   Acer circinatum Vine maple   FAC    1 gallon pots Moist microsites     Potential for
                                       from northern above elevation      added diversity.
                                       Puget Sound 76 ft                  Small
                                       lowlands                           quantity/density.
                                       Provenance


   Cornus           Red Osier   FACW   Cuttings from Anywhere on site     Primary shrub
   stolonifera      Dogwood            local sources and can              with large
                                                     withstand some       quantities and
                                                     flooding but not     densities in
                                                     long duration        moist/wet sites.
                                                     ponding/strongly
                                                     anoxic conditions

   Lonicera         Twinberry   FAC    1 gallon pots   Favors wet         Potential for
   involucrata                         from northern   microsites and     added diversity.
                                       Puget Sound     can withstand      Small
                                       lowlands        some flooding or   quantity/density.
                                       Provenance      long duration
                                                       ponding




                                                                                2/5
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 161 of 227




Table 10. Plant Assemblage D (Low Growing Riparian Areas)

   Physocarpus    Ninebark      FACW   One gallon    Anywhere on site   Primary shrub
   capitatus                           pots          not subject to     with large
                                                     regular flooding   quantities and
                                                     and above          densities in
                                                     elevation 76 ft    moist/wet sites.

   Ribes          Goose Berry   FACW   1 gallon pots Anywhere on site   Potential for
   sanguineum                          from northern above elevation    added diversity.
                                       Puget Sound 76 ft                Small
                                       lowlands                         quantity/density.
                                       Provenance



   Rosa nutkana   Nootka Rose   FAC    1 gallon pots Anywhere on site Moderate
                                       from northern above elevation  quantity/density.
                                       Puget Sound 76 ft
                                       lowlands
                                       Provenance



   Rubus          Thimbleberry FACU    1 gallon pots Anywhere on site   Potential for
   parviflorus                         from northern above elevation    added diversity.
                                       Puget Sound 76 ft                Small
                                       lowlands                         quantity/density.
                                       Provenance



   Rubus          Salmonberry   FAC    1 gallon pots Anywhere on site   Potential for
   spectabilis                         from northern above elevation    added diversity.
                                       Puget Sound 76 ft                Small
                                       lowlands                         quantity/density.
                                       Provenance




                                                                             3/5
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 162 of 227




Table 10. Plant Assemblage D (Low Growing Riparian Areas)

   Sambucus         Elderberry     FACU   Cuttings from Anywhere on site     Potential for
   racemosa                               local sources above elevation      added diversity.
                                          or 1 gallon   76 ft                Small
                                          pots from                          quantity/density.
                                          northern
                                          Puget Sound
                                          lowlands
                                          Provenance

   Spiraea          Hardhack       FACW   1 gallon pots   Favors wet         Primary shrub
   douglasii                              from northern   microsites and     with large
                                          Puget Sound     can withstand      quantities and
                                          lowlands        some flooding or   densities in
                                          Provenance      long duration      moist/wet sites.
                                                          ponding


   Symphoricarpos Snowberry        FACU   1 gallon pots Above elevation      Potential for
   albus                                  from northern 77 ft – drier        added diversity.
                                          Puget Sound microsites             Small
                                          lowlands                           quantity/density.
                                          Provenance


   Native                                 Native Hydroseed mix to be applied following
   Hydroseed Mix                          grading/ground disturbance activities for erosion
                                          control and invasive species suppression.

   Agrostis alba    Red top        FAC    Hand seed or Shade tolerant        Shade tolerant
                                          incorporate
                                          into native
                                          seed mix for
                                          hydroseeding

   Elymus           Blue wildrye   FACU
   glaucus

   Juncus effusus   Slough sedge   FACW   Propagate in    Moist            Shade tolerant
                                          flats then      microdepressions
                                          section into    and the margins
                                          plugs or        of the Main
                                          squares         Oxbow




                                                                                   4/5
     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 163 of 227




Table 10. Plant Assemblage D (Low Growing Riparian Areas)

   Festuca rubra   Red fescue   FAC    Bare mineral   Somewhat shade
                                       soil areas     tolerant; Can
                                       where turf     withstand full sun
                                       forming        and seasonal
                                       grasses are    (early) saturation
                                       prescribed     of soils


   Hordeum        Meadow        FACW
   brachyantherum Barley

   Poa secunda     Bluegrass    FACU




                                                                           5/5
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 164 of 227




Table 11. Plant Assemblage E (Native Emergent Plants and Erosion Control)

Scientific Name Common         Nat’l       Preferred       Microsite   Quantity/
                Name           Wetland     Stock           Preferences Density
                               Indicator
                               Status

Native          (Upland)       Native Hydroseed mix to be applied following
Hydroseed Mix                  grading/ground disturbance activities for erosion control
                               and invasive species suppression.


Agrostis alba   Red top        FAC         Hand seed or
                                           incorporate
                                           into native
                                           seed mix for
                                           hydroseeding

Elymus          Blue wildrye   FACU        Hand seed or
glaucus                                    incorporate
                                           into native
                                           seed mix for
                                           hydroseeding

Festuca rubra   Red fescue     FAC         Hand seed or    Bare           Somewhat shade
                                           incorporate     mineral soil   tolerant; Can
                                           into native     areas where    withstand full
                                           seed mix for    turf forming   sun and seasonal
                                           hydroseeding    grasses are    (early)
                                                           prescribed     saturation of
                                                                          soils

Hordeum        Meadow          FACW        Hand seed or
brachyantherum Barley                      incorporate
                                           into native
                                           seed mix for
                                           hydroseeding

Poa secunda     Bluegrass      FACU        Hand seed or
                                           incorporate
                                           into native
                                           seed mix for
                                           hydroseeding




                                                                                     1/3
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 165 of 227




Table 11. Plant Assemblage E (Native Emergent Plants and Erosion Control)

Scirpus          Panicled     OBL         Hand seed or
microcarpus      bulrush                  incorporate
                                          into native
                                          seed mix for
                                          hydroseeding

Native           (Wetland)    Native Hydroseed mix to be applied following
Hydroseed Mix                 grading/ground disturbance activities for erosion control
                              and invasive species suppression.



Agrostis alba    Red top      FAC         Hand seed or
                                          incorporate
                                          into native
                                          seed mix for
                                          hydroseeding

Festuca rubra    Red fescue   FAC         Hand seed or    Bare           Somewhat shade
                                          incorporate     mineral soil   tolerant; Can
                                          into native     areas where    withstand full
                                          seed mix for    turf forming   sun and seasonal
                                          hydroseeding    grasses are    (early)
                                                          prescribed     saturation of
                                                                         soils
Glyceria elata   Tall         FACW        Hand seed or
                 Managrass                incorporate
                                          into native
                                          seed mix for
                                          hydroseeding

Hordeum        Meadow         FACW        Hand seed or
brachyantherum Barley                     incorporate
                                          into native
                                          seed mix for
                                          hydroseeding

Scirpus          Panicled     OBL         Hand seed or
microcarpus      bulrush                  incorporate
                                          into native
                                          seed mix for
                                          hydroseeding



                                                                                    2/3
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 166 of 227




Table 11. Plant Assemblage E (Native Emergent Plants and Erosion Control)

Native          (Riparian)            Native Hydroseed mix to be applied
Hydroseed Mix                         following grading/ground disturbance
                                      activities for erosion control and invasive species
                                      suppression.

Agrostis alba   Red top        FAC    Hand seed or
                                      incorporate
                                      into native
                                      seed mix for
                                      hydroseeding

Elymus          Blue wildrye   FACU   Hand seed or
glaucus                               incorporate
                                      into native
                                      seed mix for
                                      hydroseeding

Festuca rubra   Red fescue     FAC    Hand seed or    Bare mineral soil    Somewhat
                                      incorporate     areas where turf     shade
                                      into native     forming grasses      tolerant; Can
                                      seed mix for    are prescribed       withstand
                                      hydroseeding                         full sun and
                                                                           seasonal
                                                                           (early)
                                                                           saturation of
                                                                           soils

Hordeum        Meadow          FACW Hand seed or
brachyantherum Barley               incorporate
                                    into native
                                    seed mix for
                                    hydroseeding

Poa secunda     Bluegrass      FACU   Hand seed or
                                      incorporate
                                      into native
                                      seed mix for
                                      hydroseeding




                                                                                    3/3
Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 167 of 227
            Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 168 of 227
Table 13: Planting Area 1, Takeoff 1C

Planting Area 1; Sheet C-3
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              0.04
Plants/Acre                                                                                                       1500
Total Plants                                                                                                         67
Conifer Pots/Acre                                                                                                  300
BR Conifer/Acre                                                                                                    500
Stakes/Acre                                                                                                        600
Other Pots/Acre                                                                                                    100
Lbs Seed/Acre                                                                                                        25
Total Lbs of Seed                                                                                                   1.1

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock            Quantity
Abies grandis                            Grand fir                     FACU              1 gal              0
Acer macrophyllum                        Big Leaf Maple                FACU              1 gal              0
Alnus rubra                              Red alder                      FAC              1 gal              0
Fraxinus latifolia                       Oregon Ash                    FACW              1 gal              0
Picea sitchensis                         Sitka Spruce                   FAC              1 gal              4
Picea sitchensis                         Sitka Spruce                   FAC           Bare Root             9
Populus trichocarpa                      Black Cottonwood              FACW             Stakes              9
Pseudotsuga menziesii                    Douglas-fir                   FACU              1 gal              4
Pseudotsuga menziesii                    Douglas-fir                   FACU           Bare Root             9
Rhamnus purshiana                        Cascara                        UPL              1 gal              0
Salix scouleriana                        Scouler Willow                 FAC          Live Cuttings          4
Salix sitchensis                         Sitka Willow                  FACW          Live Cuttings          4
Salix hookeriana                         Hooker Willow                 FACW          Live Cuttings          0
Salix lucida ssp. lasiandra              Pacific Willow                FACW          Live Cuttings          4
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow               OBL          Live Cuttings          0
Thuja plicata                            Western Red Cedar              FAC              1 gal              4
Thuja plicata                            Western Red Cedar              FAC           Bare Root             4
Acer circinatum                          Vine maple                     FAC              1 gal              0
Cornus stolonifera                       Red Osier Dogwood             FACW             Stakes              4
Lonicera involucrata                     Twinberry                      FAC              1 gal              0
Oemleria ceraciformis                    Indian Plum                   FACU              1 gal              0
Physocarpus capitatus                    Ninebark                      FACW              1 gal              1
Ribes sanguineum                         Goose Berry                   FACU              1 gal              0
Rosa nutkana                             Nootka Rose                    FAC              1 gal              0
Rubus parviflorus                        Thimbleberry                  FACU              1 gal              0
Rubus spectabilis                        Salmonberry                    FAC              1 gal              0
Sambucus racemosa                        Elderberry                    FACU              1 gal              0
Spiraea douglasii                        Hardhack                      FACW              1 gal              0
Symphoricarpos albus                     Snowberry                     FACU              1 gal              0
Agrostis alba                            Red top (lbs)                  FAC              Seed              0.2
Elymus glaucus                           Blue wildrye (lbs)            FACU              Seed              0.2
Festuca rubra                            Red fescue (lbs)               FAC              Seed              0.2
Glyceria elata                           Tall mannagrass (lbs)         FACW              Seed               0
Hordeum brachyantherum                   Meadow barley (lbs)           FACW              Seed              0.2
Poa secunda                              Bluegrass (lbs)               FACU              Seed              0.2
Scirpus microcarpus                      Panicled bulrush (lbs)         OBL              Seed               0
                  Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 169 of 227
Table 14: Planting Area 2, Takeoff 2C

Planting Area 2; Sheet C-4
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              0.03
Plants/Acre                                                                                                       1500
Total Plants                                                                                                          40
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                         25
Total Lbs of Seed                                                                                                    0.7

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock            Quantity
Abies grandis                            Grand fir                      FACU             1 gal              0
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal              0
Alnus rubra                              Red alder                       FAC             1 gal              0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal              0
Picea sitchensis                         Sitka Spruce                    FAC             1 gal              3
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root             5
Populus trichocarpa                      Black Cottonwood               FACW            Stakes              5
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal              3
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root             5
Rhamnus purshiana                        Cascara                         UPL             1 gal              0
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings          3
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings          3
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings          0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings          3
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings          0
Thuja plicata                            Western Red Cedar               FAC             1 gal              2
Thuja plicata                            Western Red Cedar               FAC          Bare Root             3
Acer circinatum                          Vine maple                      FAC             1 gal              0
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes              3
Lonicera involucrata                     Twinberry                       FAC             1 gal              0
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal              0
Physocarpus capitatus                    Ninebark                       FACW             1 gal              1
Ribes sanguineum                         Goose Berry                    FACU             1 gal              0
Rosa nutkana                             Nootka Rose                     FAC             1 gal              0
Rubus parviflorus                        Thimbleberry                   FACU             1 gal              0
Rubus spectabilis                        Salmonberry                     FAC             1 gal              0
Sambucus racemosa                        Elderberry                     FACU             1 gal              0
Spiraea douglasii                        Hardhack                       FACW             1 gal              0
Symphoricarpos albus                     Snowberry                      FACU             1 gal              0
Agrostis alba                            Red top (lbs)                   FAC             Seed              0.1
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed              0.1
Festuca rubra                            Red fescue (lbs)                FAC             Seed              0.1
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed               0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed              0.1
Poa secunda                              Bluegrass (lbs)                FACU             Seed              0.1
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed               0
                   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 170 of 227
Table 15 : Planting Area 3, Takeoff 3C

Planting Area 3; Sheet C-5
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              0.06
Plants/Acre                                                                                                       1500
Total Plants                                                                                                          85
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                         25
Total Lbs of Seed                                                                                                    1.4

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock            Quantity
Abies grandis                            Grand fir                      FACU             1 gal              1
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal              1
Alnus rubra                              Red alder                       FAC             1 gal              0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal              1
Picea sitchensis                         Sitka Spruce                    FAC             1 gal              6
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root            11
Populus trichocarpa                      Black Cottonwood               FACW            Stakes             11
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal              6
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root            11
Rhamnus purshiana                        Cascara                         UPL             1 gal              0
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings          6
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings          6
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings          0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings          6
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings          0
Thuja plicata                            Western Red Cedar               FAC             1 gal              5
Thuja plicata                            Western Red Cedar               FAC          Bare Root             6
Acer circinatum                          Vine maple                      FAC             1 gal              0
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes              6
Lonicera involucrata                     Twinberry                       FAC             1 gal              1
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal              0
Physocarpus capitatus                    Ninebark                       FACW             1 gal              1
Ribes sanguineum                         Goose Berry                    FACU             1 gal              0
Rosa nutkana                             Nootka Rose                     FAC             1 gal              1
Rubus parviflorus                        Thimbleberry                   FACU             1 gal              0
Rubus spectabilis                        Salmonberry                     FAC             1 gal              0
Sambucus racemosa                        Elderberry                     FACU             1 gal              0
Spiraea douglasii                        Hardhack                       FACW             1 gal              0
Symphoricarpos albus                     Snowberry                      FACU             1 gal              0
Agrostis alba                            Red top (lbs)                   FAC             Seed              0.3
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed              0.3
Festuca rubra                            Red fescue (lbs)                FAC             Seed              0.3
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed               0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed              0.3
Poa secunda                              Bluegrass (lbs)                FACU             Seed              0.3
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed               0
                    Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 171 of 227
Table 16 : Planting Area 4, Takeoff 4E

Planting Area 4; Sheet C-6
Planting Assemblage                                                          E - Native Emergent Plants and Erosion Control
Acres                                                                                                                 0.21
Plants/Acre                                                                                                      N/A; Seed
Total Plants                                                                                                     N/A; Seed
Conifer Pots/Acre                                                                                                         0
BR Conifer/Acre                                                                                                           0
Stakes/Acre                                                                                                               0
Other Pots/Acre                                                                                                           0
Lbs Seed/Acre                                                                                                           35
Total Lbs of Seed                                                                                                       7.2

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status        Stock              Quantity
Abies grandis                            Grand fir                      FACU               1 gal                0
Acer macrophyllum                        Big Leaf Maple                 FACU               1 gal                0
Alnus rubra                              Red alder                       FAC               1 gal                0
Fraxinus latifolia                       Oregon Ash                     FACW               1 gal                0
Picea sitchensis                         Sitka Spruce                    FAC               1 gal                0
Picea sitchensis                         Sitka Spruce                    FAC            Bare Root               0
Populus trichocarpa                      Black Cottonwood               FACW              Stakes                0
Pseudotsuga menziesii                    Douglas-fir                    FACU               1 gal                0
Pseudotsuga menziesii                    Douglas-fir                    FACU            Bare Root               0
Rhamnus purshiana                        Cascara                         UPL               1 gal                0
Salix scouleriana                        Scouler Willow                  FAC           Live Cuttings            0
Salix sitchensis                         Sitka Willow                   FACW           Live Cuttings            0
Salix hookeriana                         Hooker Willow                  FACW           Live Cuttings            0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW           Live Cuttings            0
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL           Live Cuttings            0
Thuja plicata                            Western Red Cedar               FAC               1 gal                0
Thuja plicata                            Western Red Cedar               FAC            Bare Root               0
Acer circinatum                          Vine maple                      FAC               1 gal                0
Cornus stolonifera                       Red Osier Dogwood              FACW              Stakes                0
Lonicera involucrata                     Twinberry                       FAC               1 gal                0
Oemleria ceraciformis                    Indian Plum                    FACU               1 gal                0
Physocarpus capitatus                    Ninebark                       FACW               1 gal                0
Ribes sanguineum                         Goose Berry                    FACU               1 gal                0
Rosa nutkana                             Nootka Rose                     FAC               1 gal                0
Rubus parviflorus                        Thimbleberry                   FACU               1 gal                0
Rubus spectabilis                        Salmonberry                     FAC               1 gal                0
Sambucus racemosa                        Elderberry                     FACU               1 gal                0
Spiraea douglasii                        Hardhack                       FACW               1 gal                0
Symphoricarpos albus                     Snowberry                      FACU               1 gal                0
Agrostis alba                            Red top (lbs)                   FAC               Seed                 1
Elymus glaucus                           Blue wildrye (lbs)             FACU               Seed                2.1
Festuca rubra                            Red fescue (lbs)                FAC               Seed                 1
Glyceria elata                           Tall mannagrass (lbs)          FACW               Seed                 0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW               Seed                 1
Poa secunda                              Bluegrass (lbs)                FACU               Seed                2.1
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL               Seed                 0
                  Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 172 of 227
Table 17: Planting Area 5, Takeoff 5C

Planting Area 5; Sheet C-7                                                                                   5
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              0.21
Plants/Acre                                                                                                       1500
Total Plants                                                                                                        308
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                         25
Total Lbs of Seed                                                                                                    5.1

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock            Quantity
Abies grandis                            Grand fir                      FACU             1 gal              2
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal              2
Alnus rubra                              Red alder                       FAC             1 gal              0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal              2
Picea sitchensis                         Sitka Spruce                    FAC             1 gal             21
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root            41
Populus trichocarpa                      Black Cottonwood               FACW            Stakes             41
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal             21
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root            41
Rhamnus purshiana                        Cascara                         UPL             1 gal              1
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings         21
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings         21
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings          0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings         21
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings          0
Thuja plicata                            Western Red Cedar               FAC             1 gal             18
Thuja plicata                            Western Red Cedar               FAC          Bare Root            21
Acer circinatum                          Vine maple                      FAC             1 gal              1
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes             21
Lonicera involucrata                     Twinberry                       FAC             1 gal              2
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal              1
Physocarpus capitatus                    Ninebark                       FACW             1 gal              4
Ribes sanguineum                         Goose Berry                    FACU             1 gal              1
Rosa nutkana                             Nootka Rose                     FAC             1 gal              2
Rubus parviflorus                        Thimbleberry                   FACU             1 gal              1
Rubus spectabilis                        Salmonberry                     FAC             1 gal              1
Sambucus racemosa                        Elderberry                     FACU             1 gal              1
Spiraea douglasii                        Hardhack                       FACW             1 gal              0
Symphoricarpos albus                     Snowberry                      FACU             1 gal              1
Agrostis alba                            Red top (lbs)                   FAC             Seed               1
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed               1
Festuca rubra                            Red fescue (lbs)                FAC             Seed               1
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed               0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed               1
Poa secunda                              Bluegrass (lbs)                FACU             Seed               1
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed               0
                   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 173 of 227
Table 18 : Planting Area 6, Takeoff 6C

Planting Area 6; Sheet C-8
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              0.24
Plants/Acre                                                                                                       1500
Total Plants                                                                                                        361
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                        25
Total Lbs of Seed                                                                                                     6

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock            Quantity
Abies grandis                            Grand fir                      FACU             1 gal              2
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal              2
Alnus rubra                              Red alder                       FAC             1 gal              0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal              2
Picea sitchensis                         Sitka Spruce                    FAC             1 gal             24
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root            48
Populus trichocarpa                      Black Cottonwood               FACW            Stakes             48
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal             24
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root            48
Rhamnus purshiana                        Cascara                         UPL             1 gal              1
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings         24
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings         24
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings          0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings         24
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings          0
Thuja plicata                            Western Red Cedar               FAC             1 gal             22
Thuja plicata                            Western Red Cedar               FAC          Bare Root            24
Acer circinatum                          Vine maple                      FAC             1 gal              1
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes             24
Lonicera involucrata                     Twinberry                       FAC             1 gal              2
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal              1
Physocarpus capitatus                    Ninebark                       FACW             1 gal              5
Ribes sanguineum                         Goose Berry                    FACU             1 gal              1
Rosa nutkana                             Nootka Rose                     FAC             1 gal              2
Rubus parviflorus                        Thimbleberry                   FACU             1 gal              1
Rubus spectabilis                        Salmonberry                     FAC             1 gal              1
Sambucus racemosa                        Elderberry                     FACU             1 gal              1
Spiraea douglasii                        Hardhack                       FACW             1 gal              0
Symphoricarpos albus                     Snowberry                      FACU             1 gal              1
Agrostis alba                            Red top (lbs)                   FAC             Seed              1.2
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed              1.2
Festuca rubra                            Red fescue (lbs)                FAC             Seed              1.2
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed               0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed              1.2
Poa secunda                              Bluegrass (lbs)                FACU             Seed              1.2
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed               0
                   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 174 of 227
Table 19 : Planting Area 7, Takeoff 7E

Planting Area 7; Sheet C-9
Planting Assemblage                                                          E - Native Emergent Plants and Erosion Control
Acres                                                                                                                 0.21
Plants/Acre                                                                                                      N/A; Seed
Total Plants                                                                                                     N/A; Seed
Conifer Pots/Acre                                                                                                         0
BR Conifer/Acre                                                                                                           0
Stakes/Acre                                                                                                               0
Other Pots/Acre                                                                                                           0
Lbs Seed/Acre                                                                                                         35.0
Total Lbs of Seed                                                                                                       7.2

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status        Stock              Quantity
Abies grandis                            Grand fir                      FACU               1 gal                0
Acer macrophyllum                        Big Leaf Maple                 FACU               1 gal                0
Alnus rubra                              Red alder                       FAC               1 gal                0
Fraxinus latifolia                       Oregon Ash                     FACW               1 gal                0
Picea sitchensis                         Sitka Spruce                    FAC               1 gal                0
Picea sitchensis                         Sitka Spruce                    FAC            Bare Root               0
Populus trichocarpa                      Black Cottonwood               FACW              Stakes                0
Pseudotsuga menziesii                    Douglas-fir                    FACU               1 gal                0
Pseudotsuga menziesii                    Douglas-fir                    FACU            Bare Root               0
Rhamnus purshiana                        Cascara                         UPL               1 gal                0
Salix scouleriana                        Scouler Willow                  FAC           Live Cuttings            0
Salix sitchensis                         Sitka Willow                   FACW           Live Cuttings            0
Salix hookeriana                         Hooker Willow                  FACW           Live Cuttings            0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW           Live Cuttings            0
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL           Live Cuttings            0
Thuja plicata                            Western Red Cedar               FAC               1 gal                0
Thuja plicata                            Western Red Cedar               FAC            Bare Root               0
Acer circinatum                          Vine maple                      FAC               1 gal                0
Cornus stolonifera                       Red Osier Dogwood              FACW              Stakes                0
Lonicera involucrata                     Twinberry                       FAC               1 gal                0
Oemleria ceraciformis                    Indian Plum                    FACU               1 gal                0
Physocarpus capitatus                    Ninebark                       FACW               1 gal                0
Ribes sanguineum                         Goose Berry                    FACU               1 gal                0
Rosa nutkana                             Nootka Rose                     FAC               1 gal                0
Rubus parviflorus                        Thimbleberry                   FACU               1 gal                0
Rubus spectabilis                        Salmonberry                     FAC               1 gal                0
Sambucus racemosa                        Elderberry                     FACU               1 gal                0
Spiraea douglasii                        Hardhack                       FACW               1 gal                0
Symphoricarpos albus                     Snowberry                      FACU               1 gal                0
Agrostis alba                            Red top (lbs)                   FAC               Seed                 1
Elymus glaucus                           Blue wildrye (lbs)             FACU               Seed                2.1
Festuca rubra                            Red fescue (lbs)                FAC               Seed                 1
Glyceria elata                           Tall mannagrass (lbs)          FACW               Seed                 0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW               Seed                 1
Poa secunda                              Bluegrass (lbs)                FACU               Seed                2.1
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL               Seed                 0
                    Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 175 of 227
Table 20 : Planting Area 8, Takeoff 8C

Planting Area 8; Sheet C-10
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              0.27
Plants/Acre                                                                                                       1500
Total Plants                                                                                                        408
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                        25
Total Lbs of Seed                                                                                                   6.8

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock           Quantity
Abies grandis                            Grand fir                      FACU             1 gal             3
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal             3
Alnus rubra                              Red alder                       FAC             1 gal             0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal             3
Picea sitchensis                         Sitka Spruce                    FAC             1 gal            27
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root           54
Populus trichocarpa                      Black Cottonwood               FACW            Stakes            54
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal            27
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root           54
Rhamnus purshiana                        Cascara                         UPL             1 gal             1
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings        27
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings        27
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings         0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings        27
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings         0
Thuja plicata                            Western Red Cedar               FAC             1 gal            24
Thuja plicata                            Western Red Cedar               FAC          Bare Root           27
Acer circinatum                          Vine maple                      FAC             1 gal             1
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes            27
Lonicera involucrata                     Twinberry                       FAC             1 gal             3
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal             1
Physocarpus capitatus                    Ninebark                       FACW             1 gal             5
Ribes sanguineum                         Goose Berry                    FACU             1 gal             1
Rosa nutkana                             Nootka Rose                     FAC             1 gal             3
Rubus parviflorus                        Thimbleberry                   FACU             1 gal             1
Rubus spectabilis                        Salmonberry                     FAC             1 gal             1
Sambucus racemosa                        Elderberry                     FACU             1 gal             1
Spiraea douglasii                        Hardhack                       FACW             1 gal             0
Symphoricarpos albus                     Snowberry                      FACU             1 gal             1
Agrostis alba                            Red top (lbs)                   FAC             Seed             1.4
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed             1.4
Festuca rubra                            Red fescue (lbs)                FAC             Seed             1.4
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed              0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed             1.4
Poa secunda                              Bluegrass (lbs)                FACU             Seed             1.4
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed              0
                    Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 176 of 227
Table 21: Planting Area 8, Takeoff 8D

Planting Area 8; Sheet C-10
Planting Assemblage                                                                     D - Low Growing Riparian Sites
Acres                                                                                                             0.36
Plants/Acre                                                                                                      1500
Total Plants                                                                                                      539
Conifer Pots/Acre                                                                                                    0
BR Conifer/Acre                                                                                                      0
Stakes/Acre                                                                                                      1200
Other Pots/Acre                                                                                                   300
Lbs Seed/Acre                                                                                                       25
Total Lbs of Seed                                                                                                    9

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock           Quantity
Abies grandis                            Grand fir                      FACU             1 gal              0
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal              0
Alnus rubra                              Red alder                       FAC             1 gal              0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal              0
Picea sitchensis                         Sitka Spruce                    FAC             1 gal              0
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root             0
Populus trichocarpa                      Black Cottonwood               FACW            Stakes              0
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal              0
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root             0
Rhamnus purshiana                        Cascara                         UPL             1 gal              0
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings        108
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings        108
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings          0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings        108
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings          0
Thuja plicata                            Western Red Cedar               FAC             1 gal              0
Thuja plicata                            Western Red Cedar               FAC          Bare Root             0
Acer circinatum                          Vine maple                      FAC             1 gal              2
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes            108
Lonicera involucrata                     Twinberry                       FAC             1 gal             18
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal              4
Physocarpus capitatus                    Ninebark                       FACW             1 gal             22
Ribes sanguineum                         Goose Berry                    FACU             1 gal              2
Rosa nutkana                             Nootka Rose                     FAC             1 gal             18
Rubus parviflorus                        Thimbleberry                   FACU             1 gal              2
Rubus spectabilis                        Salmonberry                     FAC             1 gal              4
Sambucus racemosa                        Elderberry                     FACU             1 gal             22
Spiraea douglasii                        Hardhack                       FACW             1 gal              0
Symphoricarpos albus                     Snowberry                      FACU             1 gal             16
Agrostis alba                            Red top (lbs)                   FAC             Seed             1.8
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed             1.8
Festuca rubra                            Red fescue (lbs)                FAC             Seed             1.8
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed               0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed             1.8
Poa secunda                              Bluegrass (lbs)                FACU             Seed             1.8
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed               0
                   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 177 of 227
Table 22 : Planting Area 9, Takeoff 9B

Planting Area 9; Sheet C-11
Planting Assemblage                                                      B - Primarily Wet, Seasonally Wet, or Wetland Sites
Acres                                                                                                                   2.10
Plants/Acre                                                                                                            1500
Total Plants                                                                                                           3145
Conifer Pots/Acre                                                                                                        300
BR Conifer/Acre                                                                                                          500
Stakes/Acre                                                                                                              600
Other Pots/Acre                                                                                                          100
Lbs Seed/Acre                                                                                                             25
Total Lbs of Seed                                                                                                       52.4

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status        Stock              Quantity
Abies grandis                            Grand fir                      FACU               1 gal                 0
Acer macrophyllum                        Big Leaf Maple                 FACU               1 gal                 0
Alnus rubra                              Red alder                       FAC               1 gal                 0
Fraxinus latifolia                       Oregon Ash                     FACW               1 gal                 0
Picea sitchensis                         Sitka Spruce                    FAC               1 gal               419
Picea sitchensis                         Sitka Spruce                    FAC            Bare Root              629
Populus trichocarpa                      Black Cottonwood               FACW              Stakes               419
Pseudotsuga menziesii                    Douglas-fir                    FACU               1 gal                 0
Pseudotsuga menziesii                    Douglas-fir                    FACU            Bare Root                0
Rhamnus purshiana                        Cascara                         UPL               1 gal                 0
Salix scouleriana                        Scouler Willow                  FAC           Live Cuttings             0
Salix sitchensis                         Sitka Willow                   FACW           Live Cuttings           419
Salix hookeriana                         Hooker Willow                  FACW           Live Cuttings             0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW           Live Cuttings           210
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL           Live Cuttings             0
Thuja plicata                            Western Red Cedar               FAC               1 gal               210
Thuja plicata                            Western Red Cedar               FAC            Bare Root              419
Acer circinatum                          Vine maple                      FAC               1 gal                 0
Cornus stolonifera                       Red Osier Dogwood              FACW              Stakes               210
Lonicera involucrata                     Twinberry                       FAC               1 gal                42
Oemleria ceraciformis                    Indian Plum                    FACU               1 gal                 0
Physocarpus capitatus                    Ninebark                       FACW               1 gal                52
Ribes sanguineum                         Goose Berry                    FACU               1 gal                 0
Rosa nutkana                             Nootka Rose                     FAC               1 gal                21
Rubus parviflorus                        Thimbleberry                   FACU               1 gal                 0
Rubus spectabilis                        Salmonberry                     FAC               1 gal                10
Sambucus racemosa                        Elderberry                     FACU               1 gal                 0
Spiraea douglasii                        Hardhack                       FACW               1 gal                84
Symphoricarpos albus                     Snowberry                      FACU               1 gal                 0
Agrostis alba                            Red top (lbs)                   FAC               Seed               10.5
Elymus glaucus                           Blue wildrye (lbs)             FACU               Seed                  0
Festuca rubra                            Red fescue (lbs)                FAC               Seed               10.5
Glyceria elata                           Tall mannagrass (lbs)          FACW               Seed               10.5
Hordeum brachyantherum                   Meadow barley (lbs)            FACW               Seed               10.5
Poa secunda                              Bluegrass (lbs)                FACU               Seed                  0
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL               Seed               10.5
                   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 178 of 227
Table 23: Planting Area 9, Takeoff 9C

Planting Area 9; Sheet C-11
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              0.50
Plants/Acre                                                                                                       1500
Total Plants                                                                                                        755
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                        25
Total Lbs of Seed                                                                                                  12.6

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock           Quantity
Abies grandis                            Grand fir                      FACU             1 gal             5
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal             5
Alnus rubra                              Red alder                       FAC             1 gal             0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal             5
Picea sitchensis                         Sitka Spruce                    FAC             1 gal             50
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root           101
Populus trichocarpa                      Black Cottonwood               FACW            Stakes            101
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal             50
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root           101
Rhamnus purshiana                        Cascara                         UPL             1 gal             3
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings         50
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings         50
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings         0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings         50
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings         0
Thuja plicata                            Western Red Cedar               FAC             1 gal             45
Thuja plicata                            Western Red Cedar               FAC          Bare Root            50
Acer circinatum                          Vine maple                      FAC             1 gal             3
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes             50
Lonicera involucrata                     Twinberry                       FAC             1 gal             5
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal             3
Physocarpus capitatus                    Ninebark                       FACW             1 gal             10
Ribes sanguineum                         Goose Berry                    FACU             1 gal             3
Rosa nutkana                             Nootka Rose                     FAC             1 gal             5
Rubus parviflorus                        Thimbleberry                   FACU             1 gal             3
Rubus spectabilis                        Salmonberry                     FAC             1 gal             3
Sambucus racemosa                        Elderberry                     FACU             1 gal             3
Spiraea douglasii                        Hardhack                       FACW             1 gal             0
Symphoricarpos albus                     Snowberry                      FACU             1 gal             3
Agrostis alba                            Red top (lbs)                   FAC             Seed             2.5
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed             2.5
Festuca rubra                            Red fescue (lbs)                FAC             Seed             2.5
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed              0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed             2.5
Poa secunda                              Bluegrass (lbs)                FACU             Seed             2.5
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed              0
              Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 179 of 227
Table 24 : Planting Area 10, Takeoff 10C

Planting Area 10; Sheet C-12
Planting Assemblage                                                                                  C - Riparian Sites
Acres                                                                                                              2.71
Plants/Acre                                                                                                       1500
Total Plants                                                                                                      4062
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                        25
Total Lbs of Seed                                                                                                  67.7

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock           Quantity
Abies grandis                            Grand fir                      FACU             1 gal             27
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal             27
Alnus rubra                              Red alder                       FAC             1 gal              0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal             27
Picea sitchensis                         Sitka Spruce                    FAC             1 gal            271
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root           542
Populus trichocarpa                      Black Cottonwood               FACW            Stakes            542
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal            271
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root           542
Rhamnus purshiana                        Cascara                         UPL             1 gal             14
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings        271
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings        271
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings          0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings        271
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings          0
Thuja plicata                            Western Red Cedar               FAC             1 gal            244
Thuja plicata                            Western Red Cedar               FAC          Bare Root           271
Acer circinatum                          Vine maple                      FAC             1 gal             14
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes            271
Lonicera involucrata                     Twinberry                       FAC             1 gal             27
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal             14
Physocarpus capitatus                    Ninebark                       FACW             1 gal             54
Ribes sanguineum                         Goose Berry                    FACU             1 gal             14
Rosa nutkana                             Nootka Rose                     FAC             1 gal             27
Rubus parviflorus                        Thimbleberry                   FACU             1 gal             14
Rubus spectabilis                        Salmonberry                     FAC             1 gal             14
Sambucus racemosa                        Elderberry                     FACU             1 gal             14
Spiraea douglasii                        Hardhack                       FACW             1 gal              0
Symphoricarpos albus                     Snowberry                      FACU             1 gal             14
Agrostis alba                            Red top (lbs)                   FAC             Seed            13.5
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed            13.5
Festuca rubra                            Red fescue (lbs)                FAC             Seed            13.5
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed               0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed            13.5
Poa secunda                              Bluegrass (lbs)                FACU             Seed            13.5
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed               0
               Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 180 of 227
Table 25 : Planting Area 10, Takeoff 10E

Planting Area 10; Sheet C-12
Planting Assemblage                                                            E - Native Emergent Plants and Erosion Control
Acres                                                                                                                   2.47
Plants/Acre                                                                                                        N/A; Seed
Total Plants                                                                                                       N/A; Seed
Conifer Pots/Acre                                                                                                           0
BR Conifer/Acre                                                                                                             0
Stakes/Acre                                                                                                                 0
Other Pots/Acre                                                                                                             0
Lbs Seed/Acre                                                                                                             35
Total Lbs of Seed                                                                                                       86.3

                                                                    Nat’l Wetland
Latin Name                                 Common Name              Indicator Status        Stock              Quantity
Abies grandis                              Grand fir                      FACU               1 gal                0
Acer macrophyllum                          Big Leaf Maple                 FACU               1 gal                0
Alnus rubra                                Red alder                       FAC               1 gal                0
Fraxinus latifolia                         Oregon Ash                     FACW               1 gal                0
Picea sitchensis                           Sitka Spruce                    FAC               1 gal                0
Picea sitchensis                           Sitka Spruce                    FAC            Bare Root               0
Populus trichocarpa                        Black Cottonwood               FACW              Stakes                0
Pseudotsuga menziesii                      Douglas-fir                    FACU               1 gal                0
Pseudotsuga menziesii                      Douglas-fir                    FACU            Bare Root               0
Rhamnus purshiana                          Cascara                         UPL               1 gal                0
Salix scouleriana                          Scouler Willow                  FAC           Live Cuttings            0
Salix sitchensis                           Sitka Willow                   FACW           Live Cuttings            0
Salix hookeriana                           Hooker Willow                  FACW           Live Cuttings            0
Salix lucida ssp. lasiandra                Pacific Willow                 FACW           Live Cuttings            0
Salix prolixa (S. rigida mackenzieana)     MacKenzie Willow                OBL           Live Cuttings            0
Thuja plicata                              Western Red Cedar               FAC               1 gal                0
Thuja plicata                              Western Red Cedar               FAC            Bare Root               0
Acer circinatum                            Vine maple                      FAC               1 gal                0
Cornus stolonifera                         Red Osier Dogwood              FACW              Stakes                0
Lonicera involucrata                       Twinberry                       FAC               1 gal                0
Oemleria ceraciformis                      Indian Plum                    FACU               1 gal                0
Physocarpus capitatus                      Ninebark                       FACW               1 gal                0
Ribes sanguineum                           Goose Berry                    FACU               1 gal                0
Rosa nutkana                               Nootka Rose                     FAC               1 gal                0
Rubus parviflorus                          Thimbleberry                   FACU               1 gal                0
Rubus spectabilis                          Salmonberry                     FAC               1 gal                0
Sambucus racemosa                          Elderberry                     FACU               1 gal                0
Spiraea douglasii                          Hardhack                       FACW               1 gal                0
Symphoricarpos albus                       Snowberry                      FACU               1 gal                0
Agrostis alba                              Red top (lbs)                   FAC               Seed               12.3
Elymus glaucus                             Blue wildrye (lbs)             FACU               Seed               24.7
Festuca rubra                              Red fescue (lbs)                FAC               Seed               12.3
Glyceria elata                             Tall mannagrass (lbs)          FACW               Seed                 0
Hordeum brachyantherum                     Meadow barley (lbs)            FACW               Seed               12.3
Poa secunda                                Bluegrass (lbs)                FACU               Seed               24.7
Scirpus microcarpus                        Panicled bulrush (lbs)          OBL               Seed                 0
               Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 181 of 227
Table 26 : Planting Area 11, Takeoff 11C

Planting Area 11; Sheet C-13
Planting Assemblage                                                                                    C - Riparian Sites
Acres                                                                                                               0.11
Plants/Acre                                                                                                        1500
Total Plants                                                                                                        166
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                         25
Total Lbs of Seed                                                                                                    2.8

                                                                    Nat’l Wetland
Latin Name                                 Common Name              Indicator Status      Stock           Quantity
Abies grandis                              Grand fir                      FACU             1 gal             1
Acer macrophyllum                          Big Leaf Maple                 FACU             1 gal             1
Alnus rubra                                Red alder                       FAC             1 gal             0
Fraxinus latifolia                         Oregon Ash                     FACW             1 gal             1
Picea sitchensis                           Sitka Spruce                    FAC             1 gal            11
Picea sitchensis                           Sitka Spruce                    FAC          Bare Root           22
Populus trichocarpa                        Black Cottonwood               FACW            Stakes            22
Pseudotsuga menziesii                      Douglas-fir                    FACU             1 gal            11
Pseudotsuga menziesii                      Douglas-fir                    FACU          Bare Root           22
Rhamnus purshiana                          Cascara                         UPL             1 gal             1
Salix scouleriana                          Scouler Willow                  FAC         Live Cuttings        11
Salix sitchensis                           Sitka Willow                   FACW         Live Cuttings        11
Salix hookeriana                           Hooker Willow                  FACW         Live Cuttings         0
Salix lucida ssp. lasiandra                Pacific Willow                 FACW         Live Cuttings        11
Salix prolixa (S. rigida mackenzieana)     MacKenzie Willow                OBL         Live Cuttings         0
Thuja plicata                              Western Red Cedar               FAC             1 gal            10
Thuja plicata                              Western Red Cedar               FAC          Bare Root           11
Acer circinatum                            Vine maple                      FAC             1 gal             1
Cornus stolonifera                         Red Osier Dogwood              FACW            Stakes            11
Lonicera involucrata                       Twinberry                       FAC             1 gal             1
Oemleria ceraciformis                      Indian Plum                    FACU             1 gal             1
Physocarpus capitatus                      Ninebark                       FACW             1 gal             2
Ribes sanguineum                           Goose Berry                    FACU             1 gal             1
Rosa nutkana                               Nootka Rose                     FAC             1 gal             1
Rubus parviflorus                          Thimbleberry                   FACU             1 gal             1
Rubus spectabilis                          Salmonberry                     FAC             1 gal             1
Sambucus racemosa                          Elderberry                     FACU             1 gal             1
Spiraea douglasii                          Hardhack                       FACW             1 gal             0
Symphoricarpos albus                       Snowberry                      FACU             1 gal             1
Agrostis alba                              Red top (lbs)                   FAC             Seed            0.55
Elymus glaucus                             Blue wildrye (lbs)             FACU             Seed            0.55
Festuca rubra                              Red fescue (lbs)                FAC             Seed            0.55
Glyceria elata                             Tall mannagrass (lbs)          FACW             Seed              0
Hordeum brachyantherum                     Meadow barley (lbs)            FACW             Seed            0.55
Poa secunda                                Bluegrass (lbs)                FACU             Seed            0.55
Scirpus microcarpus                        Panicled bulrush (lbs)          OBL             Seed              0
              Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 182 of 227
Table 27 : Planting Area 11, Takeoff 11D

Planting Area 11; Sheet C-13
Planting Assemblage                                                                     D - Low Growing Riparian Sites
Acres
Plants/Acre
Total Plants
Conifer Pots/Acre
BR Conifer/Acre
Stakes/Acre
Other Pots/Acre
Lbs Seed/Acre
Total Lbs of Seed

                                                                  Nat’l Wetland
Latin Name                                 Common Name            Indicator Status      Stock           Quantity
Abies grandis                              Grand fir                    FACU             1 gal             0
Acer macrophyllum                          Big Leaf Maple               FACU             1 gal             0
Alnus rubra                                Red alder                     FAC             1 gal             0
Fraxinus latifolia                         Oregon Ash                   FACW             1 gal             0
Picea sitchensis                           Sitka Spruce                  FAC             1 gal             0
Picea sitchensis                           Sitka Spruce                  FAC          Bare Root            0
Populus trichocarpa                        Black Cottonwood             FACW            Stakes             0
Pseudotsuga menziesii                      Douglas-fir                  FACU             1 gal             0
Pseudotsuga menziesii                      Douglas-fir                  FACU          Bare Root            0
Rhamnus purshiana                          Cascara                       UPL             1 gal             0
Salix scouleriana                          Scouler Willow                FAC         Live Cuttings        18
Salix sitchensis                           Sitka Willow                 FACW         Live Cuttings        18
Salix hookeriana                           Hooker Willow                FACW         Live Cuttings         0
Salix lucida ssp. lasiandra                Pacific Willow               FACW         Live Cuttings        18
Salix prolixa (S. rigida mackenzieana)     MacKenzie Willow              OBL         Live Cuttings         0
Thuja plicata                              Western Red Cedar             FAC             1 gal             0
Thuja plicata                              Western Red Cedar             FAC          Bare Root            0
Acer circinatum                            Vine maple                    FAC             1 gal             0
Cornus stolonifera                         Red Osier Dogwood            FACW            Stakes            18
Lonicera involucrata                       Twinberry                     FAC             1 gal             3
Oemleria ceraciformis                      Indian Plum                  FACU             1 gal             1
Physocarpus capitatus                      Ninebark                     FACW             1 gal             4
Ribes sanguineum                           Goose Berry                  FACU             1 gal             0
Rosa nutkana                               Nootka Rose                   FAC             1 gal             3
Rubus parviflorus                          Thimbleberry                 FACU             1 gal             0
Rubus spectabilis                          Salmonberry                   FAC             1 gal             1
Sambucus racemosa                          Elderberry                   FACU             1 gal             4
Spiraea douglasii                          Hardhack                     FACW             1 gal             0
Symphoricarpos albus                       Snowberry                    FACU             1 gal             3
Agrostis alba                              Red top (lbs)                 FAC             Seed            0.31
Elymus glaucus                             Blue wildrye (lbs)           FACU             Seed            0.31
Festuca rubra                              Red fescue (lbs)              FAC             Seed            0.31
Glyceria elata                             Tall mannagrass (lbs)        FACW             Seed              0
Hordeum brachyantherum                     Meadow barley (lbs)          FACW             Seed            0.31
Poa secunda                                Bluegrass (lbs)              FACU             Seed            0.31
Scirpus microcarpus                        Panicled bulrush (lbs)        OBL             Seed              0
               Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 183 of 227
Table 28: Planting Area 12, Takeoff 12E

Planting Area 12; Sheet C-14
Planting Assemblage                                                           E - Native Emergent Plants and Erosion Control
Acres                                                                                                                  1.48
Plants/Acre                                                                                                       N/A; Seed
Total Plants                                                                                                      N/A; Seed
Conifer Pots/Acre                                                                                                          0
BR Conifer/Acre                                                                                                            0
Stakes/Acre                                                                                                                0
Other Pots/Acre                                                                                                            0
Lbs Seed/Acre                                                                                                            35
Total Lbs of Seed                                                                                                      51.8

                                                                   Nat’l Wetland
Latin Name                                Common Name              Indicator Status        Stock              Quantity
Abies grandis                             Grand fir                      FACU               1 gal                0
Acer macrophyllum                         Big Leaf Maple                 FACU               1 gal                0
Alnus rubra                               Red alder                       FAC               1 gal                0
Fraxinus latifolia                        Oregon Ash                     FACW               1 gal                0
Picea sitchensis                          Sitka Spruce                    FAC               1 gal                0
Picea sitchensis                          Sitka Spruce                    FAC            Bare Root               0
Populus trichocarpa                       Black Cottonwood               FACW              Stakes                0
Pseudotsuga menziesii                     Douglas-fir                    FACU               1 gal                0
Pseudotsuga menziesii                     Douglas-fir                    FACU            Bare Root               0
Rhamnus purshiana                         Cascara                         UPL               1 gal                0
Salix scouleriana                         Scouler Willow                  FAC           Live Cuttings            0
Salix sitchensis                          Sitka Willow                   FACW           Live Cuttings            0
Salix hookeriana                          Hooker Willow                  FACW           Live Cuttings            0
Salix lucida ssp. lasiandra               Pacific Willow                 FACW           Live Cuttings            0
Salix prolixa (S. rigida mackenzieana)    MacKenzie Willow                OBL           Live Cuttings            0
Thuja plicata                             Western Red Cedar               FAC               1 gal                0
Thuja plicata                             Western Red Cedar               FAC            Bare Root               0
Acer circinatum                           Vine maple                      FAC               1 gal                0
Cornus stolonifera                        Red Osier Dogwood              FACW              Stakes                0
Lonicera involucrata                      Twinberry                       FAC               1 gal                0
Oemleria ceraciformis                     Indian Plum                    FACU               1 gal                0
Physocarpus capitatus                     Ninebark                       FACW               1 gal                0
Ribes sanguineum                          Goose Berry                    FACU               1 gal                0
Rosa nutkana                              Nootka Rose                     FAC               1 gal                0
Rubus parviflorus                         Thimbleberry                   FACU               1 gal                0
Rubus spectabilis                         Salmonberry                     FAC               1 gal                0
Sambucus racemosa                         Elderberry                     FACU               1 gal                0
Spiraea douglasii                         Hardhack                       FACW               1 gal                0
Symphoricarpos albus                      Snowberry                      FACU               1 gal                0
Agrostis alba                             Red top (lbs)                   FAC               Seed                7.4
Elymus glaucus                            Blue wildrye (lbs)             FACU               Seed               14.8
Festuca rubra                             Red fescue (lbs)                FAC               Seed                7.4
Glyceria elata                            Tall mannagrass (lbs)          FACW               Seed                 0
Hordeum brachyantherum                    Meadow barley (lbs)            FACW               Seed                7.4
Poa secunda                               Bluegrass (lbs)                FACU               Seed               14.8
Scirpus microcarpus                       Panicled bulrush (lbs)          OBL               Seed                 0
               Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 184 of 227
Table 29: Planting Area 13, Takeoff 13C

Planting Area 13; Sheet C-15
Planting Assemblage                                                                                   C - Riparian Sites
Acres                                                                                                               0.11
Plants/Acre                                                                                                        1500
Total Plants                                                                                                        166
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     500
Stakes/Acre                                                                                                         600
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                         25
Total Lbs of Seed                                                                                                    2.8

                                                                   Nat’l Wetland
Latin Name                                Common Name              Indicator Status      Stock           Quantity
Abies grandis                             Grand fir                      FACU             1 gal             1
Acer macrophyllum                         Big Leaf Maple                 FACU             1 gal             1
Alnus rubra                               Red alder                       FAC             1 gal             0
Fraxinus latifolia                        Oregon Ash                     FACW             1 gal             1
Picea sitchensis                          Sitka Spruce                    FAC             1 gal            11
Picea sitchensis                          Sitka Spruce                    FAC          Bare Root           22
Populus trichocarpa                       Black Cottonwood               FACW            Stakes            22
Pseudotsuga menziesii                     Douglas-fir                    FACU             1 gal            11
Pseudotsuga menziesii                     Douglas-fir                    FACU          Bare Root           22
Rhamnus purshiana                         Cascara                         UPL             1 gal             1
Salix scouleriana                         Scouler Willow                  FAC         Live Cuttings        11
Salix sitchensis                          Sitka Willow                   FACW         Live Cuttings        11
Salix hookeriana                          Hooker Willow                  FACW         Live Cuttings         0
Salix lucida ssp. lasiandra               Pacific Willow                 FACW         Live Cuttings        11
Salix prolixa (S. rigida mackenzieana)    MacKenzie Willow                OBL         Live Cuttings         0
Thuja plicata                             Western Red Cedar               FAC             1 gal            10
Thuja plicata                             Western Red Cedar               FAC          Bare Root           11
Acer circinatum                           Vine maple                      FAC             1 gal             1
Cornus stolonifera                        Red Osier Dogwood              FACW            Stakes            11
Lonicera involucrata                      Twinberry                       FAC             1 gal             1
Oemleria ceraciformis                     Indian Plum                    FACU             1 gal             1
Physocarpus capitatus                     Ninebark                       FACW             1 gal             2
Ribes sanguineum                          Goose Berry                    FACU             1 gal             1
Rosa nutkana                              Nootka Rose                     FAC             1 gal             1
Rubus parviflorus                         Thimbleberry                   FACU             1 gal             1
Rubus spectabilis                         Salmonberry                     FAC             1 gal             1
Sambucus racemosa                         Elderberry                     FACU             1 gal             1
Spiraea douglasii                         Hardhack                       FACW             1 gal             0
Symphoricarpos albus                      Snowberry                      FACU             1 gal             1
Agrostis alba                             Red top (lbs)                   FAC             Seed             0.6
Elymus glaucus                            Blue wildrye (lbs)             FACU             Seed             0.6
Festuca rubra                             Red fescue (lbs)                FAC             Seed             0.6
Glyceria elata                            Tall mannagrass (lbs)          FACW             Seed              0
Hordeum brachyantherum                    Meadow barley (lbs)            FACW             Seed             0.6
Poa secunda                               Bluegrass (lbs)                FACU             Seed             0.6
Scirpus microcarpus                       Panicled bulrush (lbs)          OBL             Seed              0
               Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 185 of 227
Table 30: Planting Area 13, Takeoff 13D

Planting Area 13; Sheet C-15
Planting Assemblage                                                                     D - Low Growing Riparian Sites
Acres                                                                                                             0.06
Plants/Acre                                                                                                      1500
Total Plants                                                                                                        92
Conifer Pots/Acre                                                                                                    0
BR Conifer/Acre                                                                                                      0
Stakes/Acre                                                                                                      1200
Other Pots/Acre                                                                                                   300
Lbs Seed/Acre                                                                                                       25
Total Lbs of Seed                                                                                                  1.5

                                                                  Nat’l Wetland
Latin Name                               Common Name              Indicator Status      Stock           Quantity
Abies grandis                            Grand fir                      FACU             1 gal             0
Acer macrophyllum                        Big Leaf Maple                 FACU             1 gal             0
Alnus rubra                              Red alder                       FAC             1 gal             0
Fraxinus latifolia                       Oregon Ash                     FACW             1 gal             0
Picea sitchensis                         Sitka Spruce                    FAC             1 gal             0
Picea sitchensis                         Sitka Spruce                    FAC          Bare Root            0
Populus trichocarpa                      Black Cottonwood               FACW            Stakes             0
Pseudotsuga menziesii                    Douglas-fir                    FACU             1 gal             0
Pseudotsuga menziesii                    Douglas-fir                    FACU          Bare Root            0
Rhamnus purshiana                        Cascara                         UPL             1 gal             0
Salix scouleriana                        Scouler Willow                  FAC         Live Cuttings        18
Salix sitchensis                         Sitka Willow                   FACW         Live Cuttings        18
Salix hookeriana                         Hooker Willow                  FACW         Live Cuttings         0
Salix lucida ssp. lasiandra              Pacific Willow                 FACW         Live Cuttings        18
Salix prolixa (S. rigida mackenzieana)   MacKenzie Willow                OBL         Live Cuttings         0
Thuja plicata                            Western Red Cedar               FAC             1 gal             0
Thuja plicata                            Western Red Cedar               FAC          Bare Root            0
Acer circinatum                          Vine maple                      FAC             1 gal             0
Cornus stolonifera                       Red Osier Dogwood              FACW            Stakes            18
Lonicera involucrata                     Twinberry                       FAC             1 gal             3
Oemleria ceraciformis                    Indian Plum                    FACU             1 gal             1
Physocarpus capitatus                    Ninebark                       FACW             1 gal             4
Ribes sanguineum                         Goose Berry                    FACU             1 gal             0
Rosa nutkana                             Nootka Rose                     FAC             1 gal             3
Rubus parviflorus                        Thimbleberry                   FACU             1 gal             0
Rubus spectabilis                        Salmonberry                     FAC             1 gal             1
Sambucus racemosa                        Elderberry                     FACU             1 gal             4
Spiraea douglasii                        Hardhack                       FACW             1 gal             0
Symphoricarpos albus                     Snowberry                      FACU             1 gal             3
Agrostis alba                            Red top (lbs)                   FAC             Seed             0.3
Elymus glaucus                           Blue wildrye (lbs)             FACU             Seed             0.3
Festuca rubra                            Red fescue (lbs)                FAC             Seed             0.3
Glyceria elata                           Tall mannagrass (lbs)          FACW             Seed              0
Hordeum brachyantherum                   Meadow barley (lbs)            FACW             Seed             0.3
Poa secunda                              Bluegrass (lbs)                FACU             Seed             0.3
Scirpus microcarpus                      Panicled bulrush (lbs)          OBL             Seed              0
                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 186 of 227
Table 31: Planting Area 14, Takeoff 14A

Planting Area 14; Sheet C-16
Planting Assemblage                                                                             A - Upland and Dry Sites
Acres                                                                                                              2.72
Plants/Acre                                                                                                        1500
Total Plants                                                                                                       4080
Conifer Pots/Acre                                                                                                   300
BR Conifer/Acre                                                                                                     600
Stakes/Acre                                                                                                         500
Other Pots/Acre                                                                                                     100
Lbs Seed/Acre                                                                                                      35.0
Total Lbs of Seed                                                                                                  95.2

                                                                   Nat’l Wetland
Latin Name                                Common Name              Indicator Status      Stock            Quantity
Abies grandis                             Grand fir                      FACU             1 gal             26
Acer macrophyllum                         Big Leaf Maple                 FACU             1 gal             26
Alnus rubra                               Red alder                       FAC             1 gal              0
Fraxinus latifolia                        Oregon Ash                     FACW             1 gal             26
Picea sitchensis                          Sitka Spruce                    FAC             1 gal             103
Picea sitchensis                          Sitka Spruce                    FAC          Bare Root            129
Populus trichocarpa                       Black Cottonwood               FACW            Stakes             258
Pseudotsuga menziesii                     Douglas-fir                    FACU             1 gal             516
Pseudotsuga menziesii                     Douglas-fir                    FACU          Bare Root           1289
Rhamnus purshiana                         Cascara                         UPL             1 gal             13
Salix scouleriana                         Scouler Willow                  FAC         Live Cuttings         387
Salix sitchensis                          Sitka Willow                   FACW         Live Cuttings         258
Salix hookeriana                          Hooker Willow                  FACW         Live Cuttings         129
Salix lucida ssp. lasiandra               Pacific Willow                 FACW         Live Cuttings          0
Salix prolixa (S. rigida mackenzieana)    MacKenzie Willow                OBL         Live Cuttings          0
Thuja plicata                             Western Red Cedar               FAC             1 gal             129
Thuja plicata                             Western Red Cedar               FAC          Bare Root            129
Acer circinatum                           Vine maple                      FAC             1 gal             13
Cornus stolonifera                        Red Osier Dogwood              FACW            Stakes             258
Lonicera involucrata                      Twinberry                       FAC             1 gal              0
Oemleria ceraciformis                     Indian Plum                    FACU             1 gal             13
Physocarpus capitatus                     Ninebark                       FACW             1 gal              0
Ribes sanguineum                          Goose Berry                    FACU             1 gal              0
Rosa nutkana                              Nootka Rose                     FAC             1 gal             52
Rubus parviflorus                         Thimbleberry                   FACU             1 gal             13
Rubus spectabilis                         Salmonberry                     FAC             1 gal              0
Sambucus racemosa                         Elderberry                     FACU             1 gal             52
Spiraea douglasii                         Hardhack                       FACW             1 gal              0
Symphoricarpos albus                      Snowberry                      FACU             1 gal             52
Agrostis alba                             Red top (lbs)                   FAC             Seed             12.9
Elymus glaucus                            Blue wildrye (lbs)             FACU             Seed             25.8
Festuca rubra                             Red fescue (lbs)                FAC             Seed             12.9
Glyceria elata                            Tall mannagrass (lbs)          FACW             Seed               0
Hordeum brachyantherum                    Meadow barley (lbs)            FACW             Seed             12.9
Poa secunda                               Bluegrass (lbs)                FACU             Seed             25.8
Scirpus microcarpus                       Panicled bulrush (lbs)          OBL             Seed               0
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 187 of 227




Appendix 1 - List of Abbreviations Used in This Basis of Design Report


BMPs – Best Management Practices
BPA – Bonneville Power Administration
BOD – Basis of Design Report
BWT – Bobby Wolford Trucking and Salvage, Inc.
CFS – Cubic feet per second
CID – Criminal Investigation Division (of the EPA)
COT – Construction Oversight Team
CWA – Clean Water Act
EPA – Environmental Protection Agency
HPA – Hydraulic Projects Approval
LIDAR – Light detection and ranging
SWPPP – Stormwater Pollution and Prevention Plan
USGS – U.S. Geological Survey
                                                                                                                                                                               Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 188 of 227

                                                                                             KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER
                                                                                                                                                    SKYKOMISH COUNTY, WA
                                                                                                                                             FLOODPLAIN RESTORATION GRADING PLAN
                                                                                                                                                                                                           90% DESIGN
                                                                                                                                                                                                                                                                                                                             HIGHWAY 2




                                                                                                                                                            PROJECT VICINITY
                                                                                                                                                                                                                                                                                               SK
                                                                                                                                                                                                                                                                                                 YK
                                                                                                                                                                                                                                                                                                   OM
                                                                                                                                                                                                                                                                                                     ISH
                                                                                                                                                                                                                                                                                                             RIV
                                                                                                                                                                                                                                                                                                                ER



                                                                                                                                                                                                                                                                                                                                                        APPROXIMATE
                                                                                                                                                                                                                                                                                                                                                        PROJECT LIMITS




                                                                                                                                                                                                                                                                                     BEN HOWARD ROAD
PLOTTED: Jim Schulz 6/19/2020 8:46 AM




                                                                                                                                                                                                                                                                                                                                                                            © 2020 Microsoft Corporation © 2020 DigitalGlobe ©C




                                                                                                                                       LOCATION MAP                                                                                                                                            VICINITY MAP
                                                                                                                                                                                                                                                                                    Index of drawings
                                                                                                                                                                                                       Sheet Number   Sheet                          Sheet Description                          Sheet Number         Sheet                             Sheet Description
SAVED: jschulz 6/15/2020 7:33 PM




                                                                                                                                                                                                            1          G-1    COVER SHEET                                                           14               C-12      PLAN - CUT AREA - 10
                                                                               PROJECT INFORMATION:                                                                                                         2         G-2     GENERAL NOTES, LEGEND, ABBREVIATIONS, AND ESTIMATED QUANTITIES        15               C-13      PLAN - CUT AREA - 11
                                                                                                                                                  NOTES:                                                    3          C-1    EXISTING CONDITIONS                                                   16               C-14      PLAN - FILL AREA - 12
                                                                               PROJECT LOCATION:         KLOCK PROPERTY RESTORATION SITE
                                                                                                         EAST OF MONROE, WA IN SNOHOMISH COUNTY                                                             4         C-2     ACCESS PLAN                                                           17               C-15      PLAN - FILL AREA - 13
                                                                                                         T27N, R7E, SEC 10
                                                                                                                                                  1.   HORIZONTAL DATUM: WASHINGTON STATE
                                                                                                                                                       PLANE NORTH ZONE, NAD 83, U.S. FEET.                 5         C-3     PLAN - CUT AREA - 1                                                   18               C-16      PLAN - FILL AREA - 14
                                                                               OWNER:                    PHONE: (425) 760-4444                                                                              6         C-4     PLAN - CUT AREA - 2                                                   19               C-17      PROFILES
                                                                                                         CONTACT: DEREK KLOCK                     2.   VERTICAL DATUM: NORTH AMERICAN VERTICAL
                                                                                                                                                                                                            7         C-5     PLAN - CUT AREA - 3                                                       20           C-18      PLANTING PLAN
                                                                                                                                                       DATUM OF 1988 (NAVD88).
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET G-01.dwg




                                                                               ENGINEER:                 R2 RESOURCES, INC.                                                                                 8         C-6     PLAN - CUT AREA - 4                                                       21           C-19      PLANT TAKEOFF TABLES
                                                                                                         15250 NE 95TH ST                                                                                   9         C-7     PLAN - CUT AREA - 5                                                       22           C-20      PLANTING DETAILS - I
                                                                                                         REDMOND, WA 98052
                                                                                                                                                                                                           10         C-8     PLAN - CUT AREA - 6                                                       23           C-21      PLANTING DETAILS - II
                                                                                                         PHONE: (425) 556-1288
                                                                                                         CONTACT: PAUL DeVRIES, P.E.                                                0         1"            11        C-9     PLAN - CUT AREA - 7
                                                                                                                                                                                                           12         C-10    PLAN - CUT AREA - 8
                                                                                                                                                                               BAR MEASURES ONE INCH
                                                                                                                                                                                ON ORIGINAL DRAWINGS       13         C-11    PLAN - CUT AREA - 9


                                                                                                                                                                                                                              KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                                      KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                                                                                    SKYKOMISH RIVER, WA
                                                                                                                                                                                                                       DESIGNED BY:    P DeVRIES                              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                                                              BELLINGHAM, WA                                                                               DATE: MONTH XX, XXXX
                                                                                                                                                                                                                       DRAWN BY:       J SCHULZ
                                                                                                                                                                                                                       CHECKED BY:     L LEE                                                                                                                               SHEET:                        REV:
                                                                                                                                                                                                                       PROJECT MGR:    X XXXXX                                       Resource                                                    COVER SHEET
                                                                         REV     DATE      DESCRIPTION                                                         DRN    APP
                                                                                                                                                                                                                       FILENAME:       2079-SHEET G-01.dwg                           Consultants, Inc.                                                                             G-1                      X
                                                                                                                                                                                                                                                                             REDMOND, WA.
                                                                                                                                                                                  Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 189 of 227
                                                                                                                    LEGEND                                                                                DRAWING REFERENCES
                                                                                                                                                                                                      THE DRAWINGS ARE REFERENCED IN THE FOLLOWING MANNER                 RESTORATION DESIGN LIMITATIONS
                                                                                                                                                                                               SECTION CUT ON SHEET 5, SHOWN ON SHEET 7:

                                                                                                                                                                                                                                                                          THE DESIGNS ON THESE PLANS ARE BASED ON CUT AND FILL AREA LOCATIONS AND A TOTAL TARGET CUT VOLUME OF 32,000 CY AS
                                                                                                       KEY PLAN BORDER                                                                                     SECTION ID
                                                                                                                                                                                                  A                                                                       PRESCRIBED BY US DEPARTMENT OF JUSTICE AND TULALIP TRIBE REPRESENTATIVES. THE GOAL OF THE EARTHWORK LAID OUT IN
                                                                                                                                                               ROCK
                                                                                                       PROPERTY LINE                                                                                                                                                      THESE PLANS IS TO RESTORE NATURAL RIVERINE FLOODING PROCESSES OVER A TOPOGRAPHY RESEMBLING PRE-VIOLATION
                                                                                                                                                                                                 C-7                                                                      CONDITIONS. THERE IS INHERENT UNCERTAINTY IN THIS GOAL THAT PRECLUDES ASSURING ABSOLUTELY THAT THE PROJECT AS
                                                                                                                                                                                                           SHEET ON WHICH
                                                                                           2230        CONTOUR (EXISTING MAJOR)                                                                            SECTION IS SHOWN                                               DESIGNED WILL NOT BE ASSOCIATED WITH UNANTICIPATED/UNDESIRED CHANNEL CHANGES. CHANNEL ADJUSTMENT OF BED AND
                                                                                                                                                               UNDISTURBED EARTH / RIVERBED
                                                                                           2233        CONTOUR (EXISTING MINOR)                                                                                                                                           BANKS IS THE USUAL RESPONSE TO SPATIAL AND TEMPORAL CHANGES IN FLOW AND SEDIMENT TRANSPORT PATTERNS,
                                                                                                                                                                                               ON SHEET 7 THIS SECTION IS DEFINED AS:                                     IRRESPECTIVE OF WHETHER THE PROJECT IS CONSTRUCTED. THE DESIGN ACCORDINGLY CANNOT ELIMINATE RISKS ASSSOCIATED
                                                                                           2230        CONTOUR (PROPOSED MAJOR)                                                                                                                                           WITH THESE CHANGES COMPLETELY IN BOTH SPACE AND TIME. THE EXISTENCE OF THESE RISKS INCLUDES, BUT IS NOT LIMITED TO,
                                                                                                                                                               CUT                                                                                 SECTION ID
                                                                                                                                                                                                                                            A                             CASES WHERE: (I) SOME DEGREE OF BANK EROSION AND/OR TREE FALL OCCURS AT LOCATIONS WITHIN THE PROJECT REACH WHERE
                                                                                           2233        CONTOUR (PROPOSED MINOR)
                                                                                                                                                                                                                                           C-5                            RIGID BANK PROTECTION IS NOT DESIGNED SPECIFICALLY; OR (II) THE RIVER REOCCUPIES ITS FORMER MAIN CHANNEL LOCATION
                                                                                                                                                                                                                                                   SHEET FROM WHICH
                                                                                                       PROFILE (EXIST)
                                                                                                                                                               FILL                                                                                SECTION WAS CUT        THROUGH THE OXBOW THROUGH CHANNEL MIGRATION OR AN AVULSION ASSOCIATED WITH AN EXTREME FLOOD EVENT.
                                                                                                       PROFILE (PROPOSED)                                                                                                                                                 INCREASED BANK EROSION, AVULSION, AND FLOODING RISKS MAY RESULT IN DIRECT RESPONSE TO THE PROJECT, IN WAYS THAT
                                                                                                                                                                                               PLAN AREA OUTLINED ON SHEET 5, SHOWN ON SHEET 7:                           CANNOT BE PREDICTED WITH ABSOLUTE CERTAINTY.
                                                                                                       RIVER WETTED MARGIN
                                                                                     W                                                                         WOOD
                                                                                                                                                                                                           PLAN NUMBER
                                                                                       OHW             ORDINARY HIGH WATER LEVEL
                                                                                                                                                                                                  1
                                                                                     100               100-YR FLOOD EXTENT                                     STAGING AREA                     C-7
                                                                                                                                                                                                           SHEET ON WHICH PLAN
                                                                                                       ROAD                                                                                                AREA IS SHOWN

                                                                                                       ACCESS                                                                                  ON SHEET 7 THIS AREA IS DEFINED AS:
                                                                                                                                                                                                                                                   PLAN NUMBER
                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                           C-5
                                                                                                                                                                                                                                                   SHEET ON WHICH
                                                                                                                                                                                                                                                   PLAN AREA IS
                                                                                                                                                                                                                                                   DEFINED

                                                                                                                                                                                               DETAILS ARE CROSS-REFERENCED IN A SIMILAR MANNER TO PLAN, USING
                                                                                                                                                                                               LOWERCASE LETTERS FOR DETAIL NUMBER.




                                                                                           ABBREVIATIONS                                                                                                     SURVEY DATUM
                                                                                                                                                                                       SURVEY HORIZONTAL DATUM FOR THIS PROJECT IS WASHINGTON STATE
                                                                         BM           BENCH MARK                         NO        NUMBER
                                                                                                                                                                                       PLANE NORTH ZONE COORDINATES, NORTH AMERICAN DATUM NAD83/07;
                                                                         CG           CENTER OF GRAVITY                  NTS       NOT TO SCALE
                                                                                                                                                                                                      VERTICAL DATUM IS NAVD88.
                                                                         CL,          CENTERLINE                         OC        ON CENTER
                                                                                                                                                                                              CONTROL POINT LOCATIONS SHOWN ON THIS SHEET
                                                                         CP           CONTROL POINT                      OHWL      ORDINARY HIGH WATER LEVEL
                                                                         CY           CUBIC YARD                         OHWM      ORDINARY HIGH WATER MARK
                                                                                                                                                                                                                           SURVEY CONTROL POINT DATA
                                                                         DBH          DIA AT BREAST HEIGHT               PSI       POUNDS PER SQUARE INCH                          PROJECT CONTROL POINTS:                           #1           #2            #3
                                                                         DIA          DIAMETER                           RT        RIGHT
PLOTTED: Jim Schulz 6/19/2020 9:39 AM




                                                                                                                         S         SLOPE, SOUTH                                                               POINT ID#
                                                                         DS, D/S      DOWNSTREAM
                                                                         DSEL         DOWNSTREAM ELEVATION               SHT       SHEET                                                                                             "CONTRACTOR TO ESTABLISH
                                                                                                                                                                                                          NORTHING (FT)
                                                                         DWG          DRAWING                            SP        STATE PLANE COORDINATES                                                                           SURVEY CONTROL AND SUBMIT
                                                                                                                         SPEC      SPECIFICATION                                                            EASTING (FT)             SUPPORTING DOCUMENTATION"
                                                                         E            EAST
                                                                         EA           EACH                               STA       STATION
                                                                                                                                                                                                ELEVATION (FT; NAVD88)
                                                                         ELEV, EL     ELEVATION                          STD       STANDARD
                                                                         ELJ         ENGINEERED LOG JAM                  SF        SQUARE FOOT                                       NAVD88
                                                                         EXIST       EXISTING                            SY        SQUARE YARD
                                                                                                                                                                                                                                                                                                              NOTES:
                                                                         FT          FOOT, FEET                          TESC      TEMPORARY EROSION
SAVED: jschulz 6/19/2020 9:16 AM




                                                                         H, HORZ     HORIZONTAL                                    AND SEDIMENT CONTROL                                                                                                                                                       1.   VOLUMES ARE ESTIMATED.
                                                                         HPA         HYDRAULIC PROJECT APPROVAL          TYP       TYPICAL
                                                                         ID          IDENTIFICATION, INNER DIA           USEL      UPSTREAM ELEVATION                                                                                                                                                         2.   EXCAVATE CUT AREA 9 AND PLACE SPOILS AT FILL AREA SITE 12 LAST,
                                                                         IN          INCH, INCHES                                                                                                                                                                                                                  TO BALANCE NET CUT AND FILL REQUIREMENT.
                                                                                                                         VAR       VARIES
                                                                         L           LENGTH                              V, VERT   VERTICAL
                                                                         LB          POUNDS                              W         WEST, WIDE
                                                                         LT          LEFT                                W/        WITH
                                                                         LF          LINEAR FOOT                         WM        WATER MARK
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET G-02.dwg




                                                                         LWD         LARGE WOODY DEBRIS                  W/O       WITHOUT
                                                                         MAX         MAXIMUM                             WSDOT     WA DEPT OF TRANSPORTATION
                                                                         MIN         MINIMUM                             WSEL      WATER SURFACE ELEVATION
                                                                         MISC        MISCELLANEOUS                       WT        WEIGHT                                              0        1"
                                                                         MON         MONUMENT                            YR        YEAR
                                                                         N           NORTH                                                                                        BAR MEASURES ONE INCH
                                                                                                                                                                                   ON ORIGINAL DRAWINGS


                                                                                                                                                                                                                                                 KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                       KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                                                                                        SKYKOMISH RIVER, WA
                                                                                                                                                                                                                                          DESIGNED BY:   P DeVRIES                           LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                                                                                                                                                                     DATE: MONTH XX, XXXX
                                                                                                                                                                                                                                          DRAWN BY:      J SCHULZ                            BELLINGHAM, WA
                                                                                                                                                                                                                                                                                                                                                GENERAL NOTES,
                                                                                                                                                                                                                                          CHECKED BY:    L LEE                                                                                                                       SHEET:          REV:
                                                                                                                                                                                                                                          PROJECT MGR:   X XXXXX                                    Resource                                LEGEND, ABBREVIATIONS
                                                                         REV        DATE      DESCRIPTION                                                             DRN   APP
                                                                                                                                                                                                                                          FILENAME:      2079-SHEET G-02.dwg                        Consultants, Inc.                      AND ESTIMATED QUANTITIES                       G-2         X
                                                                                                                                                                                                                                                                                            REDMOND, WA.
                                                                                                                               Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 190 of 227
                                                                                                                                                                                                                                                                      NOTES:

                                                                                                                                                                                                                                                                       1.   PROPERTY LINE FROM SNOHOMISH COUNTY ASSESSOR
                                                                                                                                                                                                                                                                            WEBSITE MAP. IF PROPERTY LINE DELINEATION IS
                                                                                                                                                                                                                                                                            REQUIRED, MY BE COMPLETED BY LICENSED PLS.

                                                                                                                                          SK
                                                                                                                                            YK
                                                                                                                                               OM
                                                                                                                                                    IS
                                                                                                                                                      H
                                                                                                                                                          RI
                                                                                                                                                            VE
                                                                                                                                                               R




                                                                                                                                                                                                                           BPA TRANSMISSION LINE




                                                                                                                                                                   EXISTING ACCESS
                                                                                                    PROPERTY
                                                                                                                                                                   (UNIMPROVED)
                                                                                                    LINE
                                                                                                    (SEE NOTE 1)




                                                                                                                                                                                                                          TOWER
PLOTTED: Jim Schulz 6/19/2020 8:47 AM




                                                                                                                                                                                                                          TOWER
SAVED: jschulz 6/8/2020 10:28 AM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-01.dwg




                                                                                                                                    0          1"                                                                                                                                 400                   0             200   400

                                                                                                                               BAR MEASURES ONE INCH
                                                                                                                                ON ORIGINAL DRAWINGS                                                                                                                                              SCALE: 1"=   400'


                                                                                                                                                                                           KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                             KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                        SKYKOMISH RIVER, WA
                                                                                                                                                                                     DESIGNED BY:   P DeVRIES                         LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                      BELLINGHAM, WA                                                        DATE: MONTH XX, XXXX
                                                                                                                                                                                     DRAWN BY:      J SCHULZ
                                                                                                                                                                                     CHECKED BY:    L LEE                                                                                                   SHEET:          REV:
                                                                                                                                                                                     PROJECT MGR:   X XXXXX                                  Resource             EXISTING SITE PLAN
                                                                         REV   DATE   DESCRIPTION                  DRN   APP
                                                                                                                                                                                     FILENAME:      2079-SHEET C-01.dwg                      Consultants, Inc.                                                        C-1     X
                                                                                                                                                                                                                                     REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 191 of 227

PLOTTED: Jim Schulz 6/19/2020 8:47 AM
SAVED: jschulz 6/15/2020 11:58 AM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-02.dwg




                                                                                                                     0        1"

                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS


                                                                                                                                                      KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                      SKYKOMISH RIVER, WA
                                                                                                                                                DESIGNED BY:   P DeVRIES              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                      BELLINGHAM, WA                                    DATE: MONTH XX, XXXX
                                                                                                                                                DRAWN BY:      J SCHULZ
                                                                                                                                                CHECKED BY:    L LEE                                                                    SHEET:          REV:
                                                                                                                                                PROJECT MGR:   X XXXXX                       Resource             ACCESS PLAN
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                FILENAME:      2079-SHEET C-02.dwg           Consultants, Inc.                                 C-2       X
                                                                                                                                                                                     REDMOND, WA.
                                                                                                                    Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 192 of 227
                                                                                                                                                                                                                                              NOTES:

                                                                                                                                                                                                                                               1.   PROPERTY LINE FROM SNOHOMISH COUNTY ASSESSOR
                                                                                                                                                                                                                                                    WEBSITE MAP. IF PROPERTY LINE DELINEATION IS
                                                                                                                                                                                                                                                    REQUIRED, MY BE COMPLETED BY LICENSED PLS.

                                                                                                                                                                                ACCESS TO RIVER




                                                                                                                                                          84                               CUT W/ 2:1
                                                                                                                                                                                           SIDE SLOPE




                                                                                                                                                               80
                                                                                                                                 79




                                                                                                                                                                    18'
                                                                                                                        80

                                                                                                                                                      80




                                                                                                                                                     85
                                                                                                                                                                                                        80




                                                                                                                                                                                 85


                                                                                                                                                                                          80
PLOTTED: Jim Schulz 6/19/2020 8:50 AM
SAVED: jschulz 6/8/2020 10:43 AM




                                                                                               ACCESS
                                                                                                                                                                          PROPERTY LINE
                                                                                                                                                                          (SEE NOTE 1)
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-03.dwg




                                                                                                                             PLAN - CUT AREA   1
                                                                                                                         0        1"           C-2

                                                                                                                    BAR MEASURES ONE INCH
                                                                                                                     ON ORIGINAL DRAWINGS


                                                                                                                                                                    KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                            KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                SKYKOMISH RIVER, WA
                                                                                                                                                           DESIGNED BY:       P DeVRIES                       LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                              BELLINGHAM, WA                                                    DATE: MONTH XX, XXXX
                                                                                                                                                           DRAWN BY:          J SCHULZ
                                                                                                                                                           CHECKED BY:        L LEE                                                                                             SHEET:             REV:
                                                                                                                                                           PROJECT MGR:       X XXXXX                                Resource             PLAN - CUT AREA - 1
                                                                         REV   DATE   DESCRIPTION       DRN   APP
                                                                                                                                                           FILENAME:          2079-SHEET C-03.dwg                    Consultants, Inc.                                               C-3            X
                                                                                                                                                                                                             REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 193 of 227




                                                                                                                                        85
                                                                                                                                                                                 CUT W/ 5:1
                                                                                                                                                                                 SIDE SLOPES




                                                                                                                                                                                  85


                                                                                                                                                                      87




                                                                                                                                                      11'




                                                                                                                                                                                                        85
                                                                                                                                                                 87


                                                                                                                                                 85




                                                                                                                                                 83



                                                                                                                                                        ACCESS
PLOTTED: Jim Schulz 6/19/2020 8:53 AM
SAVED: jschulz 6/8/2020 10:49 AM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-04.dwg




                                                                                                                                             PLAN - FILL AREA                          2                                                    20                             10    20
                                                                                                                     0        1"                                                                                                                              0
                                                                                                                                                                                       C-1

                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS                                                                                                                   SCALE: 1"=   20'



                                                                                                                                                                           KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                     KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                SKYKOMISH RIVER, WA
                                                                                                                                                                  DESIGNED BY:    P DeVRIES                   LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                              BELLINGHAM, WA                                                    DATE: MONTH XX, XXXX
                                                                                                                                                                  DRAWN BY:       J SCHULZ
                                                                                                                                                                  CHECKED BY:     L LEE                                                                                         SHEET:          REV:
                                                                                                                                                                  PROJECT MGR:    X XXXXX                            Resource             PLAN - CUT AREA - -2
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                                  FILENAME:       2079-SHEET C-04.dwg                Consultants, Inc.                                                C-4        X
                                                                                                                                                                                                             REDMOND, WA.
                                                                                                                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 194 of 227




                                                                                                                                                                                           80
                                                                                                                                                                                      CUT W/ 5:1 SIDE SLOPES




                                                                                                                                   80
                                                                                                                                                                                                      78
                                                                                                                                                          80

                                                                                                                                                           79



                                                                                                       ESS
                                                                                                    ACC




                                                                                                                                                                     30'
                                                                                                               79




                                                                                                                                                           79

                                                                                                                                                                80




                                                                                                                                        85
PLOTTED: Jim Schulz 6/19/2020 8:55 AM
SAVED: jschulz 6/8/2020 10:55 AM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-05.dwg




                                                                                                                                                  PLAN - CUT AREA                3
                                                                                                                                                                                C-2


                                                                                                                               0             1"                                                                                                20               0            10    20


                                                                                                                          BAR MEASURES ONE INCH
                                                                                                                           ON ORIGINAL DRAWINGS                                                                                                           SCALE: 1"=   20'



                                                                                                                                                                                 KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                  KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                   SKYKOMISH RIVER, WA
                                                                                                                                                                           DESIGNED BY:   P DeVRIES              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                 BELLINGHAM, WA                                                   DATE: MONTH XX, XXXX
                                                                                                                                                                           DRAWN BY:      J SCHULZ
                                                                                                                                                                           CHECKED BY:    C LEE                                                                                   SHEET:          REV:
                                                                                                                                                                           PROJECT MGR:   X XXXXX                       Resource             PLAN - CUT AREA - 3
                                                                         REV   DATE   DESCRIPTION            DRN    APP
                                                                                                                                                                           FILENAME:      2079-SHEET C-05.dwg           Consultants, Inc.                                               C-5        X
                                                                                                                                                                                                                REDMOND, WA.
                                                                                                                      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 195 of 227

                                                                                                                                                                                                                                                                             NOTES:

                                                                                                                                                                                                                                                                                1.   ISOLATE WORK AREA AS NEEDED WITH SANDBAG
                                                                                                                                                                                                                                                                                     COFFERDAM W/ POLY SHEETING. PUMP WORK AREA DRY
                                                                                                                                                                                                                                                                                     WHILE EXCAVATING & BEFORE PLACING QUARRY SPALLS.

                                                                                                                                                                        82                                                                                                      2.   SALVAGE FISH WITHIN ISOLATION AREA AS NEEDED.


                                                                                                           QUARRY SPALLS
                                                                                                           (170 CY) WSDOT
                                                                                                           SPEC 9-13.1(5)

                                                                                                                                                                  81




                                                                                                    82                                                                 80

                                                                                                                                                                                                                             SAND BAG
                                                                                                                                                                             79                                              COFFERDAM
                                                                                                                                                                                                                             (SEE NOTE 1)




                                                                                                                                                                                                                             CUT W/ 10:1 SIDE
                                                                                                                                                                                                                             SLOPES

                                                                                                                                                                                                                        78




                                                                                                                                                                                                                                                                79




                                                                                                                                                      63'
                                                                                                                                                                                                                                                                        84




                                                                                                                                                                                                                                                          84
                                                                                                                                                                                                                                    80
                                                                                                                                                  79
PLOTTED: Jim Schulz 6/19/2020 8:58 AM




                                                                                                                                                                                                                                                                             81




                                                                                                                                                                                                                       80
                                                                                                                                                             80




                                                                                                                                                                                          85
                                                                                                                                                                                                                                                               SEE SHEET C-13
                                                                                                                                                                   81
SAVED: jschulz 6/8/2020 11:49 AM




                                                                                                                                                                       82



                                                                                                                     79
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-06.dwg




                                                                                                                               0        1"                                        PLAN - CUT AREA                       4                                                                  20                    0            10      20
                                                                                                                                                      C-17
                                                                                                                                                  1




                                                                                                                                                                                                                       C-2
                                                                                                                          BAR MEASURES ONE INCH
                                                                                                                           ON ORIGINAL DRAWINGS                                                                                                                                                            SCALE: 1"=   20'



                                                                                                                                                                                        KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                       KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                               SKYKOMISH RIVER, WA
                                                                                                                                                                                  DESIGNED BY:   P DeVRIES                     LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                               BELLINGHAM, WA                                                                                        DATE: MONTH XX, XXXX
                                                                                                                                                                                  DRAWN BY:      J SCHULZ
                                                                                                                                                                                  CHECKED BY:    L LEE                                                                                                                               SHEET:          REV:
                                                                                                                                                                                  PROJECT MGR:   X XXXXX                              Resource                                          PLAN - CUT AREA - 4
                                                                         REV   DATE   DESCRIPTION        DRN   APP
                                                                                                                                                                                  FILENAME:      2079-SHEET C-06.dwg                  Consultants, Inc.                                                                                    C-6        X
                                                                                                                                                                                                                              REDMOND, WA.
                                                                                                                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 196 of 227
                                                                                                                                                                                                                         78


                                                                                                                                                                                                                                                                       NOTES:

                                                                                                                                                                                                                                                                        1.   ISOLATE WORK AREA AS NEEDED WITH SANDBAG
                                                                                                                                                                                                                                                                             COFFERDAM W/ POLY SHEETING. PUMP WORK AREA DRY




                                                                                                                                                    82

                                                                                                                                                         80
                                                                                                                                                                                                                                                                             WHILE EXCAVATING & BEFORE PLACING QUARRY SPALLS.




                                                                                                                                               83
                                                                                                                           84                                                                                                                                           2.   SALVAGE FISH WITHIN ISOLATION AREA AS NEEDED.




                                                                                                         84




                                                                                                                                84
                                                                                                                                                                        29
                                                                                                                                                                          .33
                                                                                                                                                                                '

                                                                                                    82




                                                                                                                                     80


                                                                                                                                          78
                                                                                                                                                                                                                               CUT W/ 5:1 SIDE SLOPES




                                                                                                                                                              78

                                                                                                                                                                   80
                                                                                                                                                                                                                                     85
PLOTTED: Jim Schulz 6/19/2020 9:01 AM




                                                                                                                                                                                     85
                                                                                                                                                                                                                              86




                                                                                                                                                                                                                AC
                                                                                                                                                                                                                  CE
SAVED: jschulz 6/8/2020 11:15 AM




                                                                                                                                                                                                                    SS
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-07.dwg




                                                                                                                                                     PLAN - CUT AREA                      5
                                                                                                                                                                                       C-2
                                                                                                                                0         1"                                                                                                                                       20                    0            10      20


                                                                                                                          BAR MEASURES ONE INCH
                                                                                                                           ON ORIGINAL DRAWINGS                                                                                                                                                    SCALE: 1"=   20'



                                                                                                                                                                                    KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                   KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                       SKYKOMISH RIVER, WA
                                                                                                                                                                        DESIGNED BY:          P DeVRIES                                    LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                           BELLINGHAM, WA                                                                    DATE: MONTH XX, XXXX
                                                                                                                                                                        DRAWN BY:             J SCHULZ
                                                                                                                                                                        CHECKED BY:           L LEE                                                                                                                          SHEET:          REV:
                                                                                                                                                                        PROJECT MGR:          X XXXXX                                             Resource                      PLAN - CUT AREA - 5
                                                                         REV   DATE   DESCRIPTION             DRN   APP
                                                                                                                                                                        FILENAME:             2079-SHEET C-07                                     Consultants, Inc.                                                                C-7        X
                                                                                                                                                                                                                                          REDMOND, WA.
                                                                                                                                                   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 197 of 227
                                                                                                                  ACCESS TO PIT




                                                                                                                                       83
                                                                                                                                                                                                                                                                                      NOTES:

                                                                                                                                                                                                                                                                                       1.   ISOLATE WORK AREA AS NEEDED WITH SANDBAG
                                                                                                                                                                                                                                                                                            COFFERDAM W/ POLY SHEETING. PUMP WORK AREA DRY
                                                                                                    ERODED AREA                                                                                                                                                                             WHILE EXCAVATING & BEFORE PLACING QUARRY SPALLS.

                                                                                                                                                                                                                                                                                       2.   SALVAGE FISH WITHIN ISOLATION AREA AS NEEDED.




                                                                                                                                                                                              79




                                                                                                                                                            80

                                                                                                                                                                 79
                                                                                                                                       83
                                                                                                                                                                                                                           CUT W/ 5:1 SIDE SLOPES




                                                                                                                                  82
                                                                                                                                                                                                11
                                                                                                                                                                                                   8'




                                                                                                                                                                                                                                                78
PLOTTED: Jim Schulz 6/19/2020 9:04 AM




                                                                                                                                                                                                                                                      80




                                                                                                                                                                                                                                                                       84
SAVED: jschulz 6/8/2020 11:23 AM




                                                                                                                                                                                                                                                                            AC
                                                                                                                                                                                                                                                                              CE
                                                                                                                                                                                                                                                                                 SS
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-08.dwg




                                                                                                                                                                           PLAN - CUT AREA                 6
                                                                                                                                                        0        1"                                       C-2                                                                                     20                    0            10      20


                                                                                                                                                   BAR MEASURES ONE INCH
                                                                                                                                                    ON ORIGINAL DRAWINGS                                                                                                                                          SCALE: 1"=   20'



                                                                                                                                                                                                        KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                              KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                                      SKYKOMISH RIVER, WA
                                                                                                                                                                                             DESIGNED BY:       P DeVRIES                             LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                                      BELLINGHAM, WA                                                                        DATE: MONTH XX, XXXX
                                                                                                                                                                                             DRAWN BY:          J SCHULZ
                                                                                                                                                                                             CHECKED BY:        L LEE                                                                                                                       SHEET:          REV:
                                                                                                                                                                                             PROJECT MGR:       X XXXXX                                      Resource                          PLAN - CUT AREA - 6
                                                                         REV   DATE   DESCRIPTION                                      DRN   APP
                                                                                                                                                                                             FILENAME:          2079-SHEET-C-08.dwg                          Consultants, Inc.                                                                    C-8        X
                                                                                                                                                                                                                                                     REDMOND, WA.
                                                                                                                     Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 198 of 227

                                                                                                                                                                                                                                        NOTES:

                                                                                                                                                                                                                                         1.   ISOLATE WORK AREA AS NEEDED WITH SANDBAG
                                                                                                                                                                                                                                              COFFERDAM W/ POLY SHEETING. PUMP WORK AREA DRY
                                                                                                                                                                                                                                              WHILE EXCAVATING & BEFORE PLACING QUARRY SPALLS.

                                                                                                                                                                                                                                         2.   SALVAGE FISH WITHIN ISOLATION AREA AS NEEDED.




                                                                                                                                                                                80




                                                                                                                                                                                                                            78
                                                                                       83



                                                                                                                                             78

                                                                                                    80




                                                                                                                                                             44'
PLOTTED: Jim Schulz 6/19/2020 9:06 AM




                                                                                                                                             78
                                                                                                                                                                                                               QUARRY SPALLS (160 CY)
                                                                                                                                                                                                               WDSOT SPEC 9-13.1(5)



                                                                                                                                                                   80
                                                                                                                                                                                                      CUT W/ 10:1 SIDE SLOPES
                                                                                                                                                                                                 80
SAVED: jschulz 6/8/2020 11:49 AM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-09.dwg




                                                                                                                          0        1"                                       PLAN - CUT AREA               7                                         20                    0            10      20
                                                                                                                                                       7
                                                                                                                                                  2
                                                                                                                                                      C-1




                                                                                                                                                                                                         C-2
                                                                                                                     BAR MEASURES ONE INCH
                                                                                                                      ON ORIGINAL DRAWINGS                                                                                                                          SCALE: 1"=   20'



                                                                                                                                                                   KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                     KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                        SKYKOMISH RIVER, WA
                                                                                                                                                            DESIGNED BY:   P DeVRIES                       LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                           BELLINGHAM, WA                                                                     DATE: MONTH XX, XXXX
                                                                                                                                                            DRAWN BY:      J SCHULZ
                                                                                                                                                            CHECKED BY:    L LEE                                                                                                              SHEET:          REV:
                                                                                                                                                            PROJECT MGR:   X XXXXX                                Resource                       PLAN - CUT AREA - 7
                                                                         REV   DATE   DESCRIPTION        DRN   APP
                                                                                                                                                            FILENAME:      2079-SHEET C-09.dwg                    Consultants, Inc.                                                                 C-9        X
                                                                                                                                                                                                          REDMOND, WA.
                                                                                                                                      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 199 of 227




                                                                                                                    77
                                                                                                                            '
                                                                                                                          38




                                                                                                                    80
                                                                                                               85




                                                                                                                                        77
                                                                                                    AC
                                                                                                       CE




                                                                                                                                                 80

                                                                                                                                                      85
                                                                                                          SS




                                                                                                                                                                                      CUT W/ 2:1 SIDE SLOPES
                                                                                                                                                                  '
                                                                                                                                                                45




                                                                                                                                                                                                85
PLOTTED: Jim Schulz 6/19/2020 9:09 AM




                                                                                                                                                                                           80 7
                                                                                                                                                                                             7
SAVED: jschulz 6/8/2020 11:49 AM




                                                                                                                                                                                                    '
                                                                                                                                                                                                  51
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-10.dwg




                                                                                                                                             PLAN - CUT AREA          8


                                                                                                                                                                                            77
                                                                                                                                                                                             80
                                                                                                                                                                      C-2                                                                       50               0            25    50
                                                                                                                                             0             1"                              85
                                                                                                                                      BAR MEASURES ONE INCH
                                                                                                                                       ON ORIGINAL DRAWINGS                                                                                                SCALE: 1"=   50'



                                                                                                                                                                                  KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                  KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                    SKYKOMISH RIVER, WA
                                                                                                                                                                            DESIGNED BY:   P DeVRIES              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                  BELLINGHAM, WA                                                   DATE: MONTH XX, XXXX
                                                                                                                                                                            DRAWN BY:      J SCHULZ
                                                                                                                                                                            CHECKED BY:    L LEE                                                                                   SHEET:          REV:
                                                                                                                                                                            PROJECT MGR:   X XXXXX                       Resource             PLAN - CUT AREA - 8
                                                                         REV   DATE   DESCRIPTION                        DRN    APP
                                                                                                                                                                            FILENAME:      2079-SHEET C-10.dwg           Consultants, Inc.                                               C-10       X
                                                                                                                                                                                                                 REDMOND, WA.
                                                                                                                                                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 200 of 227
                                                                                                                                                                                                                                                                                 NOTES:

                                                                                                                                                                                                                                                                                  1.   CUT CHANNEL SUFFICIENTLY WIDE TO FULFILL 32,000 CY TOTAL FOR PROJECT
                                                                                                                                                                                                                                                                                       AFTER ALL OTHER EXCAVATION HAS BEEN COMPLETED. LEAVE IN PLACE MATURE
                                                                                                                                                                                                                                                                                       TREES W/ DBH > 6".


                                                                                                                                                                                        MATCHLINE - SEE LEFT LOWER                                                                 MATCHLINE - SEE LOWER CENTER




                                                                                                                                                                                                                                                78
                                                                                                                                                                                                                                           74
                                                                                                    80




                                                                                                            75
                                                                                                             74




                                                                                                                                        74
                                                                                                                                        75
                                                                                                                                                   CUT W/ 5:1 SIDE SLOPES




                                                                                                                                                                                                                                                                                                     74
PLOTTED: Jim Schulz 6/19/2020 9:15 AM




                                                                                                                                                                                                                                                                                                   75
                                                                                                                                                                                                                                                                                                  76
                                                                                                                                                                                                                                                                                                  77

                                                                                                                                  CUT
                                                                                                                     ~90' CHANNEL
                                                                                                                        (SEE NOTE 1)


                                                                                                                                                                                                                                                                                                      DIRECTED WORK:
                                                                                                                                                                                                                                                                                                      GRADUALLY TRANSITION
                                                                                                                                                                                                                                                                                                      CUT TO EXISTING TERRAIN
SAVED: jschulz 6/8/2020 11:56 AM




                                                                                                         MATCHLINE - SEE UPPER CENTER


                                                                                                                                                                                      MATCHLINE - SEE UPPER RIGHT
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-11.dwg




                                                                                                                                                                                                                                                                                                            50                  0           25    50
                                                                                                                                                                  0         1"     PLAN - CUT AREA              9
                                                                                                                                                                                                               C-2
                                                                                                                                                           BAR MEASURES ONE INCH
                                                                                                                                                            ON ORIGINAL DRAWINGS                                                                                                                                         SCALE: 1"=   50'



                                                                                                                                                                                                           KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                     KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                                                SKYKOMISH RIVER, WA
                                                                                                                                                                                                     DESIGNED BY:    P DeVRIES                        LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                                      BELLINGHAM, WA                                                                             DATE: MONTH XX, XXXX
                                                                                                                                                                                                     DRAWN BY:       J SCHULZ
                                                                                                                                                                                                     CHECKED BY:     L LEE                                                                                                                       SHEET:          REV:
                                                                                                                                                                                                     PROJECT MGR:    X XXXXX                                 Resource                                     PLAN - CUT AREA - 9
                                                                         REV   DATE   DESCRIPTION                                            DRN    APP
                                                                                                                                                                                                     FILENAME:       2079-SHEET-C-11.dwg                     Consultants, Inc.                                                                         C-11       X
                                                                                                                                                                                                                                                     REDMOND, WA.
                                                                                                                      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 201 of 227

                                                                                                                                 N 312891.8845
                                                                                                                                 E 1379388.1007 N 312887.3742
                                                                                                                                                E 1379456.4316
                                                                                                                                                                      N 312868.4494
                                                                                                                                        78                            E 1379514.2410




                                                                                                                                                                                     N 312727.1993
                                                                                                                                                                                    E 1379733.1140




                                                                                                                                                                                                                CUT W/ 2:1 SIDE SLOPES




                                                                                                                            78
                                                                                                                      74
                                                                                                                                                                                                                         N 312704.4768
                                                                                                                                                                                                                         E 1379809.6998
                                                                                                                                                                                                                               N 312673.8173
                                                                                                                                                                                                                               E 1379838.2403




                                                                                                                                                                                                                         84
                                                                                                                                                                                                                         83
                                                                                                                                                                                                                        81



                                                                                                                                                                                                                        85
                                                                                                                                                                                                                       82
                                                                                                                                                                 78
                                                                                                                                             N 312588.5064
                                                                                                                                             E 1379408.2060




                                                                                                                                                                               79
                                                                                                                                                                                                                                    CUT W/ 10:1 SIDE SLOPES




                                                                                                                                      N 312503.4491
                                                                                                                                      E 1379391.2412
                                                                                                                                                                                                                       CUT TO GRADE SHOWN




                                                                                                                                                                                                                        N 312499.2201




                                                                                                                                                                                                           81
                                                                                                                                                                                                                        E 1379771.6422

                                                                                                                                                                                                                       N 312430.9950
                                                                                                                                                                                                                       E 1379775.6206




                                                                                                                                                                                                                          N 312365.6373
                                                                                                                                                                                                                          E 1379795.9833
PLOTTED: Jim Schulz 6/19/2020 9:18 AM




                                                                                                                                                                                                                   N 312307.8761
                                                                                                                   N 312285.0199                                                                                   E 1379767.0479
                                                                                                                  E 1379465.5966
                                                                                                                                                  78
SAVED: jschulz 6/8/2020 11:59 AM




                                                                                                                                         N 312185.7521
                                                                                                                                         E 379547.2409
                                                                                                                                               N 312172.6413             N 312170.4976
                                                                                                     74                                       E 1379571.2409             E 1379601.2408
                                                                                                     75
                                                                                                    76
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-12.dwg




                                                                                                    77



                                                                                                                                                                                                                                                                         100              0             50    100
                                                                                                                                  0          1"        PLAN - CUT AREA               10
                                                                                                                                                                                     C-2
                                                                                                                           BAR MEASURES ONE INCH
                                                                                                                            ON ORIGINAL DRAWINGS                                                                                                                                    SCALE: 1"=   100'



                                                                                                                                                                                           KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                  KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                             SKYKOMISH RIVER, WA
                                                                                                                                                                                DESIGNED BY:     P DeVRIES                                 LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                           BELLINGHAM, WA                                                    DATE: MONTH XX, XXXX
                                                                                                                                                                                DRAWN BY:        J SCHULZ
                                                                                                                                                                                CHECKED BY:      L LEE                                                                                                       SHEET:          REV:
                                                                                                                                                                                PROJECT MGR:     X XXXXX                                          Resource             PLAN - CUT AREA - 10
                                                                         REV   DATE   DESCRIPTION         DRN   APP
                                                                                                                                                                                FILENAME:        2079-SHEET C-12.dwg                              Consultants, Inc.                                                 C-12      X
                                                                                                                                                                                                                                          REDMOND, WA.
                                                                                                                                                                                    Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 202 of 227
                                                                                          81                                                                                                                                                                                                                                              NOTES:

                                                                                                                                                                                                                                                                                                                                               1.   ISOLATE WORK AREA AS NEEDED WITH SANDBAG
                                                                                               80
                                                                                                                                                                                                                                                                                                                                                    COFFERDAM W/ POLY SHEETING. PUMP WORK AREA DRY
                                                                                                      79                                                                                                                                                                                                                                            WHILE EXCAVATING & BEFORE PLACING QUARRY SPALLS.

                                                                                                                                                                                                                                                                                                                                               2.   SALVAGE FISH WITHIN ISOLATION AREA AS NEEDED.
                                                                                                                                                                                                                                                                               MATCHLINE - SEE LOWER LEFT
                                                                                                                  78
                                                                                                                            N 310539.9227
                                                                                                                            E 1381119.1458                                                                                                                                                                           83

                                                                                                                                          79

                                                                                                                                               84




                                                                                                                                     84
                                                                                                                       80
                                                                                79
                                                                                                                                                 81
                                                                                                                                                                                                                                                                                                                                                    N 310192.7276
                                                                                                                  80




                                                                                     80
                                                                                                                                               CUT W/ 5:1 SIDE SLOPES FOR
                                                                                                           85




                                                                                                                                                                                                                                                                                                                                                    E 1381300.9345
                                                                                           81
                                                                                                                                               FUTURE VEHICLE ACCESS
                                                                                                                                               ACROSS CHANNEL

                                                                                               82

                                                                                                                                               CUT W/ 2:1 SIDE SLOPES




                                                                                                                                          81
                                                                                                                                                      N 310456.0920
                                                                                                                                                      E 1381139.6718




                                                                                                                                                                                                                                                                                                           85




                                                                                                                                                                                                                                                                                                                80




                                                                                                                                                                                                                                                                                                                               80
                                                                                                                               15'                                N 310391.7151




                                                                                                                                                                                                                                                                                                                                     85
                                                                                                                                                                  E 1381149.7952


                                                                                                                                                                        N 310377.5179
                                                                                                                                                                        E 1381163.2129                                                                                                                                                               85


                                                                                                                                                                                                                                                                                                                                                     79
PLOTTED: Jim Schulz 6/19/2020 9:23 AM




                                                                                                                                                                                                N 310360.6329




                                                                                                                                                                                                                                                                                                                80
                                                                                                                                                                                                E 1381204.5158                                                                                                                                  N 310077.6603
                                                                                                                                                                                                                                                                                                                                                E 1381312.4628

                                                                                                                                                                                                                                                                                                                          85
                                                                                                                                                                                                                                                                                                                                     ISOLATE WORK AREA WITH
                                                                                                                                                             83                            80                                                                                                                                        SANDBAG COFFER DAM TO
                                                                                                                                                                                                                                                                                                                                     CONFINE TURBIDITY
                                                                                                                                                                                                     81

                                                                                                                                                                                                               82
                                                                                                                                                                                                                    83
SAVED: jschulz 6/8/2020 11:33 AM




                                                                                                                                                                                    80
                                                                                                                                                                                                                         N 310308.1548
                                                                                                                                                                                                                         E 1381267.9296
                                                                                                                                                                                           81



                                                                                                                                                                                                82


                                                                                                                                                                                                          83
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-13.dwg




                                                                                                                                                                                    MATCHLINE - SEE UPPER RIGHT
                                                                                                                                                                                                0                   1"       PLAN - CUT AREA              11                                                                              40                          0           20    40
                                                                                                                                                                                                                                                         C-2
                                                                                                                                                                                         BAR MEASURES ONE INCH
                                                                                                                                                                                          ON ORIGINAL DRAWINGS                                                                                                                                                   SCALE: 1"= 40'



                                                                                                                                                                                                                                                KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                              KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                                                                              SKYKOMISH RIVER, WA
                                                                                                                                                                                                                                          DESIGNED BY:   P DeVRIES              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                                                                BELLINGHAM, WA                                                                                         DATE: MONTH XX, XXXX
                                                                                                                                                                                                                                          DRAWN BY:      J SCHULZ
                                                                                                                                                                                                                                          CHECKED BY:    L LEE                                                                                                                         SHEET:          REV:
                                                                                                                                                                                                                                          PROJECT MGR:   X XXXXX                       Resource                                     PLAN - CUT AREA - 11
                                                                         REV   DATE                 DESCRIPTION                                                         DRN   APP
                                                                                                                                                                                                                                          FILENAME:      2079-SHEET C-13.dwg           Consultants, Inc.                                                                                     C-13       X
                                                                                                                                                                                                                                                                               REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 203 of 227




                                                                                                                              N 312180.4244          N 312179.9597
                                                                                                                              E 1380402.4362        E 1380664.8175                        82
                                                                                                                                                                                               83
                                                                                                                                                                                                    84
                                                                                                                                                                                                                              AC
                                                                                                                                                                                                                                CE




                                                                                                                                                                                                                                             7780
                                                                                                                                                                                                                                    SS




                                                                                                                                                                                                                                                85




                                                                                                                                                                                                                                                             77
                                                                                                                81




                                                                                                                                                                                                                                                               80
                                                                                                                                                                                                                                                               85
                                                                                                                 82
                                                                                                                     83
                                                                                                                      84
                                                                                                                                                                                                          N 312003.0728
                                                                                                                                                                                                         E 1380917.7593




                                                                                                                                                                                                                    N 311793.2970
                                                                                                                                                                                                                   E 1380994.1832


                                                                                                                                                    N 311763.4369
                                                                                                                                                    E 1380486.2813




                                                                                                                                                                                                              84
PLOTTED: Jim Schulz 6/19/2020 9:26 AM




                                                                                                                                                              N 311562.6729
                                                                                                                                                              E 1380594.9640
                                                                                                                                                                                                             FILL W/ 5:1 SIDE SLOPES
SAVED: jschulz 6/3/2020 2:47 PM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-14.dwg




                                                                                                                                                                                                                                                                       100               0             50    100
                                                                                                                          0           1"       PLAN - FILL AREA                12
                                                                                                                                                                               C-2
                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS                                                                                                                                              SCALE: 1"=   100'



                                                                                                                                                                                     KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                      KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                           SKYKOMISH RIVER, WA
                                                                                                                                                                           DESIGNED BY:    P DeVRIES                                     LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                         BELLINGHAM, WA                                                     DATE: MONTH XX, XXXX
                                                                                                                                                                           DRAWN BY:       J SCHULZ
                                                                                                                                                                           CHECKED BY:     L LEE                                                                                                            SHEET:          REV:
                                                                                                                                                                           PROJECT MGR:    X XXXXX                                              Resource             PLAN - FILL AREA - 12
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                                           FILENAME:       2079-SHEET C-14.dwg                                  Consultants, Inc.                                                  C-14      X
                                                                                                                                                                                                                                     REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 204 of 227




                                                                                                                                                                                                                                        77
                                                                                                                                                                                                                                   80
                                                                                                                                                                                                                              85
                                                                                                                                                                                                                              TRANSMISSION LINE
                                                                                                                                                                                                                              TOWER




                                                                                                                                                                                         SS
                                                                                                                                                                                       CE
                                                                                                                                                                                  AC
                                                                                                                                                                                            N 311395.4754
                                                                                                                                                                                            E 1381038.6270



                                                                                                                                                                                                     N 311357.9255
                                                                                                                                                                                                     E 1381072.1388




                                                                                                                                                                                                     N 311246.6765
                                                                                                                                                                                                     E 1381075.8192



                                                                                                       N 311217.5299                                                                                              80




                                                                                                                                                                                                                             78
                                                                                                      E 1380713.5635


                                                                                                                                                                         83                           78



                                                                                                                                                                                        80


                                                                                                                                                                                                      78




                                                                                                                                                                                                                       80
                                                                                                                                                                                                             80



                                                                                                                                                        FILL W/ 5:1 SIDE SLOPES
PLOTTED: Jim Schulz 6/19/2020 9:29 AM




                                                                                                                             N 311099.8545
                                                                                                                            E 1380776.1072
SAVED: jschulz 6/3/2020 2:51 PM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-15.dwg




                                                                                                                                                                                                                                                                   100               0             50    100
                                                                                                                       0      1"     PLAN - FILL AREA         13
                                                                                                                                                              C-1
                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS                                                                                                                                          SCALE: 1"=   100'



                                                                                                                                                                    KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                   KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                       SKYKOMISH RIVER, WA
                                                                                                                                                          DESIGNED BY:        P DeVRIES                                      LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                             BELLINGHAM, WA                                                             DATE: MONTH XX, XXXX
                                                                                                                                                          DRAWN BY:           J SCHULZ
                                                                                                                                                          CHECKED BY:         L LEE                                                                                                                     SHEET:          REV:
                                                                                                                                                          PROJECT MGR:        X XXXXX                                                        Resource            PLAN - FILL AREA - 13
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                          FILENAME:           2079-SHEET C-15.dwg                                            Consultants, Inc.                                                 C-15      X
                                                                                                                                                                                                                            REDMOND, WA.
                                                                                                                                                          Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 205 of 227
                                                                                                                                                                                                                                                                                                                               NOTES:
                                                                                                                                                                                             N 310875.3068
                                                                                                                                                                                             E 1380095.5262
                                                                                                                                                                                                                                                                                                                               1. PIT AREA TO BE CLEANED UP UNDER DIRECTION OF TULALIP TRIBE
                                                                                                                                                                                                                                                                                                                                  REPRESENTATIVE. WASTE AND CONTAMINATED MATERIAL TO BE
                                                                                                                         N 310852.9780                                                                                                                                                                                            HAULED OFFSITE AND DISPOED OF AT APPROVED LOCATION. AREA TO
                                                                                                                        E 1379973.1890                                                                                                                                        N 310830.5660
                                                                                                                                                                                                                                 N 310825.3049                                E 1380254.7518                                      BE FILLED WILL BE STAKED IN FIELD BY TRIBE, FILL TO ELEVATION 83'.
                                                                                                                                                                                                                                 E 1380158.8595



                                                                                                                                                                                                                                                                                                     ERODED AREA
                                                                                                                                                                                                                                                                                                     (APPROX)



                                                                                                                                                                                                                                                                      81


                                                                                                                                                                                                                                                                               82




                                                                                                                                                                                                                                                                                                                                                                                    83
                                                                                                                                                                                                                                                                                      83                                                                                   AC
                                                                                                                                                                                                                                                                                                                                                                             CE
                                                                                                                                                                                                                                                                                                                                                                                SS
                                                                                       N 310751.4229
                                                                                      E 1379863.5075                                                                                                                                                                                                                           N 310751.8732




                                                                                                                                                                                                                                                                                                                                                                                                79 0
                                                                                                                                                                                                                                                                                                                               E 1380346.6675




                                                                                                                                                                                                                                                                                                                                                                                                  8
                                                                                                                                                                                                                                                                                                                                                                                    83
                                                                                                                                                                                                                                                                                                                                                                      82
                                                                                                                                                                                                                                                                                                                                N 310685.1789
                                                                                                                                                                                                                                                                                                                                E 1380367.5174


                                                                                                                                                                                                                                                                                                                        N 310671.9655
                                                                                                                                                                                                                                                                                                                        E 1380342.1929



                                                                                                                                                                                                                                                                                                              N 310639.7421
                                                                                                                                                                                                                                83
                                                                                                                                                                                                                                                                                                              E 1380314.4151
                                                                                                                                                                                                                     82
                                                                                                                                                                                                                                 81
                                                                                                                                                                                                                           80
                                                                                                        N 310620.8524
                                                                                                       E 1379912.1929
PLOTTED: Jim Schulz 6/19/2020 9:32 AM




                                                                                                                                                                                                                                                                                    FILL W/ 5:1 SIDE SLOPES
                                                                                                                                                                                                                                               N 310621.9636
                                                                                                                                                                                                                                              E 1380268.8596

                                                                                                                                                                                               N 310624.1859
                                                                                                                                                                                               E 1380091.0818    N 310624.1859
                                                                                                                                                                                                                E 1380201.0818


                                                                                                                                                                                             N 310590.8513
                                                                                                                                                                                             E 1380066.6373
SAVED: jschulz 6/8/2020 12:03 PM




                                                                                                                                                                                     N 310559.7389
                                                                                                                                                                                     E 1380061.0818

                                                                                                                                          N 310545.2939
                                                                                                                                         E 1380022.1929
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-16.dwg




                                                                                                                                                               0        1"
                                                                                                                                                                                  PLAN - FILL AREA                   14                                                                                                         50                       0            25                 50
                                                                                                                                                                                                                     C-2
                                                                                                                                                          BAR MEASURES ONE INCH
                                                                                                                                                           ON ORIGINAL DRAWINGS                                                                                                                                                                    SCALE: 1"=   50'



                                                                                                                                                                                                              KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                                       KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                                                                     SKYKOMISH RIVER, WA
                                                                                                                                                                                                      DESIGNED BY:   P DeVRIES                                  LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                                                BELLINGHAM, WA                                                                                                       DATE: MONTH XX, XXXX
                                                                                                                                                                                                      DRAWN BY:      J SCHULZ
                                                                                                                                                                                                      CHECKED BY:    L LEE                                                                                                                                                           SHEET:            REV:
                                                                                                                                                                                                      PROJECT MGR:   X XXXXX                                           Resource                                           PLAN - FILL AREA - 14
                                                                         REV   DATE   DESCRIPTION                                            DRN   APP
                                                                                                                                                                                                      FILENAME:      2079-SHEET C-16.dwg                               Consultants, Inc.                                                                                                      C-16      X
                                                                                                                                                                                                                                                               REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 206 of 227




                                                                                                                                                                                                   EXISTING GROUND




                                                                                                                                                                                                                                      10:1 APPROACH




                                                                                                                                                                           6" QUARRY SPALLS,
                                                                                                                                                                           WSDOT SPEC 9-13.1(5)




                                                                                                                                        PROFILE                    1
                                                                                                                                                                  C-6




                                                                                                                                                                                       EXISTING GROUND
PLOTTED: Jim Schulz 6/19/2020 9:32 AM




                                                                                                                                                                                                                           10:1 APPROACH
SAVED: jschulz 6/8/2020 1:09 PM




                                                                                                                                                                  6" QUARRY SPALLS,
                                                                                                                                                                  WSDOT SPEC 9-13.1(5)
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-17.dwg




                                                                                                                                                                                                                                                      20                0           10      20




                                                                                                                     0        1"        PROFILE                    2                                                                                  5
                                                                                                                                                                                                                                                                  SCALE: 1"=
                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                               20' HORIZ
                                                                                                                                                                                                                                                                                            5
                                                                                                                                                                  C-9
                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS                                                                                                                             SCALE: 1"=   5' VERT


                                                                                                                                                        KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                                  KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                          SKYKOMISH RIVER, WA
                                                                                                                                                  DESIGNED BY:   P DeVRIES                                LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                          BELLINGHAM, WA                                                                   DATE: MONTH XX, XXXX
                                                                                                                                                  DRAWN BY:      J SCHULZ
                                                                                                                                                  CHECKED BY:    L LEE                                                                                                                     SHEET:          REV:
                                                                                                                                                  PROJECT MGR:   X XXXXX                                         Resource                                  PROFILES
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                  FILENAME:      2079-SHEET C-17.dwg                             Consultants, Inc.                                                               C-17       X
                                                                                                                                                                                                         REDMOND, WA.
                                                                                                                                                      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 207 of 227




                                                                                                                                                           10C




                                                                                                                                                                    10E
                                                                                                                                     9B




                                                                                                                                9C




                                                                                                                                                                                                                            150' EASEMENT
                                                                                                                                                                                                12E


                                                                                                                                                                                                                            8C


                                                                                                                                                                                                                                 8D



                                                                                                                                                                                                                                   8C




                                                                                                    PLANT ASSEMBLAGES

                                                                                                        A   UPLAND, DRY
                                                                                                                                                                                                       13E
                                                                                                        B   PRIMARILY WET, SEASONALLY WET, WETLANDS                                                                               7E


                                                                                                        C   RIPARIAN

                                                                                                        D   LOW GROWING RIPARIAN

                                                                                                        E   NATIVE EMERGENT, EROSION CONTROL
PLOTTED: Jim Schulz 6/19/2020 9:32 AM




                                                                                                                                                                                                                                                                               1C
                                                                                                                                                                                                                                                                          2C

                                                                                                                                                                                                                                               3C
                                                                                                                                                                 14A                       6C
                                                                                                                                                                                                                        4E




                                                                                                                                                                                                      5C
SAVED: jschulz 6/19/2020 8:33 AM




                                                                                                                                                                                                                                 11D




                                                                                                                                                                                                                                        11C
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-18.dwg




                                                                                                                                                           0        1"

                                                                                                                                                      BAR MEASURES ONE INCH
                                                                                                                                                       ON ORIGINAL DRAWINGS


                                                                                                                                                                                            KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                                            KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                                                                                        SKYKOMISH RIVER, WA
                                                                                                                                                                                      DESIGNED BY:    P DeVRIES                                LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                                                                               BELLINGHAM, WA                                             DATE: MONTH XX, XXXX
                                                                                                                                                                                      DRAWN BY:       J SCHULZ
                                                                                                                                                                                      CHECKED BY:     L LEE                                                                                               SHEET:          REV:
                                                                                                                                                                                      PROJECT MGR:    X XXXXX                                         Resource                      PLANTING PLAN
                                                                         REV   DATE   DESCRIPTION                                         DRN   APP
                                                                                                                                                                                      FILENAME:       2079-SHEET C-18.dwg                             Consultants, Inc.                                       C-18         X
                                                                                                                                                                                                                                              REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 208 of 227

PLOTTED: Jim Schulz 6/19/2020 9:32 AM
SAVED: jschulz 6/19/2020 8:40 AM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-19.dwg




                                                                                                                     0        1"

                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS


                                                                                                                                                      KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                   KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                         SKYKOMISH RIVER, WA
                                                                                                                                                DESIGNED BY:   P DeVRIES              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                      BELLINGHAM, WA                                       DATE: MONTH XX, XXXX
                                                                                                                                                DRAWN BY:      J SCHULZ
                                                                                                                                                CHECKED BY:    L LEE                                                                       SHEET:          REV:
                                                                                                                                                PROJECT MGR:   X XXXXX                       Resource             PLANT TAKEOFF TABLES
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                FILENAME:      2079-SHEET C-19.dwg           Consultants, Inc.                                 C-19         X
                                                                                                                                                                                     REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 209 of 227

PLOTTED: Jim Schulz 6/19/2020 9:32 AM
SAVED: jschulz 6/15/2020 12:45 PM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-20.dwg




                                                                                                                     0        1"

                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS


                                                                                                                                                      KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                  KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                        SKYKOMISH RIVER, WA
                                                                                                                                                DESIGNED BY:   P DeVRIES              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                      BELLINGHAM, WA                                      DATE: MONTH XX, XXXX
                                                                                                                                                DRAWN BY:      J SCHULZ
                                                                                                                                                CHECKED BY:    L LEE                                                                      SHEET:          REV:
                                                                                                                                                PROJECT MGR:   X XXXXX                       Resource             PLANTING DETAILS - I
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                FILENAME:      2079-SHEET C-20.dwg           Consultants, Inc.                                C-20         X
                                                                                                                                                                                     REDMOND, WA.
                                                                                                                Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 210 of 227

PLOTTED: Jim Schulz 6/19/2020 9:32 AM
SAVED: jschulz 6/15/2020 12:44 PM
FILED IN: K:\2079 LCLA-DOJ\Klock\March2020\DRAWING\2079-SHEET C-21.dwg




                                                                                                                     0        1"

                                                                                                                BAR MEASURES ONE INCH
                                                                                                                 ON ORIGINAL DRAWINGS


                                                                                                                                                      KLOCK PROPERTY, RESTORATION, SKYKOMISH RIVER                   KLOCK PROPERTY RESTORATION
                                                                                                                                                                                                                         SKYKOMISH RIVER, WA
                                                                                                                                                DESIGNED BY:   P DeVRIES              LC LEE & ASSOCIATES, INC.
                                                                                                                                                                                      BELLINGHAM, WA                                       DATE: MONTH XX, XXXX
                                                                                                                                                DRAWN BY:      J SCHULZ
                                                                                                                                                CHECKED BY:    L LEE                                                                       SHEET:          REV:
                                                                                                                                                PROJECT MGR:   X XXXXX                       Resource             PLANTING DETAILS - II
                                                                         REV   DATE   DESCRIPTION   DRN   APP
                                                                                                                                                FILENAME:      2079-SHEET C-21.dwg           Consultants, Inc.                                 C-21         X
                                                                                                                                                                                     REDMOND, WA.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 211 of 227




Appendix 3. Flood Modeling for the Klock Property Restoration Basis of
Design
I. Methods

We used a two-dimensional (2-D) hydrodynamic model developed previously for Snohomish
County (WSE, 2018) to evaluate flooding patterns in the vicinity of the Klock property with and
without restoration earthwork. The model domain extends along the Skykomish River from just
above the Sultan River to its confluence with the Snoqualmie River and a portion of the
Snoqualmie and Snohomish Rivers upstream of the SR 522 bridge. The model terrain was
developed from a combination of LiDAR and bathymetry data collected variously over the 2014-
2016 period (Figure 1; WSE 2018). Because the WSE (2018) model had been calibrated to
simulate high flow events, the surface roughness properties were kept the same in our
simulations.

The magnitude of the 100-year flood was estimated for the reach using flows established by
Snohomish County Surface Water Management (SWM) as part of the FEMA Flood Insurance
Study hydrology, effective September 16, 2005 (Figure 2). The flows were provided by SWM
engineer David Lucas through email correspondence on February 21, 2019. The corresponding
magnitude used in the analyses is Q100 = 168,200 cfs. This was derived from the flows in Figure
2, adding an estimated 900 cfs for small inflows, and accounting for downstream attenuation.
In earlier runs where the 2D model terrain was modified to represent topography associated with
different scenarios, it was determined that a proposed total cut of 32,000 CY would result in
minor changes to the 100 year flood (Q100) water surface elevation, whereas an alternative,
smaller proposed cut volume of 20,240 CY would not (R2 2019). This information guided
layout of the proposed earthwork design in the current preliminary design plan set prepared by
R2.
The WSE (2018) model terrain was subsequently modified to represent the preliminary design
plan actions and run again to compare against the existing conditions for an evaluation of
changes in the 100-year flood levels with the proposed project (Figure 3). In addition, the model
output was used to evaluate substrate mobility in the vicinity of the two fords proposed for the
BPA transmission line access road.
The 2-D model mesh network from the WSE (2018) model was further modified in the vicinity
of proposed project actions to more accurately simulate hydraulics in the vicinity of each
location (Figure 4). Specifically, the original WSE (2018) model mesh size of 100 ft was
reduced to approximately 20 ft, as illustrated in Figure 5. To conserve budget, the original
WSE/SWM mesh was used for simulating existing conditions and the modified mesh network
was used for simulating project actions.




          Appendix 3 - Klock Property Basis of Design                                           1
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 212 of 227




II. Results
The model results were used to specify a stable rock mix for the two proposed ford locations for
the BPA transmission line access road, and to characterize the resulting changes in 100-year
flood water surface elevations. The ford rock placement extended upstream and downstream of
the ford to accommodate local adjustments associated with adjacent future erosion.
Ford Rock Sizing: The modeling predicted that maximum velocity at the two proposed ford
locations for the BPA transmission line access road was approximately 4.1 ft/s during the 100-
year flood peak flow, with a flow depth of approximately 4.0 ft. This value was evaluated for
incipient motion conditions using two independent equations. In the first approach, Shields’
equation (e.g., Raudkivi 1990) was used to evaluate shear stress τ and corresponding critical
median grain size D50cr:
                                         ∗
                                                       𝜏
                                        𝜏𝑐𝑟 =
                                                (𝑆𝑠 − 1)𝜌𝑔𝐷50𝑐𝑟
where the submerged specific gravity (Ss-1) = 1.5 (typical lower range for commercially
available aggregates; larger values preferred for additional stability) and the dimensionless
critical shear stress τ*cr = 0.03, which is a characteristic lower bound value for initiation of
motion (Buffington and Montgomery 1997; Recking and Pitlick 2013). Shear stress was
estimated from shear velocity (u*) as:
                                                 𝜏 = 𝜌𝑢∗2
where shear velocity was estimated using the integrated form of logarithmic law of the wall
equation was used to estimate shear velocity respectively (Richards 1982):
                                     𝑉              𝑑
                                        = 5.75𝑙𝑜𝑔 ( ) + 6.00
                                     𝑢∗            𝐷65
where V = mean column velocity, d = depth, and y = height above the bed. The characteristic
substrate size D65 was set to an initial estimate of 4” corresponding to quarry spalls. The mean
column velocity and depth values were extracted from the 2D model results.
The second approach was based on empirical relations established between velocity and stable
stone size, using the Isbash relation (USACE 1994):
                                    𝑈𝑐𝑟 = 𝐶[2𝑔𝐷50𝑐𝑟 (𝑆𝑠 − 1)]1/2
where Ucr = characteristic velocity mobilizing the stone and the factor C =0.86 (Recking and
Pitlick 2013).
The critical D50cr was estimated using each method, and the larger of the two selected. A side
slope correction was then applied to estimate the stable D50cr on a 10H:1V side slope (specified
for the slopes on both sides of the ford for easy vehicle access), using an estimated stream-wise
slope = 0.005 and the equations of Simons and Senturk (1992; in Mooney et al. 2007). The
resulting D50 values were then compared with mixes in WSDOT’s 2020 standard specifications,
from which it was confirmed that quarry spalls (specification 9-13.1(5)) resulted in a stability
           Appendix 3 - Klock Property Basis of Design                                              2
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 213 of 227




safety factor in excess of 3.0. Quarry spalls are a standard substrate for vehicle access during
construction, and can be expected to remain stable in place for many years after placement
(barring more extensive erosion originating away from the ford location).
Changes in 100 Year Flood Water Levels: The simulations indicate that the proposed grading
will increase flows in the oxbow and excavated channels during the 100-year flood peak flow
(Figure 5). Peak water levels will be elevated in the vicinity of fill areas, and lowered over the
floodplain where most of the previous fill occurred. Changes within the river main stem channel
are predicted to be within +/- 0.1 ft depending on location. We expect the river to adjust its
boundary over time in response.


III. References
Buffington, J.M. and D.R. Montgomery. 1997. A systematic analysis of eight decades of
incipient motion studies, with special reference to gravel‐bedded rivers. Water Resources
Research, 33(8), pp. 1993-2029.
Mooney, D.M., C.L. Holmquist-Johnson, and S. Broderick. 2007. Rock ramp design guidelines.
U.S. Department of the Interior, Bureau of Reclamation.
Raudkivi, A.J. 1990. Loose Boundary Hydraulics. 3rd Ed. Pergamon Press.
Recking, A. and Pitlick, J., 2013. Shields versus Isbash. Journal of Hydraulic Engineering
139(1): 51-54.
Richards, K. 1982. Rivers: Form and process in alluvial channels. Methuen. New York
NY.361p.
R2 Resource Consultants. 2019. Results of Alternative Mitigation Proposals Hydraulic
Evaluation. Technical Memorandum prepared for LC Lee and Associates. December.
Simons, D.B., and F. Sentürk. 1992. Sediment Transport Technology Water and Sediment
Dynamics. Water Resources Publication, Littleton, Colorado.
U.S. Army Corps of Engineers (USACE). 1994. Hydraulic Design of Flood Control Channels.
Engineering Manual EM 1110-2-1601.
Watershed Science & Engineering. 2018. Ben Howard Road flooding analysis: Lower
Skykomish River Hydraulic Modeling. Report prepared for Snohomish County Public Works.
August.




           Appendix 3 - Klock Property Basis of Design                                             3
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 214 of 227




Figure 1. Existing terrain in the vicinity of the Klock Property simulated using the 2D HEC-RAS
model. Blue polygons denote the areas that will be excavated, red polygons areas where fill will
be placed.




          Appendix 3 - Klock Property Basis of Design                                          4
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 215 of 227




Figure 2: FEMA Flood Insurance Study hydrology, provided by Snohomish County Surface
Water Management, Department of Public Works.




Figure 3. Proposed terrain in the vicinity of the Klock Property simulated using the 2D HEC-
       RAS model.




Figure 4. HEC-RAS 2-D hydraulic model mesh network in the vicinity of the Klock Property.
       Areas proposed for cut and fill were simulated using a finer mesh than elsewhere within
       the 100-year flood zone.

          Appendix 3 - Klock Property Basis of Design                                            5
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 216 of 227




Figure 5. Predicted changes (units=ft) in 100-year flood water surface elevations associated with
       the proposed Klock Property restoration design compared with existing conditions.




          Appendix 3 - Klock Property Basis of Design                                           6
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 217 of 227




                              Appendix 4
                    Technical Memorandum – Draft
       Date: June 11, 2020              Project Number: 2079.01/TM102
         To: File
      From: Paul DeVries, Ph.D., P.E., C.F.P. (R2); Chiming Huang, Ph.D., P.E. (R2); Lyndon Lee
            (LCLA)

    Project: Klock Property Restoration
    Subject: Evaluation of Effects of Proposed Floodplain Restoration Activities on 100 year
             Flood Peak Water Surface Elevation




1. Background
The proposed activities that are the subject of this memorandum involve restoring the structure
and functioning of waters of the United States, including wetland ecosystems
(waters/wetlands) on floodplain areas of the Klock Property. This property consists of an
approximately 187.9-acre area within the overall Klock holdings. It is located east of the City of
Monroe along the south bank (river left) of the Skykomish River in unincorporated Snohomish
County, Washington (Figure 1). The latitude/longitude coordinates for the approximate
centroid of the Klock Property are 47° 50’ 54.86” N/121° 53’ 37.22” W. Ben Howard Road forms
the south boundary of the Klock Property. The property is located within Section 10, Township
27 North, Range, 7 East. It is comprised of Snohomish County Tax Parcel Nos.
27071000100100, 27071000100300, and 27071000100200 and parts of 27070300300300,
27070300300500, 27071000200100. These latter three tax parcels will be the subject of a lot
line adjustment.

The Klock Property is owned by Karl Frederick Klock Pacific Bison, LLC. The restoration
measures that are the focus of this evaluation are part of a negotiated settlement of Clean
Water Act non-compliance issues among Karl Frederick Klock Pacific Bison, LLC, Bobby Wolford
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 218 of 227

R2 Resource Consultants, Inc.                                                       June 11, 2020
2079.01/TM102 – Draft                                                                      Page 2



Trucking & Salvage, Inc. (BWT), and the U.S. Environmental Protection Agency Region 10 (EPA).
The key goal of the settlement is to restore the property from impacts associated with stream
rerouting, mechanical clearing, filling, and earthwork activities that were undertaken by the
Klocks and BWT.


                                                          BPA Transmission Line




                                                            Oxbow




                                                                  Project Area



Figure 1.    Location of project area targeted for floodplain restoration earthwork activities,
             and selected landmarks.
The project area encompasses a large, generally “U” shaped secondary river channel or
“oxbow” system that has been part of the active floodplain and channel system of the
Skykomish River since at least 1938. During moderate to high water events in the main channel
of the Skykomish River and depending on the elevation or “stage” of frequently occurring flood
events or floodwaters (2-5 year recurrence interval), this oxbow system can be directly and
regularly connected to the Skykomish River at both its upstream and downstream ends. The
oxbow system includes a complex network of small secondary and tertiary channels that are
embedded within it and which are regularly inundated by and connected to flood flows from
the main channel of the Skykomish River. The area that includes the oxbow system is
dominated by a mosaic of third or fourth growth forested, scrub/shrub, and emergent
waters/wetlands plant communities. This mosaic also includes seasonal open water features
that flow when they are connected to the main channel of the Skykomish River or alternatively,
they exist as residual ponded features when water levels recede. Some agricultural and
Christmas tree production areas are also included in the property.

Proposed earthwork activities consist of the following actions to restore floodplain connectivity
Figure 2):
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 219 of 227

R2 Resource Consultants, Inc.                                                         June 11, 2020
2079.01/TM102 – Draft                                                                        Page 3



   •   Removal of fill placed in and around the downstream end of the oxbow and adjoining
       floodplain (indicated by #9 & #10 in Figure 2).
   •   Removal of fill placed in a former high flow channel (#8).
   •   Removal of culverts and fill at two locations along BPA’s transmission line access road
       that currently restrict flows through two floodplain high flow channels that are part of
       the oxbow flow path network, and creating rock fords in their place (#4 & #7).
   •   Removal of fill at five other locations in floodplain high flow channels that are part of the
       oxbow flow path network (#1, #2, #3, #5, and #6).
   •   Daylighting and additional excavation of a channel to connect an upland tributary
       draining under Ben Howard Road with the oxbow flow path network (#11).
   •   Removing concrete ecology blocks from the river’s edge.
   •   Cleaning out contaminated soils and debris disposed of in a central floodplain pit area
       surrounded by the oxbow flow path network, and hauling the material offsite, followed
       by placing some of the spoils from the above excavations within the pit area and refilling
       to approximate local floodplain elevations (#14).
   •   Placing the remainder of spoils from the above excavations at two higher ground areas
       on the floodplain near the BPA transmission line corridor to keep the excavated native
       materials on site (#12 and #13).
This technical memorandum documents the flood modeling analysis that was performed to
evaluate effects of these proposed restoration earthwork activities on the 100 year flood peak
water surface elevation (WSE).

2. Hydrology
The magnitude of the 100-year flood (Q100) was estimated for the reach using flows established
by Snohomish County Surface Water Management (SWM) as part of the FEMA Flood Insurance
Study hydrology, effective September 16, 2005 (Figure 3). The flows were provided by SWM
engineer David Lucas through email correspondence on February 21, 2019. The corresponding
magnitude used in the analyses is Q100 = 168,200 cfs. This was derived from the flows in Figure
3, adding an estimated 900 cfs for small inflows, and accounting for downstream attenuation.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 220 of 227

R2 Resource Consultants, Inc.                                               June 11, 2020
2079.01/TM102 – Draft                                                             Page 4




Figure 2.    Map of proposed floodplain restoration earthwork activities.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 221 of 227

R2 Resource Consultants, Inc.                                                     June 11, 2020
2079.01/TM102 – Draft                                                                    Page 5




Figure 3.    FEMA Flood Insurance Study hydrology, provided by Snohomish County Surface
             Water Management, Department of Public Works.

3. Hydraulic Modeling Methods
We used a two-dimensional (2-D) HEC-RAS hydraulic model developed previously for
Snohomish County (WS&E 2018) to evaluate flooding patterns in the vicinity of the Klock
property with and without corrective earthwork. The model domain extends along the
Skykomish River from just above the Sultan River to its confluence with the Snoqualmie River
and a portion of the Snoqualmie and Snohomish Rivers upstream of the SR 522 bridge. The
model terrain was developed from a combination of LiDAR and bathymetry data collected
variously over the 2014-2016 period (Figure 4; WS&E 2018). Because the model had been
calibrated to simulate high flow events, the surface roughness properties were kept the same in
our simulations.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 222 of 227

R2 Resource Consultants, Inc.                                                    June 11, 2020
2079.01/TM102 – Draft                                                                   Page 6



During project scoping, the 2-D model terrain was modified to represent topography associated
with different net excavation volumes under negotiation. The modeling guided layout of the
proposed earthwork design for the volume agreed to as part of the settlement. The WS&E
(2018) model terrain was subsequently modified to represent the preliminary design plan
actions, and run to compare against existing conditions for an evaluation of changes in the
100year flood levels with the proposed project (Figure 5). The 2-D model mesh network was
also further modified in the vicinity of proposed project actions to more accurately simulate
hydraulics in the vicinity of each location, where the original WS&E (2018) model mesh size of
100 ft was reduced to approximately 20 ft at locations where earthwork is proposed (Figure 6).




Figure 4.    Existing HEC-RAS 2-D model terrain in the vicinity of the Klock Property. Blue
             polygons denote the areas that will be excavated, red polygons areas where fill
             will be placed.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 223 of 227

R2 Resource Consultants, Inc.                                                    June 11, 2020
2079.01/TM102 – Draft                                                                   Page 7




Figure 5.    HEC-RAS 2-D model terrain in the vicinity of the Klock Property, modified to
             reflect proposed earthwork.




Figure 6.    HEC-RAS 2-D hydraulic model mesh network in the vicinity of the Klock Property.
       Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 224 of 227

R2 Resource Consultants, Inc.                                                        June 11, 2020
2079.01/TM102 – Draft                                                                        Page 8



4. Modeling Predictions and Interpretation
The simulations indicate that the proposed grading will increase flows in the oxbow and
excavated channels during the 100 year flood peak flow, thereby increasing local WSEs
compared with existing conditions due to the enhanced floodplain connectivity (Figure 7). Peak
water levels will be elevated in the vicinity of the upstream side of the fill areas, and lowered
over the floodplain in response to fill removal.

Changes within the river mainstem channel are predicted to be mostly within +/- 0.02 ft
depending on location (Figure 7), which corresponds to well within modeling accuracy and
measurement error. Greatest changes are in the vicinity where floodplain channel excavation is
proposed, followed by the fill areas. Within the mainstem channel proper, the central area
near the excavated channel (#8 in Figure 2) is predicted to have the greatest local rise, generally
less than 0.10 ft. We expect the river to adjust its morphology locally in this area over time as a
compensatory response, where the WSEs should decrease again.

The proposed restoration earthwork activities are not predicted to result in a floodplain-wide
increase in WSEs. Consistent with FEMA (2009) Appendix E guidelines, no structures are
predicted to be affected by increased WSEs associated with the proposed earthwork.




Figure 7.    Predicted changes (units=ft) in 100-year flood water surface elevations
             associated with the proposed design relative to existing conditions.
      Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 225 of 227

R2 Resource Consultants, Inc.                                               June 11, 2020
2079.01/TM102 – Draft                                                              Page 9



5. References
Federal Emergency Management Agency (FEMA). 2009. National Flood Insurance Program
    Floodplain Management Guidebook. Region 10, 5th Edition, March. Bothell, WA.

Watershed Science & Engineering (WS&E). 2018. Ben Howard Road flooding analysis: Lower
    Skykomish River Hydraulic Modeling. Report prepared for Snohomish County Public
    Works. August.
   Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 226 of 227




After Recording, Return to:

James A. Tupper, Jr.
Tupper Mack Wells, PLLC
2025 First Avenue, Suite 1100
Seattle, WA 98121




                                   QUIT CLAIM DEED

GRANTOR:                        Karl Frederick Klock Pacific Bison LLC

GRANTEE:                        Tulalip Tribes of Washington

ABBREVIATED
LEGAL DESCRIPTION: TBD

                                Complete legal description on Page 2.

TAX PARCEL NO.:                 TBD

REFERENCE NO.:                  N/A



                                   Quit Claim

        Grantor (as defined above) for itself, its heirs and assigns, hereby grants and

conveys as a gift, without warranties, to Grantee (as defined above) the following

described real estate situated in the County of Snohomish, State of Washington, together

with all after acquired title of the Grantor therein:

[property description to be provided]

        EXCEPTING any interest or right in the G. L. Willner Certificate of Water Right

S1-*06508CWRIS, Certificate No. 6, Page 2999, dated March 24, 1948, which has never




                                               1
    Case 2:18-cv-00747-TSZ Document 63 Filed 12/08/20 Page 227 of 227




been exercised or applied for the beneficial use of water on the above-described property.

Grantor reserves all right and interest in the certificate of water right for its exclusive use

on Grantor’s separate and retained real property.

         IN WITNESS WHEREOF, the Grantor hereto executed this Quit Claim Deed as
of the ______ of ____________ 2021.

GRANTOR:

KARL FREDERICK KLOCK PACIFIC BISON LLC

__________________________________
By Derek Klock
Its Managing Member


STATE OF WASHINGTON )
                    )              ss.
COUNTY OF KING_     )

       On this day personally appeared before me Derek Klock, Managing Member of
Karl Frederick Klock Pacific Bison LLC, to me known to be the individual described in
and who executed the within and foregoing Quit Claim Deed and acknowledged that she
signed the same as the free and voluntary.

         GIVEN under my hand and official seal this ____ day of ___________, 2021.


                                         __________________________________________
                                         Printed Name: ___________
                                         NOTARY PUBLIC in and for the State of
                                         ____________, residing at __________
                                         My Commission Expires: ______________
4823-5807-1498, v. 1




                                              2
